Exhibit 10.1

 

EXECUTION VERSION

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT to the Credit Agreement referred to below, dated as of
March 30, 2017 (this “First Amendment”) by and among B&G FOODS, INC., a Delaware
corporation, as borrower (the “Borrower”), the Lenders party hereto, and
BARCLAYS BANK PLC (“Barclays”), as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and collateral agent for the Secured
Parties (in such capacity, the “Collateral Agent”).

 

RECITALS

 

WHEREAS, the Borrower, the several Lenders (as defined in the Credit Agreement)
from time to time parties thereto and the Administrative Agent, have entered
into that certain Amended and Restated Credit Agreement, dated as of October 2,
2015 (together with all exhibits and schedules attached thereto, as amended,
restated, amended and restated, supplemented or otherwise modified prior to the
date hereof, the “Credit Agreement” as amended by this First Amendment, the
“Amended Credit Agreement”);

 

WHEREAS, the Borrower has requested, pursuant to Section 9.1 of the Credit
Agreement, that the Credit Agreement be amended to, among other things, provide
for a new tranche of term loans thereunder (the “Tranche B-2 Term Loans”), the
proceeds of which will be used to refinance all Tranche B Term Loans under the
Credit Agreement immediately prior to the effectiveness of this First Amendment
and shall have the terms as set forth in the Amended Credit Agreement;

 

WHEREAS, each Tranche B Term Loan Lender that executes and delivers a consent to
this First Amendment (a “Lender Consent”) (collectively, the “Exchanging Tranche
B Term Loan Lenders”) will be deemed, as applicable under the Lender Consent,
(a) to have agreed to the terms of this First Amendment, and/or (b) (i) to have
agreed to exchange (as further described in the Lender Consent) an aggregate
principal amount of its Tranche B Term Loans for Tranche B-2 Term Loans in a
principal amount equal to the amount notified to such Tranche B Term Loan Lender
by the Refinancing Arranger (as defined below) and (ii) upon the First Amendment
Effective Date to have exchanged (as further described in the Lender Consent)
such amount of its Tranche B Term Loans for Tranche B-2 Term Loans in an equal
principal amount, which will be effectuated either by exercising a cash-less
exchange option or through a cash settlement option selected by such Tranche B
Term Loan Lender on its Lender Consent;

 

WHEREAS, each of the existing Tranche A Term Loan Lenders and existing Revolving
Credit Lenders that executes and delivers a Lender Consent will be deemed to
have agreed to the terms of this First Amendment;

 

WHEREAS, each Person that executes and delivers a loan assumption agreement to
this First Amendment in the form of the “Joinder” attached hereto as Annex I (a
“Joinder”) (each, an “Additional Tranche B-2 Term Loan Lender” and together with
the Exchanging Tranche B Term Loan Lenders, the “Tranche B-2 Term Loan Lenders”)
will be deemed (i) to have agreed to the terms of the Amended Credit Agreement
and (ii) to have committed to make Tranche B-2 Term Loans (“Additional Tranche
B-2 Term Loans”) to the Borrower on the First Amendment Effective Date, in the
amount notified to such Additional Tranche B-2 Term Loan Lender by the

 

--------------------------------------------------------------------------------


 

Refinancing Arranger (but in no event greater than the amount such Person
committed to make pursuant to its Joinder), in each case, subject to the terms
and conditions set forth in this First Amendment;

 

WHEREAS, the aggregate proceeds of the Additional Tranche B-2 Term Loans will
used by the Borrower to repay in full the outstanding principal amount of the
Tranche B Term Loans other than the Exchanged Tranche B Term Loans (as defined
below); and

 

WHEREAS, the Borrower has requested that the Exchanging Tranche B Term Loan
Lenders waive the provisions of Section 2.19(c) of the Credit Agreement
requiring indemnification from any loss or expense that such Exchanging Tranche
B Term Loan Lender may sustain or incur as a consequence of the exchanging of
Tranche B Term Loans for Tranche B-2 Term Loans that are Eurodollar Loans in the
event the First Amendment Effective Date is not the last day of and Interest
Period with respect thereto;

 

WHEREAS, the Required Lenders, the Majority Facility Lenders with respect to the
Tranche A Term Loan Facility and the Majority Facility Lenders with respect to
the Tranche B Term Loan Facility are willing to effect the amendments set forth
herein and agree to the terms of the Amended Credit Agreement, in each case on
the terms and subject to the conditions of this First Amendment; and

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT

 

SECTION 1.1                                        Amendment of Existing Credit
Agreement.  The Borrower, the Lenders party hereto comprising of at least
(i) the Required Lenders, (ii) the Majority Facility Lenders with respect to the
Tranche A Term Loan Facility, and (iii) the Majority Facility Lenders with
respect to the Tranche B Term Loan Facility, the other Lenders party hereto, the
Administrative Agent and other parties party hereto agree that on the First
Amendment Effective Date, the Credit Agreement shall hereby be amended to delete
the stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the Amended Credit Agreement attached hereto as Exhibit A.

 

ARTICLE II

 

EXCHANGE OF TRANCHE B TERM LOANS; AGREEMENT TO MAKE ADDITIONAL TRANCHE B-2 TERM
LOANS

 

SECTION 2.1                                        Exchange and Repayment of
Tranche B Term Loans.

 

(a)                                 As of the First Amendment Effective Date,
subject to the terms hereof, (i) each Exchanging Tranche B Term Loan Lender
agrees that an aggregate principal amount of its Tranche B Term Loans (the
“Exchanged Tranche B Term Loans”) equal to the amount notified

 

2

--------------------------------------------------------------------------------


 

to such Exchanging Tranche B Term Loan Lender by the Refinancing Arranger will
be exchanged for Tranche B-2 Term Loans either through a cashless rollover or a
cash settlement, as selected in such Exchanging Term Lender’s Lender Consent
(and as such amount may be reduced by the Refinancing Arranger), (ii) the
Borrower agrees that all existing Term Notes (the “Existing Notes”) of any
Tranche B Term Loan Lenders will, at the request of such Exchanging Tranche B
Term Loan Lender, be exchanged for new Term Notes in respect of the Tranche B-2
Term Loans, (iii) each Exchanging Tranche B Term Loan Lender agrees to promptly
return the original Existing Notes to the Borrower upon receipt of the new Term
Notes described in the previous clause (ii) to the extent such new Term Notes
have been requested, and (iv) the Borrower agrees that the unpaid and accrued
interest on the Exchanged Tranche B Term Loans up to and including the First
Amendment Effective Date, of each Lender holding Exchanged Tranche B Term Loans
will be repaid in full.

 

(b)                                 As of the First Amendment Effective Date,
subject to the terms hereof, (i) each Exchanging Term Lender agrees that
(notwithstanding Section 2.16 of the Credit Agreement) the aggregate principal
amount of its Tranche B Term Loans not being exchanged either through a cashless
rollover or a cash settlement, as selected in such Exchanging Tranche B Term
Loan Lender’s Lender Consent (and as such amount may be reduced by the
Refinancing Arranger), equal to the amount notified to such Exchanging Tranche B
Term Loan Lender by the Refinancing Arranger, including all unpaid and accrued
interest thereon up to and including the First Amendment Effective Date, will be
repaid in full and (ii) the Borrower agrees that the aggregate principal amount
of the Tranche B Term Loans, including all unpaid and accrued interest thereon
up to and including the First Amendment Effective Date, of each Lender holding
Tranche B Term Loans that are not exchanged pursuant to Section 2.1(a) (each, a
“Non-Exchanging Tranche B Term Loan Lender”), will be repaid in full.

 

SECTION 2.2                                        Commitment to Make Additional
Tranche B-2 Term Loans.  As of the First Amendment Effective Date, subject to
the terms hereof, each Additional Tranche B-2 Term Loan Lender agrees to make
Tranche B-2 Term Loans equal to the amount notified to such Additional Tranche
B-2 Term Loan Lender by the Refinancing Arranger (but in no event greater than
the amount such Person committed to make as Tranche B-2 Term Loans pursuant to
its Joinder).

 

SECTION 2.3                                        Other Provisions Regarding
Tranche B-2 Term Loans.

 

(a)                                 On the First Amendment Effective Date, the
Borrower shall apply the aggregate proceeds of the Additional Tranche B-2 Term
Loans to prepay in full the principal amount of all Tranche B-2 Term Loans
(other than the Exchanged Tranche B Term Loans).  The commitments of the
Exchanging Tranche B Term Loan Lenders and the Additional Tranche B-2 Term Loan
Lenders are several and not joint and no such Tranche B-2 Term Loan Lender will
be responsible for any other Tranche B-2 Term Loan Lender’s failure to make or
acquire Tranche B-2 Term Loans. Notwithstanding anything herein or in the
Amended Credit Agreement to the contrary, the aggregate principal amount of the
Tranche B-2 Term Loans as of the First Amendment Effective Date will not exceed
the aggregate principal amount of the Tranche B Term Loans outstanding
immediately prior to the First Amendment Effective Date.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Each of the parties hereto acknowledges and
agrees that the terms of this First Amendment do not constitute a novation but,
rather, an amendment of the terms of a pre-existing Indebtedness and related
agreement, as evidenced by the Amended Credit Agreement.  Each Tranche B-2 Term
Loan Lender shall be a “Lender” under the Credit Agreement as of the First
Amendment Effective Date.  Amounts paid or prepaid in respect of Tranche B-2
Term Loans may not be reborrowed.

 

SECTION 2.4                                        Interest Election.  The
Tranche B-2 Term Loan Lenders and the Borrower hereby agree that, and select,
the same Interest Period with respect to the Tranche B-2 Term Loans as was
applicable to the Tranche B Term Loans immediately prior to the First Amendment
Effective Date.  Each Exchanging Tranche B Term Loan Lender hereby waives the
provisions of Section 2.19(c) of the Credit Agreement requiring indemnification
from any loss or expense that such Exchanging Tranche B Term Loan Lender may
sustain or incur as a consequence of the exchanging of Tranche B Term Loans for
Tranche B-2 Term Loans that are Eurodollar Loans in the event the First
Amendment Effective Date is not the last day of and Interest Period with respect
thereto.

 

SECTION 2.5                                        No Notice of Prepayment. The
parties hereto agree that, notwithstanding anything to the contrary set forth
herein or the Credit Agreement, the Borrower shall be deemed to have delivered
(and the Administrative Agent and Lenders party hereto acknowledge receipt of)
any notice of prepayment required in connection with the prepayment of the
Tranche B Term Loans.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS

 

The effectiveness of this First Amendment (including the amendments contained in
Article I and agreements contained in Article II) are subject to the
satisfaction (or written waiver) of the following conditions (the date of
satisfaction of such conditions being referred to herein as the “First Amendment
Effective Date”):

 

SECTION 3.1                                        This First Amendment shall
have been duly executed by the Borrower, the Tranche B-2 Term Loan Lenders
(whether pursuant to the execution and delivery of a Lender Consent or a
Joinder, as applicable), the Lenders under the Credit Agreement constituting at
least the Required Lenders, at least the Majority Facility Lenders with respect
to the Tranche A Term Loan Facility, at least the Majority Facility Lenders with
respect to the Tranche B Term Loan Facility, and the Administrative Agent, and
delivered to the Administrative Agent.  The Joinders shall have been duly
executed by each Additional Tranche B-2 Term Loan Lender, such that, upon such
execution by all Additional Tranche B-2 Term Loan Lenders, the aggregate
principal amount of the Exchanged Tranche B Term Loans and the Additional
Tranche B-2 Term Loans are equal to the aggregate principal amount of the
Tranche B Term Loans outstanding immediately prior to the First Amendment
Effective Date;

 

SECTION 3.2                                        The Reaffirmation Agreement
in the form attached hereto as Exhibit B shall have been duly executed by the
Borrower and the other Guarantors in favor of the Collateral Agent;

 

4

--------------------------------------------------------------------------------


 

SECTION 3.3                                        All fees and expenses
required to be paid hereunder or pursuant to the Amended Credit Agreement and
that certain Engagement Letter, dated as of March 28, 2017 (the “Engagement
Letter”), by and between the Borrower and Barclays shall have been paid in full
in cash or will be paid in full in cash on the First Amendment Effective Date,
including, without limitation, all reasonable and documented out-of-pocket
expenses incurred by the Refinancing Arranger, the Administrative Agent and
their respective Affiliates in connection with the execution and delivery of
this First Amendment, in each case to the extent required by the Amended Credit
Agreement and Engagement Letter;

 

SECTION 3.4                                        Immediately after giving
effect to the transactions contemplated hereby, the Borrower and its
Subsidiaries shall have outstanding no Indebtedness or preferred Capital Stock
other than (A) the Loans and other extensions of credit under the Amended Credit
Agreement, (B) the Senior Notes and (C) the other Indebtedness permitted to be
incurred pursuant to Section 6.2 of the Amended Credit Agreement.

 

SECTION 3.5                                        The Administrative Agent
shall have received a customary written opinion of Dechert LLP, counsel to the
Borrower and its Subsidiaries;

 

SECTION 3.6                                        The Administrative Agent
shall have received a certificate signed by a Responsible Officer of the
Borrower as to the matters set forth in Sections 3.4, 3.8 and 3.9;

 

SECTION 3.7                                        The Administrative Agent
shall have received with respect to each Loan Party (i) a certificate as of a
recent date of the good standing (or equivalent) under the laws of its
jurisdiction of organization from the relevant authority of its jurisdiction of
organization and (ii) a certificate of a Responsible Officer of each Loan Party
dated the First Amendment Effective Date and certifying to the effect (A) that
attached thereto are copies of each Organizational Documents of such Credit
Party and, to the extent applicable, certified as of the First Amendment
Effective Date or a recent date prior thereto by the relevant authority of its
jurisdiction of organization, (B) that attached thereto is a true and complete
copy of resolutions or written consents duly adopted by the board of directors
or other governing body of each Loan Party authorizing the execution, delivery
and performance of this First Amendment and any related Loan Documents and the
borrowings hereunder and thereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, and (C) as to
the incumbency and specimen signature of each officer executing this First
Amendment or any other document delivered in connection herewith on behalf of
each Loan Party;

 

SECTION 3.8                                        No Default or Event of
Default has occurred and is continuing on the First Amendment Effective Date
both before and immediately after giving effect to the transactions contemplated
hereby;

 

SECTION 3.9                                        The representations and
warranties of the Borrower and each of the Guarantors set forth in Article IV of
this First Amendment are true and correct;

 

SECTION 3.10                                 The Administrative Agent shall have
received a certificate executed by the chief financial officer of the Borrower,
in the form attached as Exhibit H of the Credit Agreement, which shall document
the solvency of the Borrower and its Subsidiaries, on a consolidated basis,
after giving effect to the transactions contemplated hereby;

 

5

--------------------------------------------------------------------------------


 

SECTION 3.11                                 Substantially simultaneously with
the receipt of the proceeds of the Additional Tranche B-2 Term Loans, the
Borrower shall have applied the aggregate proceeds of the Additional Tranche B-2
Term Loans to prepay in full the principal amount of all Tranche B Term Loans
other than Exchanged Tranche B Term Loans, including all amounts due under
Section 2.1 hereunder and any other cost reimbursements and other Obligations,
if any, then due and owing to such Non-Exchanging Tranche B Term Loan Lenders
under the Credit Agreement (prior to the First Amendment Effective Date);

 

SECTION 3.12                                 The Borrower shall have provided,
at least three Business Days prior to the First Amendment Effective Date, all
information with respect to the Loan Parties reasonably requested by the
Administrative Agent in writing at least ten days prior to the First Amendment
Effective Date under applicable “know-your-customer” and anti-money laundering
rules and regulations, including, without limitation, Patriot Act; and

 

SECTION 3.13                                 The Administrative Agent shall have
received a notice of borrowing,  prior to 10:00 A.M., New York City time, one
Business Day prior to the First Amendment Effective Date.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

To induce the other parties hereto to enter into this First Amendment, the
Borrower represents and warrants to each of the Lenders and the Administrative
Agent that, as of the First Amendment Effective Date:

 

(a)                                 this First Amendment has been duly
authorized, executed and delivered by the Borrower and constitutes, and the
Amended Credit Agreement constitutes, its legal, valid and binding obligation,
enforceable against the Borrower in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium or similar laws affecting creditors’ rights
generally, and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law and by principles of good faith
and fair dealing;

 

(b)                                 each of the representations and warranties
made by any Loan Party in or pursuant to the Amended Credit Agreement or any
other Loan Document shall be true and correct in all material respects (except
to the extent any such representation and warranty itself is qualified by
“materiality”, “Material Adverse Effect” or similar qualifier, in which case, it
shall be true and correct in all respects) on and as of the First Amendment
Effective Date as if made on and as of the First Amendment Effective Date
(unless stated to relate to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except to the
extent any such representation and warranty itself is qualified by
“materiality”, “Material Adverse Effect” or similar qualifier, in which case, it
shall have been true and correct in all respects) as of such earlier date); and

 

(c)                                  no Default or Event of Default shall have
occurred and be continuing on the First Amendment Effective Date.

 

6

--------------------------------------------------------------------------------


 

ARTICLE V

 

EFFECTS ON LOAN DOCUMENTS

 

Except as specifically amended herein or contemplated hereby, all Loan Documents
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed.  Except as specifically amended herein or contemplated
hereby, the execution, delivery and effectiveness of this First Amendment shall
not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents or in any way limit, impair or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Loan Documents.  The Borrower acknowledges and agrees that, on and after the
First Amendment Effective Date, this First Amendment and each of the other Loan
Documents to be executed and delivered by the Borrower in connection herewith
shall constitute a Loan Document for all purposes of the Amended Credit
Agreement.  On and after the First Amendment Effective Date, each reference in
the Amended Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Amended Credit Agreement, and this First Amendment and
the Amended Credit Agreement shall be read together and construed as a single
instrument.  Nothing herein shall be deemed to entitle the Borrower to a further
consent to, or a further waiver, amendment, modification or other change of, any
of the terms, conditions, obligations, covenants or agreements contained in the
Amended Credit Agreement or any other Loan Document in similar or different
circumstances.

 

ARTICLE VI

 

MISCELLANEOUS

 

SECTION 6.1                                        Indemnification.  The
Borrower hereby confirms that the indemnification provisions set forth in
Sections 2.19 (except to the extent waived hereby) and 8.7 of the Amended Credit
Agreement shall apply to this First Amendment and the transactions contemplated
hereby.

 

SECTION 6.2                                        New Arrangers and Syndication
Agents.  The Borrower and the Tranche B-2 Term  Lenders  agree  that  Barclays
Bank PLC (the “Refinancing Arranger”) shall be entitled to the privileges,
indemnification, immunities and other benefits afforded to the Arrangers, the
Co-Syndication Agents and the Co-Documentation Agents pursuant to Article 8 of
the Amended Credit Agreement and (b) except as otherwise agreed to in writing by
the Borrower and the Refinancing Arranger shall have no duties, responsibilities
or liabilities with respect to this First Amendment, the Amended Credit
Agreement or any other Loan Document.

 

7

--------------------------------------------------------------------------------


 

SECTION 6.3                                        Amendments; Execution in
Counterparts; Severability.

 

(a)                                 This First Amendment may not be amended nor
may any provision hereof be waived except pursuant to a writing signed by the
Borrower, the Lenders party hereto and the Administrative Agent, in each case to
the extent required by the Credit Agreement; and

 

(b)                                 To the extent any provision of this First
Amendment is prohibited by or invalid under the applicable law of any
jurisdiction, such provision shall be ineffective only to the extent of such
prohibition or invalidity and only in such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this First Amendment in any jurisdiction.

 

SECTION 6.4                                        Administrative Agent.  The
Borrower acknowledges and agrees that Barclays, in its capacity as
administrative agent under the Credit Agreement, will serve as Administrative
Agent under this First Amendment and under the Amended Credit Agreement.

 

SECTION 6.5                                        Governing Law; Waiver of Jury
Trial; Jurisdiction.  This First Amendment shall be construed in accordance with
and governed by the law of the State of New York.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE
RIGHTS TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY) ARISING OUT OF OR IN CONNECTION WITH THIS
FIRST AMENDMENT, THE AMENDED CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT.  The
provisions of Sections 9.11 and 9.12 of the Amended Credit Agreement are
incorporated herein by reference, mutatis mutandis.

 

SECTION 6.6                                        Headings.  Section headings
in this First Amendment are included herein for convenience of reference only,
are not part of this First Amendment and are not to affect the construction of,
or to be taken into consideration in interpreting, this First Amendment.

 

SECTION 6.7                                        Counterparts.  This First
Amendment may be executed by one or more of the parties hereto on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Signatures delivered by
facsimile or PDF or other electronic means shall have the same force and effect
as manual signatures delivered in person.

 

[Remainder of page intentionally left blank.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

 

Borrower:

 

 

 

B&G FOODS, INC.

 

 

 

 

 

By:

/s/ Amy J.Chiovari

 

Name: Amy J. Chiovari

 

Title: Corporate Controller and Interim Chief Financial Officer

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Ritam Bhalla

 

 

Name: Ritam Bhalla

 

 

Title: Director

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

Signature Page to First Refinancing Amendment to Credit Agreement

(Lender Consent)

 

Lender Consent to the First Amendment to Credit Agreement, dated as of March 30,
2017 (the “First Amendment”), among B&G Foods, Inc., a Delaware corporation (the
“Borrower”), the Lenders party thereto, and Barclays Bank PLC (“Barclays”), as
administrative agent (in such capacity, the “Administrative Agent”).  All
capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the First Amendment.

 

Please check either Box (A), Box (B) and Box (C) accordingly if you are a
Tranche B Term Loan Lender, Tranche A Term Loan Lender or Revolving Credit
Lender:

 

A.  o                  If such Lender is a Tranche B Term Loan Lender, such
Tranche B Term Loan Lender, if and only if it indicates below, hereby agrees as
follows:

 

Check either Box (1), Box (2) or Box (3)

 

(1)         o                                    CASHLESS ROLLOVER OPTION

 

The undersigned Tranche B Term Loan Lender hereby irrevocably and
unconditionally approves of and consents to the First Amendment and consents to
the exchange (on a cashless basis) of 100% of the outstanding principal amount
of the Tranche B Term Loans held by such Tranche B Term Loan Lender (or such
lesser amount allocated to such Lender by the Refinancing Arranger) for a
Tranche B-2 Term Loan in a like principal amount. The undersigned acknowledges
that if the Refinancing Arranger allocate to such Lender less than 100% of the
principal amount of the Tranche B Term Loans held by it, the balance will be
repaid upon the First Amendment Effective Date.

 

(2)         o                                    POST- CLOSING CASH SETTLEMENT
OPTION

 

The undersigned Tranche B Term Loan Lender hereby irrevocably and
unconditionally approves of and consents to the First Amendment and consents to
the exchange, by way of prepayment by the Borrower and re-lending by such
Tranche B Term Loan Lender, of 100% of the outstanding principal amount of the
Tranche B Term Loans held by such Lender (or such lesser amount allocated to
such Lender by the Refinancing Arranger) on the First Amendment Effective Date
and that such Tranche B Term Loan Lender shall make Tranche B-2 Term Loans in
cash in a like principal amount pursuant to an Assignment and Assumption
Agreement provided to such Lender by the Administrative Agent. The undersigned
acknowledges that if the Refinancing Arranger allocate to such Lender less than
100% of the principal amount of the Tranche B Term Loans held by it, the balance
will be repaid upon the First Amendment Effective Date.

 

LC-1

--------------------------------------------------------------------------------


 

(3)         o                                    CONSENT ONLY

 

The undersigned Tranche B Term Loan Lender hereby irrevocably and
unconditionally approves of and consents to the First Amendment. The Tranche B
Term Loan Lender does not intend to participate in the Tranche B-2 Term Loans,
and acknowledges that the aggregate principal amount of the Tranche B Term
Loans, including all unpaid and accrued interest thereon up to and including the
First Amendment Effective Date, of the undersigned Tranche B Term Loan Lender
will be repaid in full.

 

B.  o                  If such Lender is a Tranche A Term Loan Lender, such
Tranche A Term Loan Lender hereby irrevocably and unconditionally approves of
and consents to the First Amendment.

 

C.  o                  If such Lender is a Revolving Credit Lender, such
Revolving Credit Lender hereby irrevocably and unconditionally approves of and
consents to the First Amendment.

 

LC-2

--------------------------------------------------------------------------------


 

 

 

 

(Full Legal Name of Institution)

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Name of Fund Manager (if any):

 

 

 

 

Current holding amount: $                               

 

[Signature Page Lender’s Consent]

 

LC-3

--------------------------------------------------------------------------------


 

ANNEX I

 

JOINDER

 

This JOINDER, dated as of March [  ], 2017 (this “Joinder”), by and among
                       (the “Additional Tranche B-2 Term Loan Lender”), B&G
Foods, Inc., Delaware corporation (the “Borrower”) and Barclays Bank PLC
(“Barclays”), as administrative agent (in such capacity, the “Administrative
Agent”).

 

RECITALS:

 

WHEREAS, reference is hereby made to that certain (i) First Amendment to Credit
Agreement, dated as of March 30, 2017 (the “First Amendment”) among the
Borrower, the Lenders referred to therein (whether pursuant to the execution and
delivery of a Lender Consent or a Joinder, as applicable), and the
Administrative Agent and (ii) Amended and Restated Credit Agreement dated as of
October 2, 2015 (as amended by the First Amendment, and as further amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), among the Borrower, the Lenders (as defined in the Credit
Agreement) and the Administrative Agent.  All capitalized terms used but not
defined herein shall have the meaning ascribed thereto in the Credit Agreement
or the First Amendment, as applicable.

 

WHEREAS, pursuant to the terms of the First Amendment, the Borrower has
established Tranche B-2 Term Loans to be provided by the Exchanging Tranche B
Term Loan Lenders and/or Additional Tranche B-2 Term Loan Lenders; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement and the
First Amendment, Additional Tranche B-2 Term Loan Lenders may become Lenders
pursuant to one or more Joinders.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

The Additional Tranche B-2 Term Loan Lender hereby agrees to make Tranche B-2
Term Loans in the amount notified to such Additional Tranche B-2 Term Loan
Lender by the Refinancing Arranger but not to exceed the commitment amount set
forth on its signature page hereto pursuant to and in accordance with the Credit
Agreement and the First Amendment.  The Tranche B-2 Term Loans provided pursuant
to this Joinder shall be subject to all of the terms in the Credit Agreement and
the First Amendment and to the conditions set forth in the First Amendment, and
shall be entitled to all the benefits afforded by the Credit Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the guaranty and security interests created by the Loan
Documents.  The Additional Tranche B-2 Term Loan Lender, the Borrower and the
Administrative Agent acknowledge and agree that the Tranche B-2 Term Loans
provided pursuant to this Joinder shall constitute Term Loans for all purposes
of the Credit Agreement and the other applicable Loan Documents.

 

By executing and delivering this Joinder, the Additional Tranche B-2 Term Loan
Lender shall be deemed to confirm to and agree with the other parties hereto as
follows: (i) such Additional Tranche B-2 Term Loan Lender has full power and
authority, and has taken all action

 

I-14

--------------------------------------------------------------------------------


 

necessary, to execute and deliver this Joinder and to consummate the
transactions  contemplated hereby and to become a Lender under the Credit
Agreement, as amended by the First Amendment; (ii) such Additional Tranche B-2
Term Loan Lender meets all requirements of an eligible Assignee under
Section 9.6(d) of the Credit Agreement, (iii) such Additional Tranche B-2 Term
Loan Lender confirms that it has received a copy of this Joinder, the First
Amendment and the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.1 of the Credit Agreement, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Joinder, the First Amendment and the
Credit Agreement; (iv) such Additional Tranche B-2 Term Loan Lender is
sophisticated with respect to decisions to make Tranche B-2 Term Loans and
either it, or the Person exercising discretion in making its decision to make
Tranche B-2 Term Loans, is experienced in transactions of such type; (v) such
Additional Tranche B-2 Term Loan Lender will independently and without reliance
upon the Refinancing Arranger, the Administrative Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Joinder, the First Amendment and the Credit Agreement; (vi)  if the
Additional Tranche B-2 Term Loan Lender is a Foreign Lender, attached to this
Joinder is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Additional
Tranche B-2 Term Loan Lender; (vii) such Additional Tranche B-2 Term Loan Lender
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Joinder, the First Amendment,
the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent, respectively, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto; (viii) such Additional
Tranche B-2 Term Loan Lender will, independently and without reliance on the
Refinancing Arranger, the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents; and (ix) such Additional Tranche B-2 Term Loan Lender agrees
that it will perform in accordance with their terms all the obligations which by
the terms of this Joinder, the First Amendment and the Credit Agreement are
required to be performed by it as a Lender.

 

Upon (i) the execution of a counterpart of this Joinder by the Additional
Tranche B-2 Term Loan Lender, the Administrative Agent and the Borrower and
(ii) the delivery to the Administrative Agent of a fully executed counterpart
(including by way of telecopy or other electronic transmission) hereof, the
Additional Tranche B-2 Term Loan Lender shall become a Lender under the Credit
Agreement, effective as of the First Amendment Effective Date and shall be
subject to and bound by the terms thereof and shall perform all obligations and
shall have all rights of a Lender thereunder.

 

Delivered herewith by the Additional Tranche B-2 Term Loan Lender to the
Administrative Agent are such forms, certificates or other evidence with respect
to United States federal income tax withholding matters as the Additional
Tranche B-2 Term Loan Lender may be required to deliver to the Administrative
Agent pursuant to the Credit Agreement.

 

This Joinder may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

 

I-15

--------------------------------------------------------------------------------


 

This Joinder is an assumption agreement in respect of the Tranche B-2 Term
Loans.  The Tranche B-2 Term Loans are subject to amortization payable in
accordance with the provisions under Section 2.3 of the Credit Agreement.

 

This Joinder is a “Loan Document.”

 

This Joinder, the First Amendment, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

 

THIS JOINDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

 

To the extent any provision of this Joinder is prohibited by or invalid under
the applicable law of any jurisdiction, such provision shall be ineffective only
to the extent of such prohibition or invalidity and only in such jurisdiction,
without prohibiting or invalidating such provision in any other jurisdiction or
the remaining provisions of this Joinder in any jurisdiction.

 

This Joinder may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement. 
Delivery of an executed signature page to this Joinder by facsimile or other
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Joinder.

 

[Remainder of page intentionally left blank.]

 

I-16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder as of the date first written above.

 

 

 

 

 

[NAME OF ADDITIONAL TRANCHE B-2 TERM LOAN LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

If a second signature is necessary:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Commitment Amount:

 

 

 

Tranche B-2 Term Loans              $[          ]

 

I-17

--------------------------------------------------------------------------------


 

 

B&G FOODS, INC., as Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

I-18

--------------------------------------------------------------------------------


 

BARCLAYS BANK PLC,

as Administrative Agent

 

By:

 

 

Name:

 

Title:

 

 

I-14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Amended Credit Agreement

 

[See attached.]

 

A-1

--------------------------------------------------------------------------------


 

EXECUTION VERSIONEXHIBIT A

 

 

 

$1,550,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

B&G FOODS, INC.,
as Borrower

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

and

 

BARCLAYS BANK PLC,

as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC,  RBC CAPITAL MARKETS(1),

BANK OF AMERICA, N.A., CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK SECURITIES INC.,

and

BMO CAPITAL MARKETS CORP.

as Joint Lead Arrangers and Joint Bookrunners with respect to the Tranche B Term
Loan Facility,

 

and

 

CITIZENS BANK, N.A., TD SECURITIES (USA) LLC and

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH
as Co-Syndication Agents and Co-Documentation Agents with respect to the Tranche
B Term Loan Facility,

 

CREDIT SUISSE SECURITIES (USA) LLC,  BARCLAYS BANK PLC,

RBC CAPITAL MARKETS, BANK OF AMERICA, N.A., MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED
DEUTSCHE BANK SECURITIES INC., CITIZENS BANK, N.A.,

TD SECURITIES (USA) LLC

and

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH
as Joint Lead Arrangers and Joint Bookrunners with respect to the Tranche A Term
Loan Facility and the Revolving Credit Facility,

 

BARCLAYS BANK PLC, RBC CAPITAL MARKETS, BANK OF AMERICA, N.A., MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED and DEUTSCHE BANK SECURITIES INC.
as Co-Syndication Agents with respect to the Tranche A Term Loan Facility and
the Revolving Credit Facility,

 

CITIZENS BANK, N.A., TD BANK, N.A. and COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW YORK BRANCH,
as Co-Documentation Agents with respect to the Tranche A Term Loan Facility and
the Revolving Credit Facility,

 

Dated as of October 2, 2015,

 

as amended by the First Amendment to Credit Agreement, dated as of March 30,
2017

 

--------------------------------------------------------------------------------

(1)  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

SECTION 1.   DEFINITIONS

2

1.1   Defined Terms

2

1.2   Other Definitional Provisions

38

1.3   Pro Forma Basis

38

 

 

SECTION 2.   AMOUNT AND TERMS OF COMMITMENTS; LETTERS OF CREDIT

39

2.1   Term Loan Commitments

39

2.2   Procedure for Term Loan Borrowings

40

2.3   Repayment of Term Loans

41

2.4   Revolving Credit Commitments

43

2.5   Procedure for Borrowing Revolving Credit Loans

43

2.6   Repayment of Loans; Evidence of Debt

44

2.7   Commitment Fees, Other Fees

45

2.8   Termination or Reduction of Revolving Credit Commitments

45

2.9   Optional Prepayments

45

2.10   Mandatory Prepayments

46

2.11   Conversion and Continuation Options

47

2.12   Minimum Amounts and Maximum Number of Eurodollar Tranches

48

2.13   Interest Rates and Payment Dates

48

2.14   Computation of Interest and Fees

48

2.15   Inability to Determine Interest Rate

49

2.16   Pro Rata Treatment and Payments

49

2.17   Requirements of Law

51

2.18   Taxes

52

2.19   Indemnity

55

2.20   Illegality

55

2.21   Change of Lending Office

56

2.22   Substitution of Lenders

56

2.23   L/C Commitment

57

2.24   Procedure for Issuance of Letter of Credit

57

2.25   Fees and Other Charges

58

2.26   L/C Participations

58

2.27   Reimbursement Obligation of the Borrower

59

2.28   Obligations Absolute

60

2.29   Letter of Credit Payments

60

2.30   Applications

60

 

ii

--------------------------------------------------------------------------------


 

2.31   Defaulting Lenders

61

2.32   Incremental Loans

64

 

 

SECTION 3.   REPRESENTATIONS AND WARRANTIES

68

3.1   Financial Condition

68

3.2   No Change

69

3.3   Corporate Existence; Compliance with Law

69

3.4   Corporate Power; Authorization; Enforceable Obligations

69

3.5   No Legal Bar

70

3.6   No Material Litigation

70

3.7   No Default

70

3.8   Ownership of Property; Liens

70

3.9   Intellectual Property

70

3.10   Taxes

71

3.11   Federal Regulations

71

3.12   Labor Matters

71

3.13   ERISA

71

3.14   Investment Company Act; Other Regulations

72

3.15   Subsidiaries

72

3.16   Use of Proceeds

72

3.17   Environmental Matters

72

3.18   Accuracy of Information, etc.

73

3.19   Security Documents

74

3.20   Solvency

74

3.21   Anti-Terrorism Laws; Sanctions; Anti-Corruption Laws

74

 

 

SECTION 4.   CONDITIONS PRECEDENT

74

4.1   Conditions to Restatement Funding Date

74

4.2   Conditions to Each Extension of Credit

77

 

 

SECTION 5.   AFFIRMATIVE COVENANTS

78

5.1   Financial Statements

79

5.2   Certificates; Other Information

79

5.3   Payment of Obligations

80

5.4   Conduct of Business and Maintenance of Existence, etc.

80

5.5   Maintenance of Property; Insurance

80

5.6   Inspection of Property; Books and Records; Discussions

81

5.7   Notices

81

5.8   Environmental Laws

82

5.9   Additional Collateral, etc.

82

 

iii

--------------------------------------------------------------------------------


 

5.10   Further Assurances

83

5.11   Ratings

84

5.12   Use of Proceeds

84

 

 

SECTION 6.   NEGATIVE COVENANTS

84

6.1   Financial Condition Covenants

84

6.2   Limitation on Indebtedness

85

6.3   Limitation on Liens

87

6.4   Limitation on Fundamental Changes

89

6.5   Limitation on Disposition of Property

90

6.6   Limitation on Restricted Payments

90

6.7   [Reserved]

91

6.8   Limitation on Investments

91

6.9   Limitation on Optional Payments and Modifications of Debt Instruments,
etc.

93

6.10   Limitation on Transactions with Affiliates

93

6.11   Limitation on Sales and Leasebacks

94

6.12   Limitation on Changes in Fiscal Periods

94

6.13   Limitation on Negative Pledge Clauses

94

6.14   Limitation on Restrictions on Subsidiary Distributions

95

6.15   Limitation on Lines of Business

95

 

 

SECTION 7.   EVENTS OF DEFAULT

95

 

 

SECTION 8.   THE AGENTS; THE ARRANGERS

98

8.1   Appointment

98

8.2   Delegation of Duties

99

8.3   Exculpatory Provisions

99

8.4   Reliance by Administrative Agent

100

8.5   Notice of Default

101

8.6   Non-Reliance on Agents and Other Lenders

101

8.7   Indemnification

101

8.8   Administrative Agent in Its Individual Capacity

102

8.9   Successor Agents

102

8.10   Authorization to Release Liens; Other Actions Relating to Security
Documents

103

8.11   The Arrangers; the Co-Syndication Agents; the Co-Documentation Agents

103

8.12   Certain Proceedings

104

8.13   Withholding Taxes

104

 

 

SECTION 9.   MISCELLANEOUS

104

9.1   Amendments and Waivers

104

 

iv

--------------------------------------------------------------------------------


 

9.2   Notices

106

9.3   No Waiver; Cumulative Remedies

110

9.4   Survival of Representations and Warranties

110

9.5   Payment of Expenses

110

9.6   Successors and Assigns; Participations and Assignments

112

9.7   Adjustments; Set-off

117

9.8   Counterparts

118

9.9   Severability

119

9.10   Integration

119

9.11   GOVERNING LAW

119

9.12   Submission To Jurisdiction; Waivers

119

9.13   No Fiduciary Duty

120

9.14   Confidentiality

121

9.15   Release of Collateral Security and Guarantee Obligations

122

9.16   Accounting Changes

123

9.17   [Reserved.]

123

9.18   WAIVERS OF JURY TRIAL

123

9.19   Lender Action

124

9.20   USA PATRIOT Act Notice

124

9.21   Loan Modification Offers

124

9.22   Usury Savings Clause

126

9.23   Effect of Restatement

127

 

v

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

1.1(a)

 

Excluded Lenders

1.1(b)

 

Existing Letters of Credit

3.4

 

Consents, Authorizations, Filings and Notices

3.9

 

Intellectual Property Claims

3.15

 

Subsidiaries

3.19(a)-1

 

UCC Filing Jurisdictions

3.19(a)-2

 

UCC Financing Statements to Remain on File

6.2(d)

 

Existing Indebtedness

6.3(f)

 

Existing Liens

6.10

 

Transactions with Affiliates

 

 

 

EXHIBITS:

 

 

 

A

 

Form of Guarantee and Collateral Agreement

B

 

Form of Compliance Certificate

C

 

Form of Restatement Funding Date Certificate

D

 

Form of Assignment and Assumption

E

 

Form of Legal Opinion of Dechert LLP

F-1

 

Form of Revolving Credit Note

F-2

 

Form of Tranche A Term Note

F-3

 

Form of Tranche B Term Note

G-1

 

Form of U.S. Tax Compliance Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

G-2

 

Form of U.S. Tax Compliance Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

G-3

 

Form of U.S. Tax Compliance Certificate (For Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes)

G-4

 

Form of U.S. Tax Compliance Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

H

 

Form of Solvency Certificate

 

vi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 2, 2015 (as amended
by the First Amendment to Credit Agreement, dated as of March 30, 2017, and as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”), among B&G FOODS, INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time party hereto as lenders (the “Lenders”) and
BARCLAYS BANK PLC, as administrative agent for the Lenders (in such capacity,
together with its successors and permitted assigns in such capacity, the
“Administrative Agent”) and collateral agent for the Secured Parties (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Collateral Agent”), with BARCLAYS BANK PLC (“Barclays”), BANK OF AMERICA,
N.A. (“BANA”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED (“MLPFS” and,
together with BANA, “BAML”), ROYAL BANK OF CANADA (“Royal Bank”), RBC CAPITAL
MARKETS (“RBCCM” and, together with Royal Bank, “RBC”), CREDIT SUISSE SECURITIES
(USA) LLC (“CS Securities” and, together with its affiliates, “Credit Suisse”),
DEUTSCHE BANK SECURITIES INC. (“DBSI”) and BANK OF MONTREAL (“Bank of Montreal”)
as joint lead arrangers and joint bookrunners with respect to the Tranche B Term
Loan Facility (collectively, in such capacities, the “Tranche B Arrangers”),
CITIZENS BANK, N.A. (“Citizens”), TD SECURITIES (USA) LLC (“TD Securities”) and
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH (“Rabobank”), as co-syndication agents with respect to the Tranche B
Term Loan Facility (collectively, in such capacities, the “Tranche B
Co-Syndication Agents”) and as co-documentation agents with respect to the
Tranche B Term Loan Facility (collectively, in such capacities, the “Tranche B
Co-Documentation Agents”), Credit Suisse, Barclays, RBCCM, BAML, DBSI, Citizens,
TD Securities and Rabobank, as joint lead arrangers and joint bookrunners with
respect to the Tranche A Term Loan Facility and the Revolving Credit Facility
(collectively, in such capacities, the “Tranche A and Revolver Arrangers”,
together with the Tranche B Arrangers, the “Arrangers”), Barclays, RBCCM, BAML
and DBSI, as co-syndication agents with respect to the Tranche A Term Loan
Facility and the Revolving Credit Facility (collectively, in such capacities,
the “Tranche A and Revolver Co-Syndication Agents”, and together with the
Tranche B Co-Syndication Agents, the “Co-Syndication Agents”) and Citizens, TD
BANK, N.A. and Rabobank, as Co-Documentation Agents with respect to the Tranche
A Term Loan Facility and the Revolving Credit Facility (collectively, in such
capacities, the “Tranche A and Revolver Co-Documentation Agents”, and together
with the Tranche B Co-Documentation Agents, the “Co-Documentation Agents”).

 

RECITALS:

 

WHEREAS, the Borrower, the lenders party thereto from time to time and Credit
Suisse AG, as administrative agent for the lenders and collateral agent for the
secured parties are parties to the Credit Agreement, dated as of June 5, 2014
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Existing Credit Agreement”);

 

WHEREAS, on the Restatement Effective Date, the Borrower has requested that the
Tranche B Term Loan Lenders extend credit in the form of new Tranche B Term
Loans on the Restatement Funding Date, in an aggregate principal amount of
$750,000,000;

 

A-1

--------------------------------------------------------------------------------


 

WHEREAS, the proceeds of the new Tranche B Term Loans are to bewere used solely
for the purposes set forth in Section 3.16;

 

WHEREAS, the Lenders are willing to extend credit to the Borrower on the terms
and subject to the conditions set forth herein; and

 

WHEREAS, pursuant toon the First Amendment AgreementEffective Date, the
Borrower, the Administrative Agent under the Existing Credit Agreement and the
Required Lenders under the Existing Credit Agreement desire to amend and restate
the Existing Credit Agreement in the form hereof.  The amendment and restatement
of the Existing Credit Agreement evidenced by this Agreement shall become
effective as provided in the Amendment Agreement. requests that (a) Lenders lend
to the Borrower $640,109,890.11 of Tranche B-2 Term Loans (as hereinafter
defined), the proceeds of which shall be used on the First Amendment Effective
Date to refinance and repay all outstanding Tranche B Term Loans.

 

NOW, THEREFORE, in consideration of the above premises and the agreements
hereinafter set forth, the parties hereto hereby agree as follows:

 

SECTION 1.  DEFINITIONS

 

1.1   Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 

“Acquired Business”: substantially all of the assets comprising the Green Giant®
and Le Sueur® brands business, including the “Transferred Assets” and “Assumed
Liabilities” under and as defined in the Acquisition Agreement.

 

“Acquired Business Material Adverse Effect” means any change, effect, event,
occurrence or state of facts that, individually or when taken together with all
other such changes, effects, events, occurrences or states of fact, has a
material adverse effect (i) on the business, condition (financial or otherwise)
or results of operations of the Acquired Business (including the Transferred
Assets and Assumed Liabilities), (ii) on the ability of Seller to consummate the
Acquisition and/or (iii) the ability of Seller to substantially perform those of
its obligations under the Transition Services Agreement and the Co-Manufacturing
Agreement that are necessary to avoid Purchaser being deprived of a substantial
portion of the benefits of the Acquisition (taking into account the availability
of alternative arrangements for the provision of such services and the potential
for an adequate monetary remedy for any failure to so perform such
obligations).  For purposes of this Agreement, “Acquired Business Material
Adverse Effect” excludes any change, effect, event, occurrence or state of facts
to the extent resulting from (A) changes in Applicable Law or applicable
accounting regulations or principles to the extent not materially and
disproportionately affecting the Acquired Business as compared to other parties
in its industries, (B) any outbreak or escalation of hostilities or war or any
act of terrorism to the extent not materially and disproportionately affecting
the Acquired Business as compared to other parties in its industries,
(C) changes in the United States, Canadian or Mexican economies, financial
markets or geopolitical conditions in general, to the extent not materially and
disproportionately affecting the Acquired Business as compared to other parties
in its industries,

 

A-2

--------------------------------------------------------------------------------


 

(D) changes in industries relating to the Acquired Business in general and not
specifically relating to the Acquired Business (including fluctuations in prices
of vegetable inputs), to the extent not materially and disproportionately
affecting the Acquired Business as compared to other parties in its industries,
(E) the failure, in and of itself (that is, this clause (E) will not prevent a
determination that any change, effect, event, occurrence or state of facts
underlying such failure, as opposed to such failure itself, has resulted in a
Acquired Business Material Adverse Effect, so long as such underlying change,
effect, event, occurrence of state of facts is not otherwise excluded from this
definition of Acquired Business Material Adverse Effect), of the Acquired
Business to meet any published or internally prepared estimates of revenues,
earnings or other financial projections, performance measures or operating
statistics, and (F) the execution or announcement of the Purchase Agreement
(including the identity of Purchaser) or any of the Ancillary Agreements and the
consummation or announcement of the transactions contemplated hereby or thereby
(including the threatened or actual impact on relationships of the Acquired
Business with customers, vendors, suppliers, distributors, landlords or
employees). Capitalized terms used in the definition of Acquired Business
Material Adverse Effect above shall have the meaning assigned to such terms in
the Acquisition Agreement.

 

“Acquisition”:  the acquisition by B&GNA and its Affiliates from the Seller and
its Affiliates of the Acquired Business.

 

“Acquisition Agreement”:  the Asset Purchase Agreement, dated as of September 2,
2015, between the Seller, B&GNA and the Borrower.

 

“Administrative Agent”:  as defined in the preamble hereto.

 

“Affiliate”:  as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person, whether by contract or otherwise.

 

“Agents”:  the collective reference to the Administrative Agent and the
Collateral Agent.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the sum of (a) the aggregate then unpaid principal amount of such Lender’s
Tranche A Term Loans, (b) the aggregate then unpaid principal amount of such
Lender’s Tranche BB-2 Term Loans and (c) the amount of such Lender’s Revolving
Credit Commitment then in effect or, if the Revolving Credit Commitments have
been terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.

 

“Agreement”:  as defined in the preamble hereto.

 

“Alternative Currency”:  any currency which as of the time of any issuance or
renewal, as applicable, of a Permitted Foreign Currency Letter of Credit is
freely tradeable and

 

A-3

--------------------------------------------------------------------------------


 

convertible into Dollars and has been approved as an “Alternative Currency” for
the purposes of this Agreement by the Foreign Currency L/C Issuing Lender.

 

“Amendment Agreement”: means the Amendment Agreement, dated as of the
Restatement Effective Date, effecting, among other things, the amendment and
restatement of the Existing Credit Agreement.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Loan Parties from time to time concerning or
relating to bribery or corruption, including without limitation the FCPA, the UK
Bribery Act 2010 and other similar legislation in any other jurisdictions.

 

“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224, the PATRIOT Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
OFAC (as any of the foregoing laws may from time to time be amended, renewed,
extended, or replaced).

 

“Applicable Margin”:  (a) with respect to the Tranche BB-2 Term Loans, 2.001.25%
in the case of Base Rate Loans, and 3.002.25% in the case of Eurodollar Loans,
(b) with respect to the Tranche A Term Loans and the Revolving Credit Loans, a
percentage per annum determined by reference to the Consolidated Leverage Ratio
in effect from time to time as set forth below:

 

Consolidated
Leverage Ratio

 

Applicable Margin for
Tranche A Term Loans and
Revolving Loans that are Base
Rate Loans

 

Applicable Margin for
Tranche A Term Loans and
Revolving Loans that are
Eurodollar Loans

 

> 4.00:1.00

 

1.00

%

2.00

%

< 4.00:1.00 > 3.50:1.00

 

0.75

%

1.75

%

< 3.50:1.00

 

0.50

%

1.50

%

 

(c) with respect to Other Term Loans, the margin to be added to the Base Rate or
Eurodollar Rate, as the case may be, as agreed upon by the Borrower and the
Lender or Lenders providing the Incremental Term Loan Commitment relating
thereto as provided in Section 2.32, (d) with respect to Extended Term Loans,
such percentage as shall be agreed to by the Borrower and the applicable
Extending Term Lenders as shown in the applicable Loan Modification Offer, and
(e) with respect to any Extended Revolving Credit Commitment, such percentage as
shall be agreed to by the Borrower and the applicable Revolving Credit Lenders
pursuant to the applicable Revolving Extension Notice.

 

No change in the Applicable Margin shall be effective until three Business Days
after the date on which the Administrative Agent shall have received the
applicable financial statements and a Compliance Certificate pursuant to
Section 5.2(a) calculating the Consolidated Leverage Ratio.  At any time the
Borrower has not submitted to the Administrative Agent the applicable
information as and when required under Section 5.1, the Applicable Margin shall
be determined as if the Consolidated Leverage Ratio were in excess of
4.00:1.00.  Within one Business Day of

 

A-4

--------------------------------------------------------------------------------


 

receipt of the applicable information under Section 5.1, the Administrative
Agent shall give each Lender telefacsimile or telephonic notice (confirmed in
writing) of the Applicable Margin in effect from such date.  In the event that
any financial statement or certificate delivered pursuant to Section 5.1 or
5.2(a) is shown to be inaccurate (at a time when this Agreement is in effect and
unpaid Obligations under this Agreement are outstanding (other than contingent
obligations in respect of which no assertion of liability (whether oral or
written) and no claim or demand for payment (whether oral or written) has been
made (and, in the case of Obligations for indemnification, no notice for
indemnification has been issued by the indemnitee) at such time), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (x) the Borrower shall
immediately deliver to the Administrative Agent a correct certificate required
by Section 5.2(a) for such Applicable Period and (y) the Borrower shall
immediately pay to the Administrative Agent the accrued additional interest
owing as a result of such increased Applicable Margin for such Applicable
Period.  Nothing in this paragraph shall limit the right of the Administrative
Agent or any Lender under Section 2.13(c) or Section 7.

 

“Application”:  an application, in such form as the applicable Issuing Lender
may specify from time to time, requesting such Issuing Lender to open a Letter
of Credit.

 

“Approved Fund”:  with respect to any Lender (other than an Excluded Lender)
that is a fund that invests in commercial loans, any other fund that invests in
commercial loans and is managed or advised by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.

 

“Arrangers”:  as defined in the preamble hereto.

 

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clause (a), (b), (c),
(d) or (g) of Section 6.5) which yields gross proceeds to the Borrower or any of
its Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$10,000,000.

 

“Assignee”:  as defined in Section 9.6(d).

 

“Assignment and Assumption”:  each Assignment and Assumption, substantially in
the form of Exhibit D, executed and delivered pursuant to Section 9.6.

 

“Assignor”:  as defined in Section 9.6(d).

 

“Attributable Debt”:  in respect of a sale and leaseback transaction, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended.  Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP; provided, however, that
if such sale and leaseback transaction results in a Capital Lease Obligation,
the amount of Attributable Debt

 

A-5

--------------------------------------------------------------------------------


 

represented thereby will be determined in accordance with the definition of
“Capital Lease Obligations.”

 

“Available Amount”:  at any time, the sum of (a) $40,000,000, plus (b) the
cumulative amount of Excess Cash Flow of the Borrower and its Subsidiaries for
the Available Amount Reference Period plus (c) the amount of Net Cash Proceeds
received by the Borrower from the issuance of Capital Stock (other than
Disqualified Stock and other than Capital Stock issued to any directors,
officers or employees pursuant to compensation arrangements) of the Borrower (or
capital contributions in respect thereof) after the Original Closing Date, but
only to the extent such Net Cash Proceeds are not otherwise applied to build the
basket under clause (i) of the definition of “Permitted Acquisition” or under
Section 6.8(o), plus (d) an amount equal to any return (including dividends,
interest, distributions, returns of principal and profits on sale) received by
the Borrower or any of the Borrower’s Subsidiaries in cash in respect of any
Investments made using the Available Amount pursuant to Section 6.8(n) for the
Available Amount Reference Period; provided that such amount may not exceed the
original Investment made using the Available Amount pursuant to
Section 6.8(n) for the Available Amount Reference Period, minus (e) the
aggregate amount of Restricted Payments made pursuant to Section 6.6(b)(ii) for
the Available Amount Reference Period, minus (f) the aggregate amount of
Investments made using the Available Amount pursuant to Section 6.8(n) for the
Available Amount Reference Period, minus (g) [reserved], minus (h) the aggregate
amount of any refinancing, repayment, redemption, repurchase, retirement or
other acquisition for consideration of Indebtedness made with the proceeds of
the Available Amount pursuant to Section 6.9(a)(C) for the Available Amount
Reference Period.

 

“Available Amount Reference Period”:  the period commencing on the Original
Closing Date and ending on the last day of the most recent Fiscal Quarter or
fiscal year for which financial statements required to be delivered pursuant to
Section 5.1(a) or 5.1(b), as applicable, and the related certificate required to
be delivered pursuant to Section 5.2(a), have been received by the
Administrative Agent.

 

“Available Revolving Credit Commitment”:  as to any Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Credit
Commitment then in effect over (b) such Lender’s Revolving Extensions of Credit
then outstanding.

 

“B&GNA”:  B&G Foods North America, Inc., a Delaware corporation and a wholly
owned Subsidiary of the Borrower.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

A-6

--------------------------------------------------------------------------------


 

“Base Rate”: for any day, a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 0.50%, (b) the Prime Rate and (c) the Eurodollar
Rate determined on such date (or if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in Dollars with a maturity of
one month plus 1.00% (or, if such day is not a Business Day, the immediately
preceding Business Day); provided that if any of the rates set forth above shall
be less than zero percent per annum, such rate shall be deemed to be zero
percent per annum for purposes of this Agreement.  Any change in such rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change. For
purposes of this definition, “Prime Rate” means the rate of interest last quoted
by The Wall Street Journal as the “Prime Rate” in the U.S. or, if The Wall
Street Journal ceases to quote such rate, the highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or, if such
rate is no longer quoted therein, any similar rate quoted therein (as determined
by the Administrative Agent) or any similar release by the Federal Reserve Board
(as determined by the Administrative Agent).

 

“Base Rate Loans”:  Loans for which the applicable rate of interest is based
upon the Base Rate.

 

“Benefited Lender”:  as defined in Section 9.7.

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Bona Fide Lending Entity”: any bona fide (i) debt fund, (ii) investment
vehicle, (iii) regulated bank entity or (iv) non-regulated lending entity that
is engaged in purchasing, holding or otherwise investing in commercial loans,
bonds and similar extensions of credit in the ordinary course of business.

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrower Materials”:  as defined in Section 9.2.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business Day”:  (i) for all purposes other than as covered by clause
(ii) below, a day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in Dollar deposits in the interbank eurodollar market.

 

“Calculation Date”:  with respect to each Permitted Foreign Currency Letter of
Credit, during the period that such Permitted Foreign Currency Letter of Credit
is outstanding (i) the last Business Day of each Fiscal Quarter, (ii) the date
on which such Permitted Foreign Currency Letter of Credit is to be issued or
renewed by the Foreign Currency L/C Issuing

 

A-7

--------------------------------------------------------------------------------


 

Lender, and (iii) the date on which any draft presented under such Permitted
Foreign Currency Letter of Credit is paid by the Foreign Currency L/C Issuing
Lender.

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) which should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries but excluding
(a) expenditures financed with (i) the Net Cash Proceeds from any Reinvestment
Event or (ii) the proceeds of a Revolving Loan in the amount of Net Cash
Proceeds of any Reinvestment Event that were previously used to reduce the
amount of the Revolving Loans; (b) expenditures made in cash to fund the
purchase price for assets acquired in Permitted Acquisitions or incurred by the
Person acquired in the Permitted Acquisition prior to (but not in anticipation
of) the closing of such Permitted Acquisition; and (c) expenditures financed
with Indebtedness permitted under Section 6.2.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into, or exchangeable for, any of the
foregoing.

 

“Capital Stock Equivalents”:  all securities convertible into or exchangeable
for Capital Stock or any other Capital Stock Equivalent and all warrants,
options or other rights to purchase, subscribe for or otherwise acquire any
Capital Stock or any other Capital Stock Equivalent, whether or not presently
convertible, exchangeable or exercisable.

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or

 

A-8

--------------------------------------------------------------------------------


 

insured by the United States government; (e) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; and (g) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.

 

“Change in Law”:  the occurrence, after the date of this Agreement, of any of
the following:  (a) the adoption of any law, rule or regulation or treaty after
the date of this Agreement, (b) any change in any law, rule or regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender or the Issuing Lender (or, for purposes of
Section 2.17, by any lending office of such Lender or by such Lender’s or the
Issuing Lender’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
under this clause (ii), pursuant to or in connection with Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Closing Date”:  June 5, 2014.

 

“Co-Documentation Agents”:  as defined in the preamble hereto.

 

“Co-Syndication Agents”:   as defined in the preamble hereto.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Collateral Agent”:  as defined in the preamble hereto.

 

“Commitment”:  with respect to any Lender, such Lender’s Tranche A Term Loan
Commitment, Tranche B Term Loan Commitment, Tranche B-2 Term Loan Commitment,
Revolving Credit Commitment or Incremental Term Loan Commitment.

 

“Commitment Fee Rate”:  ½ of 1.00% per annum.

 

“Commodity Exchange Act”:  the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

A-9

--------------------------------------------------------------------------------


 

“Communications”:  as defined in Section 9.2.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Confidential Information Memorandum”:  the Confidential Information Memorandum
of the Borrower dated May 15, 2014.

 

“Consolidated EBITDA”:  of any Person for any period, Consolidated Net Income of
such Person and its Subsidiaries for such period plus, without duplication and
to the extent reflected as a charge in the statement of such Consolidated Net
Income for such period, the sum of (a) income tax expense, (b) Consolidated
Interest Expense of such Person and its Subsidiaries, amortization or writeoff
of debt discount and debt issuance costs and commissions, discounts and other
fees and charges associated with Indebtedness, (c) depreciation and amortization
expense, (d) amortization of intangibles (including, but not limited to,
goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, losses on sales of assets outside of the ordinary course of business),
(f) the amount of any non-cash compensation deduction as the result of any
potential grant of Capital Stock or Capital Stock Equivalents to employees,
officers, directors or consultants and (g) any other non-cash charges, and
minus, to the extent included in the statement of such Consolidated Net Income
for such period, the sum of (a) interest income (except to the extent deducted
in determining Consolidated Interest Expense), (b) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), and (c) any other non-cash income, all as determined on a
consolidated basis.

 

“Consolidated Interest Coverage Ratio”:  for any period, the ratio on a Pro
Forma Basis of (a) Consolidated EBITDA of the Borrower and its Subsidiaries for
such period to (b) Consolidated Interest Expense of the Borrower and its
Subsidiaries for such period payable in cash.

 

“Consolidated Interest Expense”:  of any Person for any period, (a) total
interest expense (including that attributable to Capital Lease Obligations) of
such Person and its Subsidiaries for such period with respect to all outstanding
Indebtedness of such Person and its Subsidiaries (including, without limitation,
all commissions, discounts and other fees and charges owed by such Person with
respect to letters of credit and bankers’ acceptance financing and net costs of
such Person under Hedge Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP, but
excluding any deferred financing costs relating to the incurrence of any
Indebtedness) minus (b) the total interest income of such Person for such
period, determined in accordance with GAAP.  Consolidated Interest Expense shall
be deemed to include all amounts characterized as of the Closing Date as
interest in accordance with GAAP as in effect on the Closing Date, whether or
not such payment is characterized as interest under GAAP thereafter.

 

A-10

--------------------------------------------------------------------------------


 

“Consolidated Leverage Ratio”:  as at the last day of any period of four
consecutive Fiscal Quarters, the ratio on a Pro Forma Basis of (a) Consolidated
Total Debt on such day to (b) Consolidated EBITDA of the Borrower and its
Subsidiaries for such period.

 

“Consolidated Net Income”:  of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP; provided that in calculating
Consolidated Net Income of the Borrower and its consolidated Subsidiaries for
any period, there shall be excluded (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document, the Senior Note
Indenture, the Senior Notes, the New Senior Note Indenture, the New Senior
Notes, or agreements governing other Indebtedness permitted under Section 6.2
that comply with Section 6.14) or Requirement of Law applicable to such
Subsidiary.

 

“Consolidated Senior Secured Debt”:  all Consolidated Total Debt other than any
Consolidated Total Debt that is unsecured and/or has been subordinated to the
Obligations pursuant to an agreement reasonably satisfactory to the
Administrative Agent.

 

“Consolidated Senior Secured Leverage Ratio”:  as of the last day of any period
of four consecutive Fiscal Quarters, the ratio on a Pro Forma Basis of
(a) Consolidated Senior Secured Debt on such day to (b) Consolidated EBITDA of
the Borrower and its Subsidiaries for such period.

 

“Consolidated Total Assets”:  at any date, the total property and assets of
Borrower and its Subsidiaries at such date, determined on a consolidated basis
(on a pro forma basis after giving effect to any Permitted Acquisitions or any
Investments or dispositions permitted hereunder or by the other Loan Documents).

 

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Funded Debt of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis less the aggregate amount of cash and Cash Equivalents of the
Borrower and its Subsidiaries at such date that is not Restricted Cash.

 

“Continuing Directors”:  the directors of the Borrower on the Closing Date, and
each other director of the Borrower, if, in each case, such other director’s
nomination for election to the board of directors of the Borrower is recommended
by at least 50% of the then Continuing Directors.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

 

A-11

--------------------------------------------------------------------------------


 

“Control Investment Affiliate”:  as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies. 
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

“Credit Agreement Refinancing Indebtedness”:  (a) Permitted Second Priority
Refinancing Debt or (b) Permitted Unsecured Refinancing Debt, in each case,
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to extend, renew, replace
or refinance, in whole or part, existing Term Loans (including any successive
Credit Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided that
(i) such extending, renewing or refinancing Indebtedness is in an original
aggregate principal amount not greater than the aggregate principal amount of
the Refinanced Debt except by an amount equal to a reasonable premium or other
similar amount paid, and fees and expenses reasonably incurred, in connection
with such Refinanced Debt, (ii) such Indebtedness has a later maturity and a
Weighted Average Life to Maturity equal to or greater than the Refinanced Debt
and (iii) such Refinanced Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid, on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained.

 

“Debtor Relief Laws”:  the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default”:  any event or condition that constitutes an Event of Default or that,
with the giving of any notice, the passage of time, or both, would constitute an
Event of Default.

 

“Default Excess”: means, as at the date of computation thereof with respect to
any Defaulting Lender, the sum of the amounts of defaulted Revolving Credit
Loans and defaulted payments of such Lender at such date.

 

“Defaulting Lender”: subject to Section 2.31(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, the Issuing Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified the Borrower, the Administrative Agent or the Issuing
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified

 

A-12

--------------------------------------------------------------------------------


 

in such writing or public statement) cannot be satisfied), (c) has failed,
within three Business Days after written request by the Administrative Agent or
the Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Capital Stock in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
(which determination, for the avoidance of doubt, shall not be required for a
Lender to be a Defaulting Lender) shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.31(b)) upon delivery of written notice of such
determination to the Borrower, the Issuing Lender and each Lender.

 

“Derivatives Counterparty”:  as defined in Section 6.6.

 

“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Stock”:  any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case, at the option of the holder of such Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of such Capital Stock, in whole or in part, on or prior to the date that is 91
days after the Latest Maturity Date.  Notwithstanding the preceding sentence,
any Capital Stock that would constitute Disqualified Stock solely because the
holders of such Capital Stock have the right to require the Borrower to
repurchase such Capital Stock upon the occurrence of a change of control or an
asset sale will not constitute Disqualified Stock if the terms of such Capital
Stock provide that the Borrower may not repurchase or redeem any such Capital
Stock pursuant to such provisions unless such repurchase or redemption is
permitted under Section 6.6.

 

“Dollar Equivalent”:  at any time, as to any amount denominated in an
Alternative Currency, the equivalent amount in Dollars as determined on the
basis of the Exchange Rate for the purchase of Dollars with such Alternative
Currency as of the most recent Calculation Date.

 

“Dollars” and “$”:  lawful currency of the United States of America.

 

A-13

--------------------------------------------------------------------------------


 

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States of America.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Laws”:  any and all laws, rules, orders, regulations, statutes,
ordinances, enforceable guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other governmental authority, regulating, relating to or imposing liability
or standards of conduct concerning  protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.

 

“Environmental Permits”:  any and all permits, licenses, approvals, 
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, the regulations promulgated thereunder and any successor statute.

 

“ERISA Affiliate”:  any trade or business (whether or not incorporated) that,
together with the Borrower, is treated as a single employer under Sections
414(b), 414(c), 414(m) or 414(o) of the Code, or solely for purposes of
Section 302 or 303 of ERISA or Section 412 or 430 of the Code, is treated as a
single employer under Section 414 of the Code.

 

“ERISA Event”:  (a) any Reportable Event, (b) the failure of any Plan to meet
the minimum funding standard of Section 412 or 430 of the Code or Section 302 or
303 of ERISA, in each case, whether or not waived, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan or the withdrawal
or partial withdrawal of the Borrower or any of its ERISA Affiliates from any
Plan or Multiemployer Plan, (e) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan under Sections 4041 and 4042 of ERISA,

 

A-14

--------------------------------------------------------------------------------


 

respectively, (f) the adoption of any amendment to a Plan that would require the
provision of security pursuant to Section 436(f) of the Code, (g) the receipt by
the Borrower or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, Insolvent or in
Reorganization, or a determination that any Multiemployer Plan is, or is
expected to be, in “critical” or “endangered” status under Section 432 of the
Code or Section 305 of ERISA, (h) the occurrence of a “prohibited transaction”
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) with
respect to which the Borrower or any of the Subsidiaries is a “disqualified
person” (within the meaning of Section 4975 of the Code), a “party in interest”
(within the meaning of Section 3(14) of ERISA) or with respect to which the
Borrower or any such Subsidiary could otherwise be liable or (i) any Foreign
Benefit Event.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Reserve Requirements”:  for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”:  for any Interest Period as to any Eurodollar Rate Loan,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “LIBO Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00
a.m. (London, England time), two Business Days prior to the commencement of such
Interest Period, or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays the LIBO
Rate for deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period; provided that if LIBO Rates are quoted
under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the LIBO Rate shall be equal to the
Interpolated Rate; provided that if any of the rates set forth above shall be
less than zero percent per annum, such rate shall be deemed to be zero percent
per annum for purposes of this Agreement. For purposes of this definition
(i) “Interpolated Rate” means in relation to the LIBO Rate, the rate which
results from interpolating on a linear basis between: (a) the applicable LIBO
Rate for the longest period (for which that LIBO Rate is available) which is
less than the Interest Period of that Loan; and (b) the applicable LIBO Rate for
the shortest period (for which that LIBO Rate is  available) which exceeds the
Interest Period of that Loan, each as

 

A-15

--------------------------------------------------------------------------------


 

of approximately 11:00 a.m. (London, England time) two Business Days prior to
the commencement of such Interest Period of that Loan; and (ii) “Federal Funds
Effective Rate” means for any day, the rate calculated by the Federal Reserve
Bank of New York based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the Federal Reserve Bank of New
York shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the Federal Reserve Bank of New York as the
federal funds effective rate; provided further that in no event shall the LIBO
Rate be less than zero.

 

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

 

Eurodollar Base Rate

 

 

1.00- Eurocurrency Reserve Requirements

 

 

provided that, with respect to the Tranche B Term Loans, the Eurodollar Rate
shall not be less than 0.750.00% per annum.

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).

 

“Event of Default”:  any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”:  for any Fiscal Quarter or fiscal year of the Borrower
(a) Consolidated EBITDA for such period (provided that, for the purpose of this
definition, Consolidated EBITDA shall not be calculated on a Pro Forma Basis),
minus (b) the sum, without duplication, of (i) the amount of any Taxes imposed
by any Governmental Authority payable in cash by the Borrower and its
Subsidiaries with respect to such period (including payment of withholding taxes
on behalf of employees in connection with equity compensation awards of Capital
Stock or Capital Stock Equivalents), (ii) Consolidated Interest Expense for such
period paid in cash, (iii) Capital Expenditures made in cash during such period
and (iv) mandatory amortization payments pursuant to Sections 2.3(a) and
2.3(c) made in cash by the Borrower and its Subsidiaries during such period.

 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate”:  on any day, with respect to any Alternative Currency, the spot
rate at which Dollars are offered on such day by the Foreign Currency L/C
Issuing Lender in New York, New York (or such other location selected by the
Foreign Currency L/C Issuing Lender) for such Alternative Currency.

 

A-16

--------------------------------------------------------------------------------


 

“Excluded Issuance”:  an issuance and sale of Capital Stock (other than
Disqualified Stock) of the Borrower to any of its equity holders.

 

“Excluded Lender”: (a) each person set forth on Schedule 1.1(a) and (b) any
other person and their respective Controlled Investment Affiliates named by the
Borrower, in good faith, which is engaged in the same or similar line of
business as the Borrower or any of its Subsidiaries and in each case designated
by name by the Borrower as such from time to time after the Closing Date in a
certificate duly executed by a Responsible Officer of Borrower (in each case
other than the Arrangers and their respective affiliates and any Bona Fide
Lending Entity).  Any supplement to such list of Excluded Lenders pursuant to
clause (b) above will become effective two (2) Business Days after delivery to
the Administrative Agent and shall be posted to the Lenders as a supplement to
Schedule 1.1(a).  In no event shall a supplement apply retroactively to
disqualify any Lender as of the date of such supplement who has previously
acquired an interest in the Loans or Commitments, but upon the effectiveness of
such designation, any such Lender may not acquire any additional Loans or
Commitments or participations in Loans or Commitments.

 

“Excluded Swap Obligation”:  with respect to any Guarantor, (x) as it relates to
all or a portion of the Guarantee of such Guarantor, any Swap Obligation if, and
to the extent that, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guarantee of such Guarantor becomes effective with respect to such Swap
Obligation or (y) as it relates to all or a portion of the grant by such
Guarantor of a security interest, any Swap Obligation if, and to the extent
that, such Swap Obligation (or such security interest in respect thereof)  is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
security interest of such Guarantor becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes”:  with respect to the Administrative Agent, any Lender, the
Issuing Lender or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or as a result of a present or former
connection between the Administrative Agent, any Lender or the Issuing Lender,
as applicable, and the jurisdiction imposing such tax (other than a connection
arising by reason of such Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced its rights under, or sold or assigned an interest in this Agreement or
any

 

A-17

--------------------------------------------------------------------------------


 

other Loan Document), (b) any branch profits taxes imposed by the United States
of America or any similar tax imposed by any other jurisdiction described in
clause (a) above, (c) any backup withholding tax that is required by the Code to
be withheld from amounts payable to a Lender as a result of such Lender’s
failure to comply with Section 2.18(e)(ii) hereof, (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.22), any U.S. federal withholding tax that is imposed on amounts
payable to such Foreign Lender under laws in effect at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.18(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.18(a) and (e) any U.S. federal withholding Taxes
imposed under FATCA.

 

“Existing Issuing Lender”:  Bank of America, as issuer of the Existing Letters
of Credit.

 

“Existing Letters of Credit”:  the letters of credit described in Schedule 1.1.

 

“Existing Tranche”:  as defined in Section 9.21(a).

 

“Extended Revolving Credit Commitment”:  as defined in Section 9.21(b).

 

“Extended Term Loans”:  as defined in Section 9.21(a).

 

“Extending Term Lender”:  as defined in Section 9.21(a).

 

“Extension”:  as defined in Section 9.21(b).

 

“Extension Election”:  as defined in Section 9.21(a).

 

“Facility”:  each of (a) the Tranche A Term Loan Commitments and the Tranche A
Term Loans made thereunder (the “Tranche A Term Loan Facility”), (b) the Tranche
B Term Loan Commitments and the Tranche B Term Loans made thereunder (the
“Tranche B Term Loan Facility”), (c) the Tranche B-2 Term Loan Commitments and
the Tranche B-2 Term Loans made thereunder (the “Tranche B-2 Term Loan
Facility”), (d) the Revolving Credit Commitments and the extensions of credit
made thereunder (the “Revolving Credit Facility”) and (d) the extensions of
credit made under any other separate tranche of Loans or Commitments hereunder
consisting of (i) Extended Term Loans converted from existing Term Loans,
(ii) any new tranche of Revolving Credit Commitments established as a result of
Revolving Extension Notices or (iii) Incremental Term Loans as provided in
Section 2.32.

 

“Fair Market Value”: the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the board of directors of the
Borrower.

 

“FATCA”:  Sections 1471 through 1474 of the Code (as of the Closing Date), any
regulations or other official interpretations thereof and shall also include any
amended or successor versions of such legislation that are substantively
comparable and that contain

 

A-18

--------------------------------------------------------------------------------


 

requirements to avoid withholding which are not materially more onerous than the
requirements to avoid withholding under the current legislation (and any future
regulations and official interpretations), any agreements entered into pursuant
to Section 1471(b)(1) of the Code, any intergovernmental agreement between a
non-U.S. jurisdiction and the United States of America with respect to the
foregoing and any law, regulation or practice adopted pursuant to any such
intergovernmental agreement.

 

“FCPA”:  United States Foreign Corrupt Practices Act of 1977, as amended.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“First Amendment”: that certain First Amendment to Credit Agreement, dated as of
March 30, 2017, by and among the Borrower, the Lenders party thereto, the
Administrative Agent and the Collateral Agent.

 

“First Amendment Effective Date”: as defined in the First Amendment.

 

“Fiscal Quarter”:  a fiscal quarter of any fiscal year of the Borrower.

 

“Foreign Benefit Event”:  with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, or (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments.

 

“Foreign Currency L/C Issuing Lender”:  with respect to any Permitted Foreign
Currency Letters of Credit, the issuer thereof that, at the time such Permitted
Foreign Currency Letter of Credit was issued, was the Issuing Lender hereunder.

 

“Foreign Lender”:  any Lender that is not a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“Foreign Pension Plan”:  any employee benefit plan that would be a Plan but for
the fact that such employee benefit plan is maintained outside of the United
States (but excluding any plan, program or arrangement maintained or mandated by
a Governmental Authority).

 

“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Foreign Subsidiary Holding Company”:  any Domestic Subsidiary of the Borrower
that wholly-owns the stock of one or more Foreign Subsidiaries and which is
disregarded for United States federal income tax purposes as an entity that is
separate from its

 

A-19

--------------------------------------------------------------------------------


 

owner but only so long as such Subsidiary has no assets other than the stock of
one or more Foreign Subsidiaries and de minimis other assets.

 

“Fronting Exposure”:  at any time there is a Defaulting Lender, with respect to
the Issuing Lender, such Defaulting Lender’s Revolving Credit Percentage of the
L/C Obligations with respect to Letters of Credit issued by the Issuing Lender
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof.

 

“Funded Debt”:  as to any Person, all Indebtedness of such Person of the types
described in clauses (a) through (e) of the definition of “Indebtedness” in this
Section.

 

“Funding Office”:  the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time, except that for purposes of Section 6.1,
GAAP shall be determined on the basis of such principles in effect on the
Closing Date and consistent with those used in the preparation of the most
recent audited financial statements referred to in Section 3.1(b).

 

“Governmental Authority”:  the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement,
dated as of June 5, 2014, by and among the Borrower and the other Grantors (as
defined therein) in favor of the Collateral Agent, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit), if to induce the
creation of such obligation of such other Person the guaranteeing person has
issued a reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any Property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless

 

A-20

--------------------------------------------------------------------------------


 

the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or disposition
of assets permitted under this Agreement.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Hedge Agreements”:  with respect to any Person or its Subsidiaries, all
interest rate or currency swaps, caps or collar agreements or similar
arrangements entered into by such Person or its Subsidiaries providing for
protection against fluctuations in interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

 

“Hedging Obligations”:  with respect to any specified Person, the obligations of
such Person under Hedge Agreements.

 

“Highest Lawful Rate”:  the maximum lawful interest rate, if any, that at any
time or from time to time may be contracted for, charged, or received under the
laws applicable to any Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws now
allow.

 

“Incremental Assumption Agreement”:  an Incremental Assumption Agreement among,
and in form and substance reasonably satisfactory to, the Borrower, the
Administrative Agent and one or more Incremental Term Lenders or Incremental
Revolving Lenders, as applicable.

 

“Incremental Revolving Commitment”:  the commitment of any Lender, established
pursuant to Section 2.32, to make Incremental Revolving Loans to the Borrower.

 

“Incremental Revolving Lender”:  a Lender with an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.

 

“Incremental Revolving Loans”:  revolving loans made by one or more Lenders to
the Borrower pursuant to Section 2.4(b).

 

“Incremental Term Borrowing”:  a Borrowing comprised of Incremental Term Loans.

 

“Incremental Term Lender”:  a Lender with an Incremental Term Loan Commitment or
an outstanding Incremental Term Loan.

 

A-21

--------------------------------------------------------------------------------


 

“Incremental Term Loan Commitment”:  the commitment of any Lender, established
pursuant to Section 2.32, to make Incremental Term Loans to the Borrower.

 

“Incremental Term Loan Maturity Date”:  the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Assumption
Agreement.

 

“Incremental Term Loan Repayment Dates”:  the dates scheduled for the repayment
of principal of any Incremental Term Loan, as set forth in the applicable
Incremental Assumption Agreement.

 

“Incremental Term Loans”:  term loans made by one or more Lenders to the
Borrower pursuant to Section 2.1(cd).  Incremental Term Loans may be made in the
form of additional Tranche A Term Loans, additional Tranche BB-2 Term Loans or,
to the extent permitted by Section 2.32 and provided for in the relevant
Incremental Assumption Agreement, Other Term Loans.

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than an
accrued expense, trade payables or any similar obligation to trade creditors
incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to Property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
Property), (e) all Capital Lease Obligations of such Person, (f) all obligations
of such Person, contingent or otherwise, as an account party or applicant under
acceptance, letter of credit or similar facilities, (g) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Capital Stock of such Person (other than pursuant to
clause (k) of this definition), (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above;
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on Property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation (provided that, if such Person has not assumed or become liable for
the payment of such obligation, the amount of Indebtedness constituted by such
obligation shall be deemed to be the lesser of (i) the stated amount thereof or
(ii) the Fair Market Value of the Property encumbered by such Lien), (j) for the
purposes of Section 7(e) only, all Hedging Obligations of such Person and
(k) the liquidation value of any preferred Capital Stock of such Person or its
Subsidiaries held by any Person other than such Person and its Wholly Owned
Subsidiaries if such preferred Capital Stock is mandatorily redeemable prior to
the date which is 91 days after the final payment is due on the Tranche BB-2
Term Loans.

 

“Indemnified Liabilities”:  as defined in Section 9.5.

 

“Indemnified Taxes”:  Taxes other than Excluded Taxes.

 

A-22

--------------------------------------------------------------------------------


 

“Indemnitee”:  as defined in Section 9.5.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

 

“Interest Payment Date”:  (a) as to any Base Rate Loan, the last Business Day of
each March, June, September and December to occur while such Base Rate Loan is
outstanding and the final maturity date of such Base Rate Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last
Business Day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day which is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
Business Day of such Interest Period and (d) as to any Eurodollar Loan or any
Base Rate Loan that is a Term Loan, the date of any repayment or prepayment made
in respect thereof.

 

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(i)   if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii)   any Interest Period that would otherwise extend beyond the Revolving
Credit Termination Date or beyond the date final payment is due on the Tranche A
Term Loans or beyond the date final payment is due on the Tranche BB-2 Term
Loans, any other Term Loans, as the case may be, shall end on the Revolving
Credit Termination Date, the Tranche A Term Loan Maturity Date, the Tranche BB-2
Term Loan Maturity Date or the Latest Maturity Date, as applicable; and

 

A-23

--------------------------------------------------------------------------------


 

(iii)   any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)   the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such
Eurodollar Loan.

 

“Investments”:  as defined in Section 6.8.

 

“Issuing Lender”:  the Existing Issuing Lender and any other Lender selected by
the Borrower, with the consent of such Lender and the Administrative Agent, to
act as Issuing Lender, in its capacity as issuer of any Letter of Credit.

 

“L/C Commitment”:  $50,000,000.

 

“L/C Disbursement”:  a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit issued by the Issuing Lender.

 

“L/C Fee Payment Date”:  the last Business Day of each March, June,
September and December and the last day of the Revolving Credit Commitment
Period.

 

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of L/C Disbursements that have not then been reimbursed
pursuant to Section 2.27.  The L/C Obligations of any Revolving Credit Lender at
any time shall equal its Revolving Credit Percentage of the aggregate L/C
Obligations at such time.

 

“L/C Participants”:  the collective reference to all the Revolving Credit
Lenders other than the relevant Issuing Lender.

 

“Latest Maturity Date”:  at any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Term Loan,
Other Term Loan, Extended Term Loan or Extended Revolving Credit Commitment, in
each case as extended in accordance with this Agreement from time to time.

 

“Lenders”:  each Revolving Credit Lender, each Tranche A Term Loan Lender, each
Tranche B Term Loan Lender, each Tranche B-2 Term Loan Lender and each other
bank, financial institution or other entity from time to time party to this
Agreement as a Lender.

 

“Letters of Credit”:  as defined in Section 2.23(a).

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

A-24

--------------------------------------------------------------------------------


 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Applications, the Security Documents, the
Amendment Agreement, each Incremental Assumption Agreement, the Notes, the First
Amendment and all other documents, instruments or agreements designated therein
as “Loan Documents” and executed and delivered by a Loan Party for the benefit
of any Agent, the Issuing Lender or any Lender in connection herewith on or
after the Closing Date, in each case, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Loan Modification Offer”:  as defined in Section 9.21(a).

 

“Loan Parties”:  the Borrower and each Subsidiary Guarantor.

 

“Majority Facility Lenders”:  (a) with respect to the Tranche A Term Loan
Facility, the holders of more than 50% of the aggregate unpaid principal amount
of the Tranche A Term Loans outstanding, (b) with respect to the Tranche B Term
Loan Facility, the holders of more than 50% of the aggregate unpaid principal
amount of the Tranche B Term Loans outstanding , and (c) with respect to the
Tranche B-2 Term Loan Facility, the holders of more than 50% of the aggregate
unpaid principal amount of the Tranche B-2 Term Loans outstanding, and (d) with
respect to the Revolving Credit Facility, prior to any termination of the
Revolving Credit Commitments, the holders of more than 50% of the Total
Revolving Credit Commitments and thereafter, of the Total Revolving Extensions
of Credit.

 

“Material Adverse Effect”:  a material adverse effect on (i) the business,
assets, property or financial condition of the Borrower and its Subsidiaries
taken as a whole or (ii) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights or remedies of the Administrative
Agent or the Lenders hereunder or thereunder.

 

“Material Environmental Amount”:  an amount or amounts payable by the Borrower
and/or any of its Subsidiaries, in the aggregate in excess of $5,000,000 in
respect of any one occurrence, for:  costs to comply with any Environmental Law;
costs of any investigation, and any remediation, of any Material of
Environmental Concern; and compensatory damages (including, without limitation
damages to natural resources), punitive damages, fines, and penalties pursuant
to any Environmental Law.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity, and any other substances or forces of any kind, whether or not
any such substance or force is defined as hazardous or toxic under any
Environmental Law, that is regulated pursuant to or could reasonably be expected
to give rise to liability under any Environmental Law.

 

“Minimum Collateral Amount”:  at any time, (a) with respect to cash collateral
consisting of cash or deposit account balances, an amount equal to 105% of the
Fronting Exposure of the Issuing Lender with respect to Letters of Credit issued
by the Issuing Lender and outstanding at such time and (b) for purposes of
Section 2.31, an amount reasonably determined

 

A-25

--------------------------------------------------------------------------------


 

by the Administrative Agent and the Issuing Lender; provided that such amount
does not exceed the amount set forth in clause (a) hereof.

 

“Moody’s”:  Moody’s Investors Service, Inc.

 

“Multiemployer Plan”:  a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

 

“Net Cash Proceeds”:  (a)  in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of reasonable and customary attorneys’ fees, accountants’ fees, investment
banking fees, amounts required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any asset which is the
subject of such Asset Sale or Recovery Event (other than any Lien pursuant to a
Security Document) and other reasonable and customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof, and (b) in connection with any issuance or
sale of debt or equity securities or instruments or the incurrence of loans, the
cash proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

 

“New Senior Notes”: the senior notes of the Borrower issued from time to time
pursuant to the New Senior Note Indenture.

 

“New Senior Notes Indenture”: the Base Indenture, dated as of June 4, 2013,
entered into by the Borrower and The Bank of New York Mellon Trust Company,
N.A., as trustee, and a Supplemental Indenture, to be entered into by the
Borrower, the “Guarantors” under and as defined therein and The Bank of New York
Mellon Trust Company N.A., as trustee, in each case in connection with the
issuance of the New Senior Notes, together with all instruments and other
agreements entered into by the Borrower or such Subsidiaries in connection
therewith, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with Section 6.9.

 

“Non-Defaulting Lender”:  as defined in Section 2.31(a)(ii).

 

“Notes”:  the collective reference to each promissory note, if any, evidencing
Loans.

 

“Obligations”:  the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Loan Party, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations, payments for early termination of Specified Hedge
Agreements and all other obligations and liabilities of the Loan Parties to any
Agent, any Arranger, the Issuing Lender, any Co-Syndication Agent, the
Co-Documentation Agents, any Lender, any Qualified

 

A-26

--------------------------------------------------------------------------------


 

Counterparty or any Foreign Currency L/C Issuing Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Hedge
Agreement, any Permitted Foreign Currency Letters of Credit or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees, charges and
disbursements of counsel to the Agents, the Arrangers, the Issuing Lender, the
Co-Syndication Agents, the Co-Documentation Agents and the Lenders that are
required to be paid by the Borrower pursuant hereto) or otherwise; provided that
(i) obligations of the Borrower or any Subsidiary under any Specified Hedge
Agreement or in respect of any Permitted Foreign Currency Letter of Credit shall
be secured and guaranteed pursuant to the Security Documents only to the extent
that, and for so long as, the other Obligations are so secured and guaranteed,
(ii) any release of Collateral or Subsidiary Guarantors or any waiver or
modification of any other provision in the Loan Documents regarding the
Collateral effected in accordance with Section 9.15 shall not require the
consent of holders of obligations under Specified Hedge Agreements or in respect
of Permitted Foreign Currency Letters of Credit and (iii) the “Obligations”
shall exclude any Excluded Swap Obligations.

 

“OFAC”:  United States Treasury Department’s Office of Foreign Assets Control.

 

“OID”:  as defined in Section 2.32(b).

 

“Original Closing Date”:  November 30, 2011.

 

“Other Taxes”:  any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, excluding
any such Taxes resulting from an assignment by any Lender pursuant to
Section 9.6 hereof.

 

“Other Term Loans”:  as defined in Section 2.32(a).

 

“Participant”:  as defined in Section 9.6(b).

 

“Participant Register”:  as defined in Section 9.6(b).

 

“Payment Office”:  the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.

 

“PBGC”:  the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor statute.

 

“Permitted Acquisition”:  any acquisition by the Borrower or any of its
Subsidiaries of all of the Capital Stock of, or all or substantially all of the
assets constituting a business unit of, any other Person so long as, with
respect to any such acquisition having aggregate consideration in excess of
$100,000,000, the following conditions are satisfied:

 

A-27

--------------------------------------------------------------------------------


 

(a)   either (i) no Default or Event of Default shall have occurred and be
continuing or would result from such acquisition or (ii) if the Lenders
providing an Incremental Term Loan or Incremental Revolving Loan to finance a
Permitted Acquisition have agreed to a “funds certain” provision, then no
Default or Event of Default shall have occurred and be continuing under
Section 7(a) or (f);

 

(b)   the Borrower shall be in compliance with the financial covenants set forth
in Section 6.1, after giving pro forma effect to such acquisition as if it had
occurred on the first day of the respective periods measured by such covenants;

 

(c)   the target of such acquisition shall be in the same or a similar line of
business as the Borrower and its Subsidiaries;

 

(d)   [Reserved];

 

(e)   the Borrower shall have performed reasonable and customary due diligence
with respect to such acquisition and the target thereof, including with respect
to environmental matters;

 

(f)   the Borrower and/or the applicable Subsidiary shall have obtained all
material third party consents and approvals required in connection with such
acquisition;

 

(g)    [Reserved];

 

(h)   the Borrower shall have reasonably determined that it has adequate
liquidity available for working capital; and

 

(i)   with respect to any such acquisition having aggregate consideration in
excess of $250,000,000, substantially all of the assets so acquired are located
in the United States, Canada, Mexico or any member state of the European Union
or if such acquisition is structured as a purchase of stock, the Person so
acquired is organized under the laws of a state of the United States, Canada,
Mexico and member states of the European Union and substantially all of the
assets owned by such Person are located in the United States, Canada, Mexico or
any member state of the European Union; provided that (i) the Borrower may
acquire the stock of a Person organized under the laws of a state of the United
States whose assets are located, in whole or in part, in Puerto Rico, Canada,
Mexico or any member state of the European Union, if such Person becomes a
Subsidiary Guarantor and grants a security interest in its assets as
contemplated by Section 5.9 and (ii) the Borrower may acquire the stock of any
Person organized under the laws of any jurisdiction other than the United
States, Canada, Mexico or any member state of the European Union, so long as the
aggregate amount of Investments made pursuant to this clause (ii), together with
Investments made as permitted by Section 6.8(o), does not exceed an amount equal
to the sum of (A) $200,000,000 plus (B) the amount of proceeds received as
consideration for such Permitted Acquisition from Excluded Issuances after the
Closing Date less the proceeds of any such Excluded Issuances that have been
used after the Closing Date to make Investments pursuant to Section 6.8(o) or to
finance any other Permitted Acquisition.

 

“Permitted Foreign Currency Letter of Credit”:  any letter of credit denominated
in a currency other than Dollars issued to the Borrower by the Foreign Currency
L/C Issuing

 

A-28

--------------------------------------------------------------------------------


 

Lender.  For the avoidance of doubt, no Permitted Foreign Currency Letter of
Credit shall be a Letter of Credit for any purpose under the Loan Documents.

 

“Permitted Second Priority Refinancing Debt”:  secured Indebtedness incurred by
the Borrower in the form of one or more series of second lien secured notes or
second lien secured loans; provided that (i) such Indebtedness is secured by the
Collateral on a second lien, subordinated basis to the Obligations and is not
secured by any property or assets of the Borrower or any of its Subsidiaries
other than the Collateral, (ii) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness in respect of Term Loans, (iii) such Indebtedness does
not mature or have scheduled amortization or payments of principal prior to the
date that is 91 days after the Latest Maturity Date at the time such
Indebtedness is incurred, (iv) the security agreements relating to such
Indebtedness are substantially the same as the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent; provided
that such differences are not more favorable to the investors in such secured
Indebtedness), (v) such Indebtedness is not also incurred by or guaranteed by
any Subsidiaries of the Borrower other than the Subsidiary Guarantors and is not
incurred by or guaranteed by any other Person, (vi) an agent or representative
acting on behalf of the holders of such Indebtedness (a “Second Lien Agent”)
shall have become party to an intercreditor agreement in form and substance
satisfactory to the Administrative Agent (the “Second Lien Intercreditor
Agreement”); provided that, if such Indebtedness is the initial Permitted Second
Priority Refinancing Debt incurred by the Borrower, then the Borrower, the
Subsidiary Guarantors, the Administrative Agent and the Second Lien Agent for
such Indebtedness shall have executed and delivered the Second Lien
Intercreditor Agreement, (vii) the other terms and conditions of such secured
Indebtedness are on the whole substantially identical to, or less favorable to
the investors providing such secured Indebtedness, than those applicable to the
Refinanced Debt (except for (x) pricing, fees, rate floors and prepayment or
redemption premiums, which shall reflect market terms and conditions at the time
of incurrence or issuance, (y) covenants or other provisions applicable only to
periods after the date that is 91 days after the Latest Maturity Date that is in
effect on the date such Indebtedness is issued, incurred or obtained and
(z) differences that reflect the nature of such secured debt as fixed or
floating rate securities), and (viii) a Responsible Officer shall have certified
compliance with the foregoing requirements and that the incurrence of such
Indebtedness complies with Section 6.2.

 

“Permitted Unsecured Refinancing Debt”:  unsecured Indebtedness incurred by the
Borrower in the form of one or more series of senior unsecured notes or loans;
provided that (i) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness in respect of Term Loans, (ii) such Indebtedness does not mature or
have scheduled amortization or payments of principal prior to the date that is
91 days after the Latest Maturity Date at the time such Indebtedness is
incurred, (iii) such Indebtedness is not also incurred by or guaranteed by any
Subsidiaries of the Borrower other than the Subsidiary Guarantors and is not
incurred by or guaranteed by any other Person, (iv) such Indebtedness is not
secured by any Lien on any property or assets of the Borrower or any of its
Subsidiaries, (v) the terms of such Indebtedness, taken as a whole, are not
materially less favorable to the Borrower and the Subsidiary Guarantors than the
terms of the Refinanced Debt and (vi) a Responsible Officer shall have certified
compliance with the foregoing requirements and that the incurrence of such
Indebtedness complies with Section 6.2.

 

A-29

--------------------------------------------------------------------------------


 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  any “employee pension benefit plan” as defined in Section 3(2) of ERISA
(other than a Multiemployer Plan) subject to the provisions of Title IV of ERISA
or Section 412 or 430 of the Code or Section 302 or 303 of ERISA, and in respect
of which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform”:  as defined in Section 9.2.

 

“Principals”: the members of management of the Borrower or any of its
Subsidiaries as of the Closing Date.

 

“Pro Forma Basis”:  for purposes of calculating the financial covenants set
forth in Section 6.1 or any other financial ratio or test, such calculation
shall be made in accordance with Section 1.3.

 

“Pro Forma Financial Statements”:  as defined in Section 3.1(a).

 

“Projections”:  as defined in Section 5.2(b).

 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Public Lender”:  as defined in Section 9.2.

 

“Qualified Counterparty”:  with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an Affiliate of a Lender.

 

“Reaffirmation Agreement”: the Reaffirmation Agreement, dated as of the
Restatement Funding Date, by and among, the Borrower and the other Grantors (as
defined therein) in favor of the Collateral Agent, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Subsidiaries.

 

“Refinancing Arranger”:  Barclays Bank PLC.

 

“Register”:  as defined in Section 9.6(e).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

A-30

--------------------------------------------------------------------------------


 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
relevant Issuing Lender pursuant to Section 2.27 for amounts drawn under Letters
of Credit.

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Subsidiaries
in connection therewith that are not applied to prepay the Loans pursuant to
Section 2.10(b) as a result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Default or Event of Default has occurred and is continuing and
that the Borrower (directly or indirectly through a Wholly Owned Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale or Recovery Event to acquire assets useful in its or such
Subsidiary’s business.

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire assets useful in the
Borrower’s business.

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring 360 days after such Reinvestment Event
(provided that if the Borrower enters into a legally binding commitment to
reinvest the applicable Reinvestment Deferred Amount prior to such date, the
Reinvestment Prepayment Date shall be extended for 180 days) and (b) the date on
which the Borrower shall have determined not to, or shall have otherwise ceased
to, acquire assets useful in the Borrower’s business with all or any portion of
the relevant Reinvestment Deferred Amount.

 

“Related Parties”: (a) with respect to any Agent, any Arranger, any
Co-Syndication Agent, any Co-Documentation Agent, the Issuing Lender or any
Lender, such Person’s Affiliates and the respective directors, trustees,
officers, employees, agents, administrators, managers, partners, advisors,
controlling persons, representatives and members of such Person and of such
Person’s Affiliates, and (b) in all other cases, any (i) controlling
stockholder, 662/3% (or more) owned Subsidiary, or immediate family member (in
the case of an individual) of any Principal, or (ii) any trust, corporation,
partnership, limited liability company or other entity, the beneficiaries,
stockholders, partners, members, owners or Persons beneficially holding 662/3%
or more controlling interest of which consist of any one or more Principals
and/or such other Persons referred to in the immediately preceding clause (i).

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any “reportable event,” as defined in Section 4043 of ERISA
or the regulations issued thereunder, with respect to a Plan (other than an
event for which the 30-day notice period is waived).

 

A-31

--------------------------------------------------------------------------------


 

“Repricing Transaction”:  the prepayment or refinancing of all or a portion of
the Tranche BB-2 Term Loans with the incurrence by the Borrower or any of its
Subsidiaries of any senior bank loan financing having an effective interest cost
or weighted average yield (as determined by the Administrative Agent consistent
with generally accepted financial practice and, in any event, excluding any
arrangement or commitment fees in connection therewith) that is less than the
interest rate for or weighted average yield (as determined by the Administrative
Agent on the same basis) of such Tranche BB-2 Term Loans, including without
limitation, as may be effected through any amendment to this Agreement,
including any amendment to this Agreement relating to the interest rate for, or
weighted average yield of, such Tranche BB-2 Term Loans (including any mandatory
assignment in connection therewith).

 

“Required Lenders”:  at any time, Lenders having Loans, L/C Obligations and
unused Revolving Credit Commitments and Term Loan Commitments the holders of
more than 50% of the sum of all Loans outstanding, L/C Obligations, and unused
Revolving Credit Commitments and Term Loan Commitments at such time; provided
that the Revolving Credit Loans, L/C Obligations and unused Revolving Credit
Commitments and Term Loan Commitments of any Defaulting Lender or Excluded
Lender shall be disregarded in the determination of the Required Lenders at any
time.

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

“Responsible Officer”:  the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.

 

“Restatement Effective Date”: the date on which each of the conditions precedent
in Section 5 of the Amendment Agreement have been satisfied, but in any event,
no later than October 2, 2015.

 

“Restatement Funding Date”: the date on which each of the conditions precedent
in Section 6 of the Amendment Agreement have beenwere satisfied and the funding
of the Tranche B Term Loans, but in any event, no later than December 31, 2015;
provided that such date will be extended to February 29, 2016 to the extent so
extended pursuant to the terms of Section 12.05(b) of the Acquisition Agreement
as in effect on the date hereofRestatement Funding Date.

 

“Restricted Cash”:  cash and Cash Equivalents held by a Subsidiary that is
contractually restricted from being distributed to the Borrower; provided, that
cash or Cash Equivalents maintained by any Foreign Subsidiary that is subject to
minority shareholder approval before being distributed to the Borrower shall not
deemed to be “Restricted Cash” as a result of such restriction.

 

“Restricted Payments”:  as defined in Section 6.6.

 

A-32

--------------------------------------------------------------------------------


 

“Revolving Credit Commitment”:  as to any Lender, the obligation of such Lender
to make Revolving Credit Loans and participate in Letters of Credit, in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Revolving Credit Commitment” opposite such Lender’s name on
Schedule 1 to the lender addendum delivered by such Lender on the Closing Date,
or, as the case may be, in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof.  The aggregate amount of Total Revolving Credit
Commitments as of the Restatement Funding Date is $500,000,000.

 

“Revolving Credit Commitment Period”:  the period from and including the Closing
Date to the Revolving Credit Termination Date.

 

“Revolving Credit Facility”:  as defined in the definition of “Facility” in this
Section 1.1.

 

“Revolving Credit Lender”:  each Lender that has a Revolving Credit Commitment
or that is the holder of Revolving Credit Loans.

 

“Revolving Credit Loans”:  the revolving loans made by the Lenders to the
Borrower pursuant to Section 2.4(a).

 

“Revolving Credit Percentage”:  as to any Lender at any time, the percentage
which such Lender’s Revolving Credit Commitment then constitutes of the Total
Revolving Credit Commitments (or, at any time after the Revolving Credit
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Lender’s Revolving Credit Loans then outstanding
constitutes of the aggregate principal amount of the Revolving Credit Loans then
outstanding).

 

“Revolving Credit Termination Date”:  the earlier of (a) June 5, 2019 and
(b) such other earlier date as the Revolving Credit Commitments shall terminate
in full hereunder.  With respect to Extended Revolving Credit Commitments,
Revolving Credit Loans extended pursuant thereto, and Letters of Credit issued
thereunder, clause (a) above shall be deemed replaced with the date specified in
the applicable Revolving Extension Notice for any such Extended Revolving Credit
Commitments.

 

“Revolving Extension Notice”:  as defined in Section 9.21(b).

 

“Revolving Extensions of Credit”:  as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding and (b) such Lender’s Revolving Credit
Percentage of the L/C Obligations then outstanding.

 

“S&P”:  Standard & Poor’s Ratings Services.

 

“Sanctioned Country” shall mean, at any time, a country or territory that is
subject to comprehensive Sanctions.

 

A-33

--------------------------------------------------------------------------------


 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, the United Kingdom, or by the United Nations Security Council, the
European Union or any EU member state, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Second Lien Intercreditor Agreement”:  as defined in the definition of
Permitted Second Priority Refinancing Debt.

 

“Secured Parties”:  as defined in the Guarantee and Collateral Agreement.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Reaffirmation Agreement and all other security documents
hereafter delivered to the Administrative Agent granting a Lien on any Property
of any Person to secure the obligations and liabilities of any Loan Party under
any Loan Document.

 

“Seller”:  General Mills, Inc., a Delaware corporation.

 

“Senior Note Indenture”:  the Base Indenture, dated as of June 4, 2013, entered
into by the Borrower and The Bank of New York Mellon Trust Company, N.A., as
trustee, and the First Supplemental Indenture, dated as of June 4, 2013, entered
into by the Borrower, the “Guarantors” under and as defined therein and The Bank
of New York Mellon Trust Company N.A., as trustee, in each case in connection
with the issuance of the Senior Notes, together with all instruments and other
agreements entered into by the Borrower or such Subsidiaries in connection
therewith, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with Section 6.9.

 

“Senior Notes”: the senior notes of the Borrower issued from time to time
pursuant to the Senior Note Indenture.

 

“Solvent”:  when used with respect to any Person, that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital

 

A-34

--------------------------------------------------------------------------------


 

with which to conduct its business, and (d) such Person will be able to pay its
debts as they mature.  For purposes of this definition, (i) “debt” means
liability on a “claim”, and (ii) “claim” means any (A) right to payment, whether
or not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (B) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.

 

“Specified Acquisition Agreement Representations” means the representations and
warranties made by or on behalf of the Seller and the Acquired Business in the
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that B&GNA or the Borrower (or any of their applicable Affiliates)
has the right to terminate its (or their) obligations (or decline to consummate
the Acquisition) under the Acquisition Agreement as a result of the breach of
such representations in and warranties in the Acquisition Agreement.

 

“Specified Change of Control”:  the occurrence of (a) the direct or indirect
sale, lease, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of the Borrower and its
Subsidiaries taken as a whole to any “person” (as that term is used in
Section 13(d)(3) of the Exchange Act other than a Principal or a Related Party
of a Principal, (b) the adoption of a plan relating to the liquidation or
dissolution of the Borrower, (c) the consummation of any transaction (including,
without limitation, any merger or consolidation), the result of which is that
any “person” (as defined above), other than the Principals and their Related
Parties, becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under the Exchange Act), directly or indirectly, of more than 50% of the voting
Capital Stock of the Borrower, measured by voting power rather than number of
shares, or (d) the first day on which a majority of the members of the Board of
Directors of the Borrower are not Continuing Directors.

 

“Specified Hedge Agreement”:  any Hedge Agreement entered into by the Borrower
or any of its Subsidiaries and any Qualified Counterparty.

 

“Specified Representations”:  the representations and warranties set forth in
Sections 3.3(a), 3.4 (as it relates to entering into and performance of the
definitive documentation for the Incremental Term Loans and/or Incremental
Revolving Loans except that any such representation of an acquired person, if
applicable, is or will be true as of the closing date of the Permitted
Acquisition), 3.5 (as it relates to no conflicts between the definitive
documentation for the Incremental Term Loans and/or Incremental Revolving Loans
and the organizational documents of the Borrower and its Subsidiaries), 3.11,
3.14, 3.19 (it being understood that such representation shall be limited to the
extent any Collateral (including the creation or perfection of any security
interest therein) is not or cannot be provided on the applicable closing date
(other than the pledge and perfection of Collateral with respect to which a
security interest may be perfected by means of (x) delivery of a Uniform
Commercial Code financing statement in proper form for filing, (y) delivery of
certificated securities, if any or (z) delivery of intellectual property
security agreements in proper form for filing or recording; provided that such
security interest(s) will be required to be perfected after the applicable
closing

 

A-35

--------------------------------------------------------------------------------


 

date pursuant to arrangements to be mutually agreed by the Administrative Agent
and the Borrower), 3.20 and the use of proceeds of the Loans not violating FCPA
and OFAC and compliance in all material respects with the Patriot Act as set
forth in Section 3.21.

 

“Specified Transaction”:  (a) any Asset Sale of all or substantially all the
assets of or all the Capital Stock of any of the Borrower’s Subsidiaries or of
any business unit, line of business or division of the Borrower or any of its
Subsidiaries, (b) any Permitted Acquisition or Investment that results in a
Person becoming a Subsidiary of the Borrower or (c) any proposed incurrence of
Indebtedness or making of a Restricted Payment in respect of which compliance
with the financial covenants set forth in Section 6.1 is by the terms of this
Agreement required to be calculated on a Pro Forma Basis.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”:  each Subsidiary of the Borrower other than any Foreign
Subsidiary.

 

“Swap Obligation”: with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Tax”:  any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including any interest, fines, penalties
and additions related thereto) imposed by any Governmental Authority.

 

“Term Loan Commitments”: collectively, the Tranche A Term Loan Commitments, the
Tranche B Term Loan Commitments, the Tranche B-2 Term Loan Commitments and,
unless the context shall otherwise require, the Incremental Term Commitments and
any Commitments in respect of Extended Term Loans.

 

“Term Loan Lenders”:  collectively, the Tranche A Term Loan Lenders, the Tranche
B Term Loan Lenders, the Tranche B-2 Term Loan Lenders and, unless the context
shall otherwise require, the Incremental Term Lenders.

 

“Term Loan Repayment Dates”:  collectively, the Tranche A Term Loan Repayment
Dates, the Tranche BB-2 Term Loan Repayment Dates and the Incremental Term Loan
Repayment Dates.

 

“Term Loans”:  collectively, the Tranche A Term Loans, the Tranche B Term Loans,
the Tranche B-2 Term Loans and, unless the context shall otherwise require, the
term

 

A-36

--------------------------------------------------------------------------------


 

“Term Loans” shall include any Extended Term Loans, any Incremental Term Loans
and any Other Term Loans.

 

“Test Period”:  a period of four consecutive Fiscal Quarters.

 

“Total Revolving Credit Commitments”:  at any time, the aggregate amount of the
Revolving Credit Commitments of the Lenders then in effect.

 

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Lenders outstanding at such time.

 

“Tranche A Term Loan”:  as defined in Section 2.1(a).

 

“Tranche A Term Loan Commitment”:  as to any Tranche A Term Loan Lender, the
obligation of such Lender, if any, to make a Tranche A Term Loan to the Borrower
hereunder in a principal amount not to exceed the amount set forth under the
heading “Tranche A Term Loan Commitment” opposite such Lender’s name on Schedule
1 to the lender addendum delivered by such Lender on the Closing Date, or, as
the case may be, in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof.  The aggregate amount of the Tranche A Term Loan Commitments
as of the Closing Date is $300,000,000.

 

“Tranche A Term Loan Facility”:  as defined in the definition of “Facility” in
this Section 1.1.

 

“Tranche A Term Loan Installment” as defined in Section 2.3.

 

“Tranche A Term Loan Lender”:  each Lender that has a Tranche A Term Loan
Commitment or is the holder of a Tranche A Term Loan.

 

“Tranche A Term Loan Maturity Date”:  the earlier of (a) June 5, 2019 and
(b) the date on which all Tranche A Term Loans shall become due and payable in
full hereunder, whether by acceleration or otherwise.

 

“Tranche A Term Loan Percentage”:  as to any Tranche A Term Loan Lender at any
time, the percentage which such Lender’s undrawn Tranche A Term Loan Commitment
then constitutes of the aggregate undrawn Tranche A Term Loan Commitments or, at
any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Tranche A Term Loans then outstanding constitutes of the
aggregate principal amount of the Tranche A Term Loans then outstanding.

 

“Tranche A Term Loan Repayment Date”:  as defined in Section 2.3(a).

 

“Tranche B Term Loan”:  as defined in Section 2.1(b).

 

“Tranche B Term Loan Commitment”:  as to any Tranche B Term Loan Lender, the
obligation of such Lender, if any, to make a Tranche B Term Loan to the Borrower
hereunder in a principal amount not to exceed the amount set forth on Schedule I
to the Amendment

 

A-37

--------------------------------------------------------------------------------


 

Agreement or, as the case may be, in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof.  The aggregate amount of the Tranche B Term
Loan Commitments as of the Restatement Funding Date iswas $750,000,000.

 

“Tranche B Term Loan Facility”:  as defined in the definition of “Facility” in
this Section 1.1.

 

“Tranche B Term Loan Lender”:  each Lender that has a Tranche B Term Loan
Commitment or is the holder of a Tranche B Term Loan.

 

“Tranche B Term Loan Percentage”:  as to any Tranche B Term Loan Lender at any
time, the percentage which such Lender’s undrawn Tranche B Term Loan Commitment
then constitutes of the aggregate undrawn Tranche B Term Loan Commitments or, at
any time after the Restatement Funding Date, the percentage which the aggregate
principal amount of such Lender’s Tranche B Term Loans then outstanding
constitutes of the aggregate principal amount of the Tranche B Term Loans then
outstanding.

 

“Tranche B-2 Term Loan”:  the loans in Dollars made to the Borrower on the First
Amendment Effective Date in an aggregate principal amount of $640,109,890.11.

 

“Tranche B-2 Term Loan Commitment”:  the commitments of the Tranche B-2 Term
Loan Lenders pursuant to the First Amendment or, as the case may be, in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof.  The
aggregate amount of the Tranche B-2 Term Loan Commitments as of the First
Amendment Effective Date is $640,109,890.11.

 

“Tranche B-2 Term Loan Facility”:  as defined in the definition of “Facility” in
this Section 1.1.

 

“Tranche B-2 Term Loan Lender”:  each Lender that has a Tranche B Term Loan
Commitment or is the holder of a Tranche B Term Loan.

 

“Tranche BB-2 Term Loan Maturity Date”:  the earlier of (a) November 2, 2022,
and (b) the date on which all Tranche B Term Loans shall become due and payable
in full hereunder, whether by acceleration or otherwise.

 

“Tranche BB-2 Term Loan Percentage”:  as to any Tranche BB-2 Term Loan Lender at
any time, the percentage which such Lender’s undrawn Tranche BB-2 Term Loan
Commitment then constitutes of the aggregate undrawn Tranche BB-2 Term Loan
Commitments or, at any time after the Restatement FundingFirst Amendment
Effective Date, the percentage which the aggregate principal amount of such
Lender’s Tranche BB-2 Term Loans then outstanding constitutes of the aggregate
principal amount of the Tranche BB-2 Term Loans then outstanding.

 

“Tranche BB-2 Term Loan Repayment Date”:  as defined in Section 2.3(b).

 

A-38

--------------------------------------------------------------------------------


 

“Transactions”:  collectively, (a) the consummation of the Acquisition, (b) the
execution, delivery and performance by the Loan Parties of the Loan Documents to
which they are a party, (c) the borrowings on the Restatement Funding Date and
the use of proceeds thereof, (d) the granting of Liens pursuant to the Security
Documents and (e) any other transactions related to or entered into in
connection with any of the foregoing.

 

“Transferee”:  as defined in Section 9.14.

 

“Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

“USA PATRIOT Act”:  The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as
amended.

 

“Weighted Average Life to Maturity”:  when applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

 

“Withdrawal Liability”:  liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yield Differential”:  as defined in Section 2.32(b).

 

1.2   Other Definitional Provisions.  (a)  Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b)   As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
relating to the Borrower and its Subsidiaries not

 

A-39

--------------------------------------------------------------------------------


 

defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP.

 

(c)   The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(d)   The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(e)   Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to in Section 6.1 shall be made,
without giving effect to (i) any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of any
Loan Party or any Subsidiary of any Loan Party at “fair value” or (ii) any
change to lease accounting rules from those in effect pursuant to Financial
Accounting Standards Board Accounting Standards Codification 840 (Leases) and
other related lease accounting guidance as in effect on the Closing Date.

 

1.3   Pro Forma Basis.  Notwithstanding anything to the contrary contained
herein, financial ratios and tests (including the Consolidated Leverage Ratio,
the Consolidated Senior Secured Leverage Ratio and the Consolidated Interest
Coverage Ratio) pursuant to this Agreement shall be calculated in the manner
prescribed by this Section 1.3.

 

(a)   In the event that the Borrower or any of its Subsidiaries incurs, assumes,
guarantees, redeems, repays, repurchases, retires or extinguishes any
Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility unless such Indebtedness has been permanently repaid and has not
been replaced) subsequent to the end of the Test Period for which such financial
ratio or test is being calculated but prior to or simultaneously with the event
for which such calculation is being made, then such financial ratio or test
shall be calculated giving pro forma effect to such incurrence, assumption,
guarantee, redemption, repayment, repurchase, retirement or extinguishment of
Indebtedness, as if the same had occurred on the last day of the applicable Test
Period (except in the case of the Consolidated Interest Coverage Ratio (or
similar ratio), as if the same had occurred on the first day of the applicable
Test Period).

 

(b)   For purposes of calculating any financial ratio or test, Specified
Transactions that have been made by the Borrower or any of its Subsidiaries
during the applicable Test Period or subsequent to such Test

 

A-40

--------------------------------------------------------------------------------


 

Period and prior to or simultaneously with the event for which such calculation
is being made shall be given pro forma effect assuming that all such Specified
Transactions (and the change in Consolidated EBITDA resulting therefrom) had
occurred on the first day of the applicable Test Period.  If since the beginning
of any such Test Period any Person that subsequently became a Subsidiary of the
Borrower or was merged, amalgamated or consolidated with or into the Borrower or
any of its Subsidiaries since the beginning of such Test Period shall have made
any Specified Transaction that would have required adjustment pursuant to this
Section 1.3, then any applicable financial ratio or test shall be calculated
giving pro forma effect thereto for such period as if such Specified Transaction
occurred at the beginning of the applicable Test Period.

 

(c)   Whenever pro forma effect is to be given to a Specified Transaction or the
Transactions, the pro forma calculations shall be made in good faith by a
Responsible Officer (including the “run-rate” cost savings and synergies
resulting from such Specified Transactions that have been or are expected to be
realized (“run-rate” means the full recurring benefit for a period that is
associated with any action taken (including any savings expected to result from
the elimination of a public target’s compliance costs with public company
requirements), net of the amount of actual benefits realized during such period
from such actions; provided that with respect to the Transactions or to any
Specified Transaction, such cost savings or synergies for any period shall not
exceed 10% of Consolidated EBITDA (after giving effect to such Transaction or
Specified Transaction, but prior to giving effect to such adjustments in respect
of such cost savings or synergies) for such period); provided that (i) such
amounts are projected by the Borrower in good faith to result from actions taken
within 12 months after the end of such Test Period in which such Specified
Transaction occurred (or, in the case of the Transactions, the 12 months after
the Closing Date) and (ii) no amounts shall be added pursuant to this clause
(c) to the extent duplicative of any amounts that are otherwise added back in
computing Consolidated EBITDA for such Test Period.

 

(d)   If any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest on such Indebtedness shall be calculated as if
the rate in effect on the date of the event for which the calculation of the
Consolidated Interest Coverage Ratio is made had been the applicable rate for
the entire period (taking into account any interest hedging arrangements
applicable to such Indebtedness).  Interest on Indebtedness that may optionally
be determined at an interest rate based upon a factor of a prime or similar
rate, a Eurocurrency interbank offered rate, or other rate, shall be determined
to have been based upon the rate actually chosen, or if none, then based upon
such optional rate chosen as the Borrower may designate.

 

A-41

--------------------------------------------------------------------------------


 

(e)   Notwithstanding the foregoing, when calculating the Consolidated Interest
Coverage Ratio and Consolidated Leverage Ratio for the purposes of Section 6.1,
the events described in Sections 1.3(b), (c) and (d) above that occurred
subsequent to the end of the applicable Test Period shall not be given pro forma
effect.

 

SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS; LETTERS OF CREDIT

 

2.1   Term Loan Commitments.

 

(a)   Subject to the terms and conditions in the Existing Credit Agreement and
relying upon the representations and warranties therein set forth, each Tranche
A Term Loan Lender made a tranche A term loan (each, a “Tranche A Term Loan”) on
the Closing Date to the Borrower;

 

(b)   Subject to the terms and conditions herein and relying upon the
representations and warranties herein set forth, each Tranche B Term Loan
Lender, severally and not jointly, hereby agreesagreed to make, on the
Restatement Funding Date, a tranche B term loan (each, a “Tranche B Term Loan”)
to the Borrower in an amount equal to such Lender’s Tranche B Term Loan
Commitment; and

 

(c)   Pursuant to the terms of the First Amendment, the Tranche B-2 Term Loan
Lenders  have agreed to make Tranche B-2 Term Loans in Dollars (whether by
agreeing to exchange existing Tranche B Term Loans or by committing to make new
loans) to the Borrower on the First Amendment Effective Date; and

 

(d)   (c)    Subject to the terms and conditions and relying upon the
representations and warranties set forth in the applicable Incremental
Assumption Agreement, each Lender having an Incremental Term Loan Commitment,
severally and not jointly, hereby agrees to make Incremental Term Loans to the
Borrower, in an aggregate principal amount not to exceed its Incremental Term
Loan Commitment.

 

The Borrower has made a borrowing under the total Tranche A Term Loan Commitment
on the Closing Date.  The Borrower may make only onehas made a borrowing under
the Tranche B Term Loan Commitment which shall be on the Restatement Funding
Date. The Borrower has made a borrowing under the Tranche B-2 Term Loan
Commitment on the First Amendment Effective Date. Any amount borrowed under this
Section 2.1 and subsequently repaid or prepaid may not be reborrowed.  All
Tranche B Term Loans outstanding on the First Amendment Effective Date were
repaid in full. Subject to Sections 2.9 and 2.10, all amounts owed hereunder
with respect to the Tranche A Term Loans, the Tranche BB-2 Term Loans and the
Incremental Term Loans shall be paid in full no later than the Tranche A Term
Loan Maturity Date, the Tranche BB-2 Term Loan Maturity Date or the applicable
Incremental Term Loan Maturity Date, respectively.  Each Lender’s Tranche A Term
Loan Commitment

 

A-42

--------------------------------------------------------------------------------


 

shall terminateterminated immediately and without further action on the Closing
Date after giving effect to the funding of such Lender’s Tranche A Term Loan
Commitment on such date. Each Lender’s Tranche B Term Loan Commitment terminated
immediately and without further action on the Restatement Funding Date. Each
Lender’s Tranche B-2 Term Loan Commitment shall terminate immediately and
without further action on the Restatement FundingFirst Amendment Effective Date
after giving effect to the funding of such Lender’s Tranche BB-2 Term Loan
Commitment on such date. The Incremental Term Loan Commitments shall terminate
as provided in the related Incremental Assumption Agreement.  The Term Loans may
from time to time be Eurodollar Loans or Base Rate Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 2.11.

 

2.2   Procedure for Term Loan Borrowings.  The Borrower shall deliver to the
Administrative Agent an irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, one Business Day
prior to the anticipated Restatement Funding Date or one Business Day prior to
such other anticipated closing date set forth in the applicable Incremental
Assumption Agreement) requesting that the applicable Term Loan Lenders make the
applicable Term Loans on the Restatement Funding Date (or on such other date set
forth in the applicable Incremental Assumption Agreement) and specifying the
amount to be borrowed.  Upon receipt of such notice of borrowing the
Administrative Agent shall promptly notify each applicable Term Loan Lender
thereof.  Not later than 12:00 noon, New York City time, on the Restatement
FundingFirst Amendment Effective Date (or on such other date set forth in the
applicable Incremental Assumption Agreement) each applicable Term Loan Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the Term Loan or Term Loans to be made
by such Lender on the Restatement FundingFirst Amendment Effective Date (or on
such other date set forth in the applicable Incremental Assumption Agreement). 
The Administrative Agent shall make available to the Borrower the aggregate of
the amounts made available to the Administrative Agent by the applicable Term
Loan Lenders, in like funds as received by the Administrative Agent.

 

2.3   Repayment of Term Loans.  (a) The principal amounts of the Tranche A Term
Loans (including any such Tranche A Term Loans that are Incremental Term Loans)
shall be repaid in consecutive quarterly installments (each, a “Tranche A Term
Loan Installment”) in the aggregate amounts set forth below on the dates set
forth below, or if any such date is not a Business Day, on the next preceding
Business Day (each such date being called a “Tranche A Term Loan Repayment
Date”), together in each case with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of such payment, commencing
September 30, 2014:

 

Tranche A Term Loan
Repayment Date

 

Tranche A Term Loan
Installments

 

September 30, 2014

 

$

3,750,000

 

December 31, 2014

 

3,750,000

 

March 31, 2015

 

3,750,000

 

 

A-43

--------------------------------------------------------------------------------


 

Tranche A Term Loan
Repayment Date

 

Tranche A Term Loan
Installments

 

June 30, 2015

 

3,750,000

 

September 30, 2015

 

5,625,000

 

December 31, 2015

 

5,625,000

 

March 31, 2016

 

5,625,000

 

June 30, 2016

 

5,625,000

 

September 30, 2016

 

7,500,000

 

December 31, 2016

 

7,500,000

 

March 31, 2017

 

7,500,000

 

June 30, 2017

 

7,500,000

 

September 30, 2017

 

9,375,000

 

December 31, 2017

 

9,375,000

 

March 31, 2018

 

9,375,000

 

June 30, 2018

 

9,375,000

 

September 30, 2018

 

48,750,000

 

December 31, 2018

 

48,750,000

 

March 31, 2019

 

48,750,000

 

Tranche A Term Loan Maturity Date

 

48,750,000 or remainder

 

 

; provided that, in the event any new Tranche A Term Loans are made, such new
Tranche A Term Loans shall be repaid on each Tranche A Term Loan Repayment Date
occurring on or after the applicable Tranche A Increased Amount Date in an
amount equal to (i) the aggregate principal amount of new Tranche A Term Loans
of the applicable series of new Tranche A Term Loans, times (ii) the ratio
(expressed as a percentage) of (A) the amount of all other Tranche A Term Loans
being repaid on such Tranche A Term Loan Repayment Date and (B) the total
aggregate principal amount of all other Tranche A Term Loans outstanding on such
Tranche A Increased Amount Date.

 

Notwithstanding the foregoing, (x) such Tranche A Term Loan Installments shall
be reduced in connection with any voluntary or mandatory prepayments of the
Tranche A Term Loans in accordance with Section 2.9 or 2.10, as applicable; and
(y) the Tranche A Term Loans, together with all other amounts owed hereunder
with respect thereto, shall in any event be paid in full no later than the
Tranche A Term Loan Maturity Date.

 

(b)   The Borrower shall pay to the Administrative Agent, for the account of the
Tranche BB-2 Term Loan Lenders, on the last Business Day of each March, June,
September and December, commencing on the last day of the first full fiscal
quarter following the Restatement FundingFirst Amendment Effective Date, (each
such date, a “Tranche BB-2 Term Loan Repayment Date”), an amount equal 0.25% of
the original principal amount of such

 

A-44

--------------------------------------------------------------------------------


 

Tranche BB-2 Term Loans made on the Restatement FundingFirst Amendment Effective
Date, together in each case with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of such payment; provided that, in
the event any new Tranche BB-2 Term Loans are made, such new Tranche BB-2 Term
Loans shall be repaid on each Tranche BB-2 Term Loan Repayment Date occurring on
or after the applicable Tranche BB-2 Increased Amount Date in an amount equal to
(i) the aggregate principal amount of new Tranche BB-2 Term Loans of the
applicable series of new Tranche BB-2 Term Loans, times (ii) the ratio
(expressed as a percentage) of (A) the amount of all other Tranche BB-2 Term
Loans being repaid on such Tranche BB-2 Term Loan Repayment Date and (B) the
total aggregate principal amount of all other Tranche BB-2 Term Loans
outstanding on such Tranche BB-2 Increased Amount Date.

 

Notwithstanding the foregoing, (x) such Tranche BB-2 Term Loan
Installmentsquarterly payments shall be reduced in connection with any voluntary
or mandatory prepayments of the Tranche BB-2 Term Loans in accordance with
Section 2.9 or 2.10, as applicable; and (y) the Tranche BB-2 Term Loans,
together with all other amounts owed hereunder with respect thereto, shall in
any event be paid in full no later than the Tranche BB-2 Term Loan Maturity
Date. For the avoidance of doubt, any and all prepayments made prior to the
First Amendment Effective Date that would have reduced the quarterly payments of
the Tranche B-1 Term Loans shall also be deemed made to reduce the quarterly
payments of the Tranche B-2 Term Loans.

 

(c)   The Borrower shall pay to the Administrative Agent, for the account of the
Incremental Term Lenders, on each Incremental Term Loan Repayment Date, a
principal amount of the Other Term Loans (as adjusted from time to time pursuant
to Sections 2.9 and 2.10) equal to the amount set forth for such date in the
applicable Incremental Assumption Agreement, together in each case with accrued
and unpaid interest on the principal amount to be paid to but excluding the date
of such payment.

 

(d)   To the extent not previously paid, all Term Loans shall be due and payable
on the Tranche A Term Loan Maturity Date or the Tranche BB-2 Term Loan Maturity
Date, as applicable, and all Other Term Loans shall be due and payable on the
applicable Incremental Term Loan Maturity Date, in each case, together with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of payment.

 

(e)   In the event that all or any portion of the Tranche BB-2 Term Loans then
outstanding are prepaid in connection with a Repricing Transaction prior to the
six-month anniversary of the Restatement FundingFirst Amendment Effective Date,
such prepayment shall be accompanied by a repayment fee equal to 1.00% of the
aggregate principal amount of the Tranche B Term Loans so prepaid.

 

2.4   Revolving Credit Commitments(a)   .  (a)  Subject to the terms and
conditions hereof, each Revolving Credit Lender severally agrees to make
Revolving Credit Loans to the Borrower from time to time during the Revolving
Credit Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such Lender’s Revolving Credit Percentage of
the L/C Obligations then outstanding, does not

 

A-45

--------------------------------------------------------------------------------


 

exceed the amount of such Lender’s Revolving Credit Commitment; provided that
the sum of (x) the aggregate principal amount of Revolving Credit Loans plus
(y) the aggregate amount of L/C Obligations, in each case outstanding on and as
of the Closing Date, shall not exceed $50,000,000.  During the Revolving Credit
Commitment Period the Borrower may use the Revolving Credit Commitments by
borrowing, prepaying the Revolving Credit Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.  The
Revolving Credit Loans may from time to time be Eurodollar Loans or Base Rate
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.11, provided that no Revolving Credit Loan
shall be made as a Eurodollar Loan after the day that is one month prior to the
Revolving Credit Termination Date.

 

(b)   Subject to the terms and conditions and relying upon the representations
and warranties set forth in the applicable Incremental Assumption Agreement,
each Lender having an Incremental Revolving Commitment, severally and not
jointly, hereby agrees to make Incremental Revolving Loans to the Borrower, in
an aggregate principal amount not to exceed its Incremental Revolving
Commitment.

 

(c)   The Borrower shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date.

 

2.5   Procedure for Borrowing Revolving Credit Loans.  The Borrower may borrow
Revolving Credit Loans under the Revolving Credit Commitments during the
Revolving Credit Commitment Period on any Business Day, provided that the
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent prior to 12:00 noon, New York City
time, (i) three Business Days prior to the requested Borrowing Date, in the case
of Eurodollar Loans, or (ii) one Business Day prior to the requested Borrowing
Date, in the case of Base Rate Loans), specifying (A) the amount and Type of
Revolving Credit Loans to be borrowed, (B) the requested Borrowing Date and
(C) in the case of Eurodollar Loans, the length of the initial Interest Period
therefor.  If no election as to the Type of Loans is specified in any such
notice, then the requested Loan shall be a Base Rate Loan.  If no Interest
Period with respect to any Eurodollar Loan is specified in any such notice, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Each borrowing under the Revolving Credit Commitments shall be in an
amount equal to (x) in the case of Base Rate Loans, $1,000,000 or a whole
multiple thereof (or, if the then aggregate Available Revolving Credit
Commitments are less than $1,000,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $1,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Lender thereof.  Each Lender will make the
amount of its pro rata share of each borrowing of Revolving Credit Loans
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 12:00 noon, New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent.  Such borrowing will then be made available to the Borrower by the
Administrative Agent in like funds as received by the Administrative Agent.

 

A-46

--------------------------------------------------------------------------------


 

2.6   Repayment of Loans; Evidence of Debt.  (a)    The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Lender (i) the then unpaid principal amount of each Revolving
Credit Loan of such Lender on the Revolving Credit Termination Date (or such
earlier date on which such Loans become due and payable pursuant to Section 7),
(ii) the then unpaid principal amount of each Tranche A Term Loan on the Tranche
A Term Loan Maturity Date, (iii) the then unpaid principal amount of each
Tranche BB-2 Term Loan on the Tranche BB-2 Term Loan Maturity Date and (iv) the
then unpaid principal amount of each Incremental Term Loan on the applicable
Incremental Term Loan Maturity Date. All Tranche B Term Loans outstanding on the
First Amendment Effective Date were repaid in full on the First Amendment
Effective Date. The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Loans (other than the Tranche BB-2 Term Loans) from time
to time outstanding from the Closing Date until payment in full thereof at the
rates per annum, and on the date, set forth in Section 2.13.  The Borrower
hereby further agrees to pay interest on the unpaid principal amount of the
Tranche BB-2 Term Loans from time to time outstanding from the Restatement
FundingFirst Amendment Effective Date until payment in full thereof at the rates
per annum, and on the dates, set forth in Section 2.13.

 

(b)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 

(c)   The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 9.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type thereof and each Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) both
the amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.

 

(d)   The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.6(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

 

(e)   The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any

 

A-47

--------------------------------------------------------------------------------


 

Revolving Credit Loans, Tranche A Term Loans or Tranche BB-2 Term Loans, as the
case may be, of such Lender, substantially in the forms of Exhibit F-1, F-2 and
F-3, respectively, with appropriate insertions as to date and principal amount;
provided that delivery of such notes shall not be a condition precedent to the
making of the Loans on the Closing Date or the Restatement Funding Date.

 

2.7   Commitment Fees, Other Fees.  (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender which is
not a Defaulting Lender a commitment fee for the period from and including the
Closing Date to the last day of the Revolving Credit Commitment Period, computed
at the Commitment Fee Rate on the average daily amount of the Available
Revolving Credit Commitment of such Lender during the period for which payment
is made, payable quarterly in arrears on the last Business Day of each March,
June, September and December and on the Revolving Credit Termination Date (or
any earlier date of termination of the Revolving Credit Commitments), commencing
on the first of such dates to occur after the Closing Date; provided that to the
extent previously paid by the Borrower to the Administrative Agent, any such
commitment fee owing to a Lender which is a Defaulting Lender shall be withheld
by the Administrative Agent for so long as such Lender remains a Defaulting
Lender.

 

(b)   The Borrower agrees to pay to the Agents and the Arrangers the fees in the
amounts and on the dates agreed to in writing by the Borrower, the Agents and
the Arrangers, as applicable, prior to the Restatement Funding Date.  All such
fees shall be paid on the dates due, in immediately available funds, to the
Administrative Agent, the Collateral Agent or the Arrangers, as applicable. 
Once paid, none of such fees shall be refundable under any circumstances.

 

2.8   Termination or Reduction of Revolving Credit Commitments.  The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent (which shall promptly notify each Lender thereof), to
terminate the Revolving Credit Commitments or, from time to time, to reduce the
amount of the Revolving Credit Commitments; provided that no such termination or
reduction of Revolving Credit Commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Revolving Credit Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Credit Commitments.  Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Credit Commitments then in effect.

 

2.9   Optional Prepayments.  The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty (except as
otherwise provided herein, including Section 2.3(e)), upon irrevocable notice
delivered to the Administrative Agent, no later than 12:00 noon, New York City
time, at least three Business Days prior thereto in the case of Eurodollar Loans
and at least one Business Day prior thereto in the case of Base Rate Loans,
which notice shall specify the date and amount of prepayment and whether the
prepayment is of Revolving Credit Loans or Term Loans and whether of Eurodollar
Loans or Base Rate Loans; provided that such notice of prepayment may state that
such notice is conditioned upon the effectiveness of other financing, any public
offering or any merger,

 

A-48

--------------------------------------------------------------------------------


 

acquisition or divestiture, in which case such notice may be revoked by notice
to the Administrative Agent on or prior to the specified effective date if such
condition is not satisfied (it being understood and agreed that the foregoing
shall not impair or otherwise limit or reduce the Borrower’s obligation to
indemnify and hold harmless Lenders pursuant to Section 2.19(b) in connection
with any such default in making any prepayment as specified in a notice of
borrowing that is later revoked); provided, further, that if a Eurodollar Loan
is prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.19.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.  If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (except in the case of prepayments of Base Rate Loans
that are Revolving Credit Loans) accrued interest to such date on the amount
prepaid.  Partial prepayments of Revolving Credit Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple thereof.  Voluntary
prepayments of Term Loans shall be applied in direct order of maturity against
the remaining scheduled installments of principal due, pro rata, in respect of
the Tranche A Term Loans, the Tranche B Term Loans, any Other Term Loans and any
applicable Extended Term Loans (except to the extent that any Loan Modification
Offer for any Extended Term Loans provides that such Extended Term Loans shall
participate on a lesser basis or not at all) under Sections 2.3(a), 2.3(b),
2.3(c) and under the applicable Loan Modification Offer, respectively.to any
tranche or tranches of Term Loans as specified by the Borrower and, within any
such tranche so specified by the Borrower, to the scheduled principal payments
of Loans under such applicable tranche or tranches as directed by the Borrower
and in the absence of such direction, in the direct order of maturity.

 

2.10   Mandatory Prepayments.  (a)    If any Indebtedness shall be incurred by
any Loan Party or its Subsidiaries (excluding any Indebtedness incurred in
accordance with Section 6.2 (other than pursuant to clause (m) thereof)), then
on the date of such incurrence, the Loans shall be prepaid by an amount equal to
the amount of the Net Cash Proceeds of such incurrence, as set forth in
Section 2.10(d).

 

(b)   If on any date the Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds from any Asset Sale or Recovery Event then, unless a Reinvestment
Notice shall be delivered in respect thereof, not later than five Business Days
following the date of receipt by the Borrower of such Net Cash Proceeds, the
Loans shall be prepaid by an amount equal to the amount of such Net Cash
Proceeds, as set forth in Section 2.10(d); provided that, notwithstanding the
foregoing, on each Reinvestment Prepayment Date the Loans shall be prepaid by an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event, as set forth in Section 2.10(d).  The provisions of this
Section do not constitute a consent to the consummation of any Disposition not
permitted by Section 6.5.

 

(c)   [Reserved];

 

A-49

--------------------------------------------------------------------------------


 

(d)   Amounts to be applied in connection with prepayments made pursuant to this
Section 2.10 (other than amounts to be applied in respect of Indebtedness
incurred in accordance with Section 6.2(m)) shall be allocated pro rata among
the Tranche A Term Loans, the Tranche BB-2 Term Loans, any Other Term Loans and
any Extended Term Loans (except to the extent that (i) any Loan Modification
Offer for any Extended Term Loans provides that such Extended Term Loans shall
participate on a lesser basis or not at all or (ii) any Incremental Assumption
Agreement for any Other Term Loans provides that such Other Term Loans shall
participate on a lesser basis or not at all) and applied in direct order of
maturity against the remaining scheduled installments of principal due in
respect of the Tranche A Term Loans, the Tranche B Term Loans, any Other Term
Loans and any applicable Extended Term Loans under Sections 2.3(a), 2.3(b),
2.3(c) and under the applicable Loan Modification Offer, respectively; provided
that in the event there are no Tranche A Term Loans, Tranche B Term Loans Other
Term Loans or Extended Term Loans outstanding, mandatory prepayments shall be
applied to the prepayment of outstanding Revolving Credit Loans (without any
accompanying mandatory reduction of the Revolving Credit Commitments) in direct
order of maturity, and second to cash collateralize outstanding Letters of
Credit pro rata.  Prepayments of Loans shall in all cases be applied first to
Base Rate Loans and second to Eurodollar Loans.  Amounts to be applied pursuant
to Section 2.10(a) resulting from Indebtedness incurred in accordance with
Section 6.2(m) shall be applied as directed by the Borrower.

 

(e)   The Borrower shall deliver to the Administrative Agent, at the time of
each prepayment required under this Section 2.10, (i) a certificate signed by a
Responsible Officer setting forth in reasonable detail the calculation of the
amount of such prepayment and (ii) to the extent practicable, at least three
Business Days’ (but in any event no later than one Business Day’s) prior written
notice of such prepayment.  Each notice of prepayment shall specify the
prepayment date, the Type of each Loan being prepaid and the principal amount of
each Loan (or portion thereof) to be prepaid.  All prepayments of Loans under
this Section 2.10 shall be subject to Section 2.19, but shall otherwise be
without premium or penalty, and shall be accompanied by (except in the case of
prepayments of Base Rate Loans that are Revolving Credit Loans) accrued and
unpaid interest on the principal amount to be prepaid to but excluding the date
of payment.

 

2.11   Conversion and Continuation Options.  (a)    The Borrower may elect from
time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least three Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may only be
made on the last day of an Interest Period with respect thereto.  The Borrower
may elect, from time to time, to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent at least three Business Days’

 

A-50

--------------------------------------------------------------------------------


 

prior irrevocable notice of such election (which notice shall specify the length
of the initial Interest Period therefor); provided that no Base Rate Loan may be
converted into a Eurodollar Loan (i) when any Event of Default has occurred and
is continuing and the Administrative Agent has or the Majority Facility Lenders
in respect of such Facility have determined in its or their sole discretion not
to permit such conversions or (ii) after the date that is one month prior to the
final scheduled termination or maturity date of such Facility.  If no Interest
Period with respect to any Eurodollar Loan is specified in any such notice, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

(b)   Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loan; provided
that no Eurodollar Loan under a particular Facility may be continued as such
(i) when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
continuations or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of such Facility, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Eurodollar Loan shall be automatically converted to a
Base Rate Loan on the last day of such then expiring Interest Period.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.

 

2.12   Minimum Amounts and Maximum Number of Eurodollar Tranches. 
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans
hereunder and all selections of Interest Periods hereunder shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.

 

2.13   Interest Rates and Payment Dates.  (a)    Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b)   Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

 

(c)   If any Event of Default under Section 7(a) or 7(f) has occurred and is
continuing, then, from the date of such Event of Default

 

A-51

--------------------------------------------------------------------------------


 

and for so long as such Event of Default is continuing, to the fullest extent
permitted by law, all amounts outstanding under this Agreement and the other
Loan Documents shall bear interest (after as well as before judgment), payable
on demand, (i) in the case of principal, at the rate otherwise applicable to
such Loan pursuant to the foregoing provisions of this Section 2.13 plus 2.00%
per annum and (ii) in all other cases, at a rate per annum (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be, when determined by reference to the Prime Rate and over a year
of 360 days at all other times) equal to the rate that would be applicable to
Revolving Credit Loans that are Base Rate Loans plus 2.00% per annum.

 

(d)   Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) above shall be payable
from time to time on demand.

 

2.14   Computation of Interest and Fees.  (a)    Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, when determined
by reference to the Prime Rate and over a year of 360 days at all other times. 
The Administrative Agent shall as soon as practicable notify the Borrower and
the relevant Lenders of each determination of a Eurodollar Rate.  Any change in
the interest rate on a Loan resulting from a change in the Base Rate or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective.  The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.

 

(b)   Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.14(a).

 

2.15   Inability to Determine Interest Rate.  If prior to the first day of any
Interest Period:

 

(a)   the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

(b)   the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders

 

A-52

--------------------------------------------------------------------------------


 

(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans.  Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

 

2.16   Pro Rata Treatment and Payments.  (a)    Subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders, and other than
with respect to any substituted Lender in accordance with Section 2.22 or as
required or permitted under Section 2.20 or 9.21, each borrowing by the Borrower
of Loans hereunder, each payment or prepayment of principal in respect of any
Loans hereunder, each payment of commitment fees pursuant to this Agreement,
each reduction of the Term Loan Commitments or the Revolving Credit Commitments
and each conversion or continuation of any borrowing of Loans hereunder shall be
allocated pro rata among the Lenders in accordance with their respective
applicable Commitments (or if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Loans); provided that the foregoing provisions of this
Section 2.16(a) shall not be construed to apply to any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or Commitments to any assignee or participant, other than to the
Borrower or any of its Subsidiaries or Affiliates (unless made in accordance
with Section 9.6(i) hereto) (as to which the foregoing provisions of this
Section 2.16(a) shall apply), made pursuant to and in accordance with the
express provisions of this Agreement.  Each Lender agrees that in computing such
Lender’s portion of any borrowing of Loans to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such borrowing of Loans to the next higher or lower whole Dollar amount.  Each
payment in respect of Reimbursement Obligations in respect of any Letter of
Credit shall be made to the Issuing Lender that issued such Letter of Credit.

 

(b)   All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Payment Office, in Dollars and in immediately available
funds.  Any payment made after 12:00 noon, New York City time, on any Business
Day shall be deemed to have been made on the next succeeding Business Day (or
the same Business Day in the Administrative Agent’s sole discretion).  The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received.  Except as otherwise

 

A-53

--------------------------------------------------------------------------------


 

expressly provided herein, if any payment hereunder becomes due and payable on a
day other than a Business Day, such payment shall be extended to the next
succeeding Business Day.  If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

 

(c)   Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans under the relevant Facility, on demand, from the Borrower.

 

(d)   Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made hereunder that the
Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that the Borrower is making such payment, and
the Administrative Agent may, but shall not be required to, in reliance upon
such assumption, make available to the Lenders their respective pro rata shares
of a corresponding amount.  If such payment is not made to the Administrative
Agent by the Borrower within three Business Days of such due date, the
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at a rate per annum equal to the daily average
Federal Funds Effective Rate.  Nothing herein shall be deemed to

 

A-54

--------------------------------------------------------------------------------


 

limit the rights of the Administrative Agent or any Lender against the Borrower.

 

2.17   Requirements of Law.  (a)    Notwithstanding any other provision of this
Agreement, if any Change in Law shall:

 

(i)   subject the Administrative Agent, any Lender or the Issuing Lender to any
Taxes in connection with this Agreement or any loan, letter of credit or
commitment made hereunder or its deposits, reserves, other liabilities or
capital attributable thereto, or change the basis of taxation of payments in
respect thereof (except for Indemnified Taxes or Other Taxes that are the
subject of Section 2.18 and the imposition of any Excluded Tax payable by such
Lender or the Issuing Lender);

 

(ii)   impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any Lender or the Issuing
Lender or any office of such Lender or the Issuing Lender (except any such
reserve requirement that is included in the determination of the Eurodollar Rate
hereunder); or

 

(iii)   shall impose on such Lender or the Issuing Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Issuing Lender, by an amount which such Lender or the Issuing
Lender deems to be material, of making, converting into, continuing or
maintaining Eurodollar Loans or issuing, maintaining or participating in Letters
of Credit, or to reduce any amount received or receivable hereunder in respect
thereof (whether of principal, interest or otherwise), then, in any such case,
the Borrower shall promptly pay such Lender or the Issuing Lender, upon its
demand, any additional amounts necessary to compensate such Lender or the
Issuing Lender for such increased cost or reduced amount received or
receivable.  If any Lender or the Issuing Lender becomes entitled to claim any
additional amounts pursuant to this Section, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

 

(b)   If any Lender or the Issuing Lender shall have determined that any Change
in Law regarding capital adequacy or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or liquidity (or on the capital or liquidity of such Lender’s
or the Issuing Lender’s holding company) as a consequence of this Agreement or
the Loans made or participations in Letters of Credit purchased by such Lender
pursuant hereto or the Letters of Credit issued by the Issuing Lender pursuant
hereto to a level below that which such Lender or the Issuing Lender of such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s

 

A-55

--------------------------------------------------------------------------------


 

or the Issuing Lender’s holding company with respect to capital adequacy or
liquidity requirements) by an amount deemed by such Lender or the Issuing Lender
to be material, then from time to time, after submission by such Lender or the
Issuing Lender to the Borrower (with a copy to the Administrative Agent) of a
written request therefor, the Borrower shall pay to such Lender or the Issuing
Lender such additional amount or amounts as will compensate such Lender or the
Issuing Lender or such Lender’s or the Issuing Lender’s holding company for such
reduction.

 

(c)   A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender or the Issuing Lender or their respective
applicable holding company to the Borrower setting out in reasonable detail the
method of determination of such additional amounts (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.  The
Borrower shall pay such Lender or the Issuing Lender the amount shown as due on
any such certificate delivered by it within 10 days after its receipt of the
same.  The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of amounts payable hereunder.

 

(d)   Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or the Issuing Lender’s right to demand such compensation;
provided that the Borrower shall not be under any obligation to compensate any
Lender or the Issuing Lender under paragraph (a) or (b) above with respect to
increased costs or reductions with respect to any period prior to the date that
is 120 days prior to such request if such Lender or the Issuing Lender knew or
could reasonably have been expected to know of the circumstances giving rise to
such increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period.  The protection of this
Section shall be available to each Lender and the Issuing Lender regardless of
any possible contention of the invalidity or inapplicability of the Change in
Law that shall have occurred or been imposed.

 

2.18   Taxes.  (a)    Any and all payments by or on account of any obligation of
the Borrower or any other Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any Taxes, except as
required by applicable law; provided that, if any Indemnified Taxes or Other
Taxes are required by law to be withheld or deducted from such payments, then
(i) the sum payable by the Borrower or any other Loan Party shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the

 

A-56

--------------------------------------------------------------------------------


 

Administrative Agent, each Lender and the Issuing Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the Borrower or such Loan Party, or
the Administrative Agent shall make such deductions or withholdings and
(iii) the Borrower or such Loan Party, or the Administrative Agent shall pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law.

 

(b)   In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)   The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Lender, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Lender, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower or any other Loan
Party hereunder or under any other Loan Document (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the Issuing Lender, or by the
Administrative Agent on behalf of itself, a Lender or the Issuing Lender, shall
be conclusive absent manifest error.

 

(d)   As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(e)   (i)  Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by law as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements.  Notwithstanding
anything to the contrary in the

 

A-57

--------------------------------------------------------------------------------


 

preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.18(e)(ii) and (f)) shall not be required if in the Lender’s judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense (or, in the case of a Change in Law, any
incremental material unreimbursed cost or expense) or would materially prejudice
the legal or commercial position of such Lender or if such Lender is not legally
eligible to deliver such documentation.  Upon the reasonable request of such
Borrower or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.18(e). If any form
or certification previously delivered pursuant to this Section 2.18(e) expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly notify such Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification or notify the Borrower and the Administrative Agent in writing of
its legal ineligibility to do so.

 

(ii)   Without limiting the generality of the foregoing, any Foreign Lender
shall, if it is legally eligible to do so, deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
party hereto and from time to time thereafter upon the expiration of the
previously delivered form or upon the reasonable request of the Borrower or the
Administrative Agent, two accurate and complete executed copies of whichever of
the following is applicable: (A) IRS Form W-8BEN or W-8BEN-E (or the relevant
successor form) claiming eligibility for benefits of an income tax treaty to
which the U.S. is a party; (B) IRS Form W-8ECI (or its successor form); (C) IRS
Form W-8IMY (or its successor form), together with any required attachments;
(D) IRS Form W-8EXP (or its successor form); or (E) in the case of a Foreign
Lender claiming the benefits of the exemption for portfolio interest under the
Code both, IRS Form W-8BEN or W-8BEN-E and a U.S. Tax Compliance Certificate
substantially in the applicable form of Exhibit H; provided that if a Foreign
Lender is a partnership and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate on behalf of each such
direct and indirect partner. Any Lender that is not a Foreign Lender shall
deliver to Borrower and the Administrative Agent (at the times and in the manner
provided with respect to Foreign Lenders under the preceding sentence) IRS
Form W-9 (or its successor form).

 

(f)   If a payment made to a Lender under this Agreement would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent, at the time or times prescribed by
law and at such time or times reasonably requested by the Administrative Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation

 

A-58

--------------------------------------------------------------------------------


 

reasonably requested by the Administrative Agent as may be necessary for the
Administrative Agent to comply with its obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this Section 2.18(f), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(g)   If the Administrative Agent, any Lender or the Issuing Lender determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.18, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the Issuing
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Administrative Agent, such Lender or
the Issuing Lender agrees to repay the amount paid over to the Borrower (plus
any interest, penalties or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Lender in the
event the Administrative Agent, such Lender or the Issuing Lender is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this Section 2.18(g), in no event will the Administrative Agent,
any Lender or the Issuing Lender be required to pay any amount to the Borrower
pursuant to this paragraph if the payment of such amount would place the
Administrative Agent, such Lender or the Issuing Lender in a less favorable net
after-Tax position than it would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  Nothing in
this Section 2.18(g) shall be construed to require the Administrative Agent, any
Lender or the Issuing Lender to make available its Tax returns or any other
information relating to its Taxes that it deems confidential to the Borrower or
any other Person.

 

(h)   For the avoidance of doubt, for purposes of determining withholding Taxes
imposed under FATCA, as of the Restatement FundingFirst Amendment Effective
Date, the Tranche A Term Loans issued on the Closing Date shall continue to, and
the Tranche BB-2 Loan Terms issued on the Restatement FundingFirst Amendment
Effective Date shall not, qualify as “grandfathered obligations” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i) or 1.1471-2T(b)(2)(i).

 

A-59

--------------------------------------------------------------------------------


 

(i)   Barclays, as Administrative Agent, and any successor or supplemental
Administrative Agent that is not a “United States person” within the meaning of
Section 7701(a)(3) of the Code, shall deliver to the Borrower, on or prior to
the date on which it becomes a party to this Agreement, two duly completed
copies of IRS Form W-8IMY, with the effect that the Borrower may make payments
to the Administrative Agent, to the extent such payments are received by the
Administrative Agent as an intermediary, without deduction or withholding of any
Taxes imposed by the United States.

 

2.19   Indemnity.  The Borrower agrees to indemnify each Lender for and to hold
each Lender harmless from any loss or expense that such Lender may reasonably
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment or conversion of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto.  Such indemnification may include an amount equal to the
excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid or converted, or not so borrowed, converted or continued, for
the period from the date of such prepayment or conversion or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market.  A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error.  This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

2.20   Illegality.  Notwithstanding any other provision herein, if any Change in
Law shall make it unlawful for any Lender to make or maintain Eurodollar Loans
as contemplated by this Agreement or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then (a) the commitment
of such Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as
such and convert Base Rate Loans to Eurodollar Loans shall forthwith be
canceled, (b) such Lender’s Loans then outstanding as Eurodollar Loans, if any,
shall be converted automatically to Base Rate Loans on the respective last days
of the then current Interest Periods with respect to such Loans or within such
earlier period as required by law and (c) all payments and prepayments of
principal that would otherwise have been applied to repay the Eurodollar Loans
that would have been made by such Lender or the converted Eurodollar Loans of
such Lender shall instead be applied to repay the Base Rate Loans made by such
Lender in lieu of, or resulting from the conversion of, such Eurodollar Loans. 
If any such conversion of a Eurodollar Loan occurs on a day which is not the
last day of the then current Interest Period with respect thereto, the Borrower
shall pay to such Lender such amounts, if any, as may be required pursuant to
Section 2.19.

 

A-60

--------------------------------------------------------------------------------


 

2.21   Change of Lending Office.  Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.17, 2.18(a) or 2.20 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.17, 2.18(a) or 2.20. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

2.22   Substitution of Lenders.  Upon the receipt by the Borrower from any
Lender of a claim under Section 2.17, 2.18 or 2.20, or upon receipt by the
Borrower of written notice that any Lender has become a Defaulting Lender in
accordance with the provisions set forth in the definition of “Defaulting
Lender”, or if any Lender refuses to consent to any amendment, waiver or other
modification of any Loan Document requested by the Borrower that requires the
consent of all Lenders directly affected thereby and such amendment, waiver or
other modification is consented to by the Required Lenders, the Borrower may: 
(a) request one more of the other Lenders to acquire and assume all or part of
such Lender’s Loans, Reimbursement Obligations and Revolving Credit Commitment;
or (b) replace such Lender by designating another Lender or a financial
institution that is willing to acquire such Loans and Reimbursement Obligations
and assume such Revolving Credit Commitment;  provided that (i) such replacement
does not conflict with any Requirement of Law, (ii) no Event of Default (other
than, in the case of the replacement of a Defaulting Lender, as a result of the
failure of the Borrower to satisfy its cash collateralization obligations
pursuant to Section 2.31(a)(ii)) shall have occurred and be continuing at the
time of such replacement, (iii) the Borrower shall repay (or the replacement
bank or institution shall purchase, at par) all Loans and Reimbursement
Obligations, accrued interest, fees and other amounts owing to such replaced
Lender prior to the date of replacement (including all amounts then owing to
such replaced Lender pursuant to Sections 2.17, 2.18 and 2.20 and, if
applicable, the prepayment fee pursuant to Section 2.3(d) (with such assignment
being deemed to be a voluntary prepayment for purposes of determining the
applicability of Section 2.9, such amount to be payable by the Borrower)),
(iv) the Borrower shall be liable to such replaced Lender under Section 2.19 if
any Eurodollar Loan owing to such replaced Lender shall be prepaid (or
purchased) other than on the last day of the Interest Period relating thereto,
(v) the replacement bank or institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent and the Issuing Lender, and
(vi) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 9.6 (provided that the Borrower or
replacement Lender shall be obligated to pay the registration and processing fee
except in the case of a Defaulting Lender).  Each of the Issuing Lender and each
Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of the Issuing Lender or such Lender, as the case may be, as assignor,
any Assignment and Assumption necessary to effectuate any assignment of the
Issuing Lender’s or such Lender’s interests hereunder in the circumstances
contemplated by this Section 2.22. A Lender shall not be required to make any
such assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

A-61

--------------------------------------------------------------------------------


 

2.23   L/C Commitment.  (a) Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Revolving Credit
Lenders set forth in Section 2.26(a), agrees to issue letters of credit (the
letters of credit issued on and after the Closing Date, together with the
Existing Letters of Credit, collectively, the “Letters of Credit”) for the
account of the Borrower on any Business Day during the period commencing on the
Closing Date and ending 30 days prior to the Revolving Credit Termination Date
in such form as may be approved from time to time by such Issuing Lender;
provided that no Issuing Lender shall have any obligation to issue any Letter of
Credit, and no Revolving Credit Lender shall have any obligations to participate
in any Letter of Credit, if, after giving effect to such issuance or
participation, (i) the L/C Obligations would exceed the L/C Commitment or
(ii) the aggregate amount of the Available Revolving Credit Commitments would be
less than zero; provided, further, that in no event shall Barclays, RBC, Bank of
America, Credit Suisse, Deutsche Bank AG New York Branch, Bank of Montreal,
Citizens, TD Securities or Rabobank, or any of their respective offices,
branches or Affiliates, in each case to the extent that it is an Issuing Lender
hereunder, be required to issue any trade Letter of Credit.  Each Letter of
Credit shall (i) be denominated in Dollars and (ii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
which is five Business Days prior to the Revolving Credit Termination Date,
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above).

 

(b)        No Issuing Lender shall at any time be obligated to issue any Letter
of Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.  Notwithstanding anything to the contrary contained in this
Section 2.23 or elsewhere in this Agreement, in the event that a Revolving
Credit Lender is a Defaulting Lender, the Issuing Lender shall not be required
to issue any Letter of Credit unless such Defaulting Lender’s Revolving Credit
Percentage of the L/C Obligations, after giving effect to the issuance of such
Letter of Credit, may be reallocated among Non-Defaulting Lenders in accordance
with Section 2.31(a)(iv) or, if such reallocation is not available in accordance
with such Section, each Issuing Bank has entered into arrangements satisfactory
to it and the Borrower to eliminate such Issuing Bank’s risk with respect to the
participation in Letters of Credit by all such Defaulting Lenders, which may
include by cash collateralizing each such Defaulting Lender’s Pro Rata
Percentage of each Letter of Credit issued while such Defaulting Lender remains
a Defaulting Lender.

 

2.24   Procedure for Issuance of Letter of Credit.  The Borrower may from time
to time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, completed to the reasonable satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender may reasonably request with respect to the requested Letter of
Credit.  Upon receipt of any Application, an Issuing Lender will process such

 

A-62

--------------------------------------------------------------------------------


 

Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby (but
in no event shall any Issuing Lender be required to issue any Letter of Credit
earlier than three Business Days after its receipt of the Application therefor
and all such other certificates, documents and other papers and information
relating thereto) by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed to by such Issuing Lender and
the Borrower.  Promptly after issuance by an Issuing Lender of a Letter of
Credit, such Issuing Lender shall furnish a copy of such Letter of Credit to the
Borrower.  Each Issuing Lender shall promptly furnish to the Administrative
Agent, which shall in turn promptly furnish to the Lenders, notice of the
issuance of each Letter of Credit issued by it (including the amount thereof).

 

2.25   Fees and Other Charges.  (a)    The Borrower will pay a fee on the
aggregate drawable amount of all outstanding Letters of Credit at a per annum
rate equal to the Applicable Margin then in effect with respect to Revolving
Credit Loans that are Eurodollar Loans, shared ratably among the Lenders and
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date.  In addition, the Borrower shall pay to each Issuing Lender for its own
account a fronting fee in an amount equal to 0.25% of the aggregate drawable
amount of all outstanding Letters of Credit issued by it, payable quarterly in
arrears on each L/C Fee Payment Date after the date of Issuance.

 

(b)   In addition to the foregoing fees, the Borrower shall pay or reimburse
each Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by such Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

 

2.26   L/C Participations.  (a)    Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce each Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from each Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Credit Percentage in each Issuing Lender’s obligations
and rights under and in respect of each Letter of Credit issued by such Issuing
Lender hereunder and the amount of each draft paid by such Issuing Lender
thereunder.  Each L/C Participant unconditionally and irrevocably agrees with
each Issuing Lender that, if a draft is paid under any Letter of Credit by such
Issuing Lender for which such Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to such Issuing Lender upon demand at such Issuing Lender’s address
for notices specified herein an amount equal to such L/C Participant’s Revolving
Credit Percentage of the amount of such draft, or any part thereof, that is not
so reimbursed.

 

(b)   If any amount required to be paid by any L/C Participant to an Issuing
Lender pursuant to Section 2.26(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant

 

A-63

--------------------------------------------------------------------------------


 

shall pay to such Issuing Lender on demand an amount equal to the product of
(i) such amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360.  If any such amount
required to be paid by any L/C Participant pursuant to Section 2.26(a) is not
made available to such Issuing Lender by such L/C Participant within three
Business Days after the date such payment is due, such Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to Base Rate Loans under the Revolving Credit Facility.  A certificate of such
Issuing Lender submitted to any L/C Participant with respect to any such amounts
owing under this Section shall be conclusive in the absence of manifest error.

 

(c)   Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 2.26(a), such Issuing Lender receives
any payment related to such Letter of Credit (whether directly from the Borrower
or otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by such Issuing Lender
shall be required to be returned by such Issuing Lender, such L/C Participant
shall return to such Issuing Lender the portion thereof previously distributed
by such Issuing Lender to it.

 

(d)   Each Revolving Credit Lender’s obligation to purchase, pursuant to
Section 2.26(a), such Lender’s Revolving Credit Percentage in each Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
issued by such Issuing Lender hereunder shall be absolute and unconditional and
shall not be affected by any circumstance, including, without limitation,
(i) any setoff, counterclaim, recoupment, defense or other right which such
Lender or the Borrower may have against such Issuing Lender, the Borrower or any
other Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 4; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any other Loan Party; (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Lender; or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

 

A-64

--------------------------------------------------------------------------------


 

2.27   Reimbursement Obligation of the Borrower.  The Borrower agrees to
reimburse each Issuing Lender on each date on which such Issuing Lender notifies
the Borrower of the date and amount of a draft presented under any Letter of
Credit and paid by such Issuing Lender (but in any event no such reimbursement
shall be required before the date on which Base Rate Loans would be made (or the
procedure specified in Section 2.26 would become applicable) as described in the
last two sentences of this Section) for the amount of (a) such draft so paid and
(b) any taxes, fees, charges or other costs or expenses incurred by such Issuing
Lender in connection with such payment (the amounts described in the foregoing
clauses (a) and (b) in respect of any drawing, collectively, the “Payment
Amount”).  Each such payment shall be made to such Issuing Lender at its address
for notices specified herein in lawful money of the United States of America and
in immediately available funds.  Interest shall be payable on each Payment
Amount from the date of the applicable drawing until payment in full at the rate
set forth in (i) until the second Business Day following the date of the
applicable drawing, Section 2.13(b) and (ii) thereafter, Section 2.13(c).  Each
drawing under any Letter of Credit shall (unless an event of the type described
in clause (i) or (ii) of Section 7(f) shall have occurred and be continuing with
respect to the Borrower, in which case the procedures specified in Section 2.26
for funding by L/C Participants shall apply) constitute a request by the
Borrower to the Administrative Agent for a borrowing pursuant to Section 2.5 of
Base Rate Loans in the amount of such drawing.  The Borrowing Date with respect
to such borrowing shall be the first date on which a borrowing of Revolving
Credit Loans could be made, pursuant to Section 2.5, if the Administrative Agent
had received a notice of such borrowing at the time of such drawing under such
Letter of Credit.

 

2.28   Obligations Absolute.  The Borrower’s obligations under Sections 2.23
through 2.29 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against any Issuing Lender, any L/C Participant,
any beneficiary of a Letter of Credit or any other Person.  The Borrower also
agrees that each Issuing Lender and the L/C Participant shall not be responsible
for, and the Borrower’s Reimbursement Obligations under Section 2.27 shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even though such documents shall in fact prove to
be invalid, fraudulent or forged, or any dispute between or among the Borrower
and any beneficiary of any Letter of Credit or any other party to which such
Letter of Credit may be transferred or any claims whatsoever of the Borrower
against any beneficiary of such Letter of Credit or any such transferee.  No
Issuing Lender or L/C Participant shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Issuing Lender.  The Borrower agrees that any action taken or
omitted by an Issuing Lender under or in connection with any Letter of Credit
issued by it or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct and in accordance with the standards of care
specified in the Uniform Commercial Code of the State of New York, shall be
binding on the Borrower and shall not result in any liability of such Issuing
Lender or any L/C Participant to the Borrower.

 

2.29   Letter of Credit Payments.  If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Lender shall promptly notify
the

 

A-65

--------------------------------------------------------------------------------


 

Borrower of the date and amount thereof.  The responsibility of the relevant
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit issued by such Issuing Lender shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.

 

2.30   Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of Sections
2.23 through 2.29, the provisions of Sections 2.23 through 2.29 shall apply;
provided, however, that any term, condition or provision of any Application
which is in addition to, or the subject matter of which is not in, part of or
covered by, the provisions of Sections 2.23 through 2.29 shall not be considered
as being or deemed to be in conflict with or inconsistent with the provisions of
Sections 2.23 through 2.29.

 

2.31   Defaulting Lenders.  (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(i)   Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

(ii)   Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 7 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.7 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender hereunder; third, to cash
collateralize the Issuing Lender’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.31(d); fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuing
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.31(d); sixth, to the payment of any amounts owing to the Lenders
or the Issuing Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction

 

A-66

--------------------------------------------------------------------------------


 

obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
so long as payment on account of any amount owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against the Defaulting Lender required to be paid under the seventh clause above
has been made, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and L/C Disbursements owed to, all
Lenders that are not Defaulting Lenders (such Lenders, “Non-Defaulting Lenders”)
on a pro rata basis prior to being applied to the payment of any Loans of, or
L/C Disbursements owed to, such Defaulting Lender until such time as all Loans
and L/C Exposure are held by the Lenders pro rata in accordance with the
Commitments under the applicable facility without giving effect to
Section 2.31(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this
Section 2.31(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)   Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 

(B)  Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Percentage of the stated amount of Letters of
Credit for which it has provided cash collateral pursuant to Section 2.31(d).

 

(C)        With respect to any L/C Participation Fee not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s obligation to
fund participations in respect of Letters of Credit that have been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the
Issuing Lender the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the Issuing Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee

 

(iv)   Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender’s obligation to fund participations in respect of
Letters of Credit shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Percentages (calculated without regard
to such Defaulting

 

A-67

--------------------------------------------------------------------------------


 

Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Extensions of Credit of any Non-Defaulting Lender to
exceed such non-Defaulting Lender’s Revolving Credit Commitment.  NoSubject to
Section 9.24, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)   Cash Collateral.  If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, cash
collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 2.31(d).

 

(b)   Defaulting Lender Cure.  If the Borrower, the Administrative Agent and the
Issuing Lender agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments under the applicable facility
(without giving effect to Section 2.31(a)(iv), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender; and provided, further, that if any amounts would be
due to the Non-Defaulting Lenders under Section 2.19 as a result of a payment of
a Eurodollar Loan, the Defaulting Lender shall pay such amounts to the
Non-Defaulting Lenders entitled thereto.

 

(c)   New Letters of Credit.  So long as any Lender is a Defaulting Lender, the
Issuing Lender shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

A-68

--------------------------------------------------------------------------------


 

(d)   Cash Collateral.  (i)  At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Lender (with a copy to the Administrative
Agent) the Borrower shall cash collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.31(a)(iv) and any cash collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

 

(ii)   The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Lender, and agrees to maintain, a first priority security interest
in all such cash collateral as security for the Defaulting Lenders’ obligation
to fund participations in respect of Letters of Credit, to be applied pursuant
to clause (b) below.  If at any time the Administrative Agent determines that
cash collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Lender as herein provided (other than
Permitted Liens), or that the total amount of such cash collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional cash
collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any cash collateral provided by the Defaulting Lender.

 

(iii)   Notwithstanding anything to the contrary contained in this Agreement,
cash collateral provided under this Section 2.31 in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letters of Credit (including, as to cash
collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the cash collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(iv)   Cash collateral (or the appropriate portion thereof) provided to reduce
the Issuing Lender’s Fronting Exposure shall no longer be required to be held as
cash collateral pursuant to this Section 2.31 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent and the Issuing Lender that there exists excess cash
collateral; provided that, subject to this Section 2.31 the Person providing
cash collateral and the Issuing Lender may agree that cash collateral shall be
held to support future anticipated Fronting Exposure or other obligations and
provided, further, that to the extent that such cash collateral was provided by
the Borrower, such cash collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

 

2.32   Incremental Loans and Commitments.  (a)    The Borrower may, by written
notice to the Administrative Agent from time to time request (A) Incremental
Term Loan Commitments, and/or (B) Incremental Revolving Commitments by
increasing the Total Revolving Credit Commitments, from one or more Incremental
Term Lenders and/or Incremental Revolving Lenders, all of which must meet the
requirements for assignees under Section 9.6(d).  Such notice shall set forth
(i) the amount of the Incremental Term Loan

 

A-69

--------------------------------------------------------------------------------


 

Commitments or Incremental Revolving Commitments being requested (which shall be
in minimum increments of $5,000,000 and a minimum amount of $10,000,000),
(ii) the date on which such Incremental Term Loan Commitments or Incremental
Revolving Commitments are requested to become effective (which shall not be less
than 10 Business Days nor more than 60 days after the date of such notice) (the
“Increased Amount Date”), and (iii) with respect to Incremental Term Loan
Commitments, whether such Incremental Term Loan Commitments are commitments to
make additional Tranche A Term Loans, additional Tranche BB-2 Term Loans or
commitments to make term loans with terms different from the Tranche A Term
Loans and the Tranche BB-2 Term Loans (such other term loans, the “Other Term
Loans”).

 

(b)   The Borrower may seek Incremental Term Loan Commitments or Incremental
Revolving Commitments from existing Lenders (each of which shall be entitled to
agree or decline to participate in its sole discretion) and additional banks,
financial institutions and other institutional lenders who will become
Incremental Term Lenders or Incremental Revolving Lenders in connection
therewith.  The Borrower and each Incremental Term Lender or Incremental
Revolving Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment or Incremental Revolving Commitments of each Incremental Term
Lender or Incremental Revolving Lender.  The terms and provisions of any
Incremental Term Loans that are additional Tranche A Term Loans shall be
identical to those of the Tranche A Term Loans made on the Closing Date.  The
terms and provisions of any Incremental Term Loans that are additional Tranche
BB-2 Term Loans shall be identical to those of the Tranche BB-2 Term Loans on
the Restatement FundingFirst Amendment Effective Date. The terms and provisions
of any Incremental Revolving Loans and Incremental Revolving Commitments shall
be identical to those of the Revolving Credit Loans and Revolving Credit
Commitments made on the Closing Date.  The terms and provisions of the Other
Term Loans shall be identical to those of the Tranche A Term Loans or Tranche
BB-2 Term Loans, as applicable, except as otherwise set forth herein or in the
Incremental Assumption Agreement, and any such terms not consistent with those
of such applicable Loans, shall be reasonably satisfactory to the Administrative
Agent (provided that, notwithstanding anything to the contrary contained herein
or in any other Loan Document, the Incremental Term Loans and Incremental
Revolving Loans shall constitute Obligations hereunder and shall be secured by
the Collateral on a pari passu basis with all other Obligations).  Without the
prior written consent of the Required Lenders:

 

(i)   the final maturity date of any Other Term Loans shall be no earlier than
the Latest Maturity Date,

 

A-70

--------------------------------------------------------------------------------


 

(ii)   the Weighted Average Life to Maturity of the Other Term Loans shall be no
shorter than the Weighted Average Life to Maturity of the Tranche of Term Loans
hereunder which has the longest Weighted Average Life to Maturity,

 

(iii)   the obligations of the Borrower and its Subsidiaries in respect of the
Other Term Loans shall not be secured by any property or assets of the Borrower
or any of its Subsidiaries other than the Collateral and shall not be guaranteed
by any Subsidiaries of the Borrower other than the Subsidiary Guarantors,

 

(iv)   the Other Term Loans shall not receive mandatory prepayments in excess of
their ratable share hereunder in accordance with Section 2.10(d),

 

(v)   in connection with Other Term Loans that contain provisions customarily
applicable to Tranche A term loans, if the initial yield on such Other Term
Loans (as determined by the Administrative Agent to be equal to the sum of
(x) the margin above the Eurodollar Rate on such Other Term Loans and (y) if
such Other Term Loans are initially made at a discount or the Lenders making the
same receive a fee directly or indirectly from the Borrower or any Subsidiary
for doing so (the amount of such discount or fee, expressed as a percentage of
the Other Term Loans, being referred to herein as “OID”), the amount of such OID
divided by the lesser of (A) the Weighted Average Life to Maturity of such Other
Term Loans and (B) four, exceeds the Applicable Margin then in effect for
Tranche A Term Loans that are Eurodollar Loans by more than 50 basis points (the
amount of such excess above 50 basis points being referred to herein as the
“Yield Differential”), then the Applicable Margin then in effect for Tranche A
Term Loans shall automatically be increased by the Yield Differential, effective
upon the making of the Other Term Loans, and

 

(vi)   in connection with Other Term Loans that contain provisions customarily
applicable to Tranche B term loans, if the initial yield on such Other Term
Loans (as determined by the Administrative Agent to be equal to the sum of
(x) the margin above the Eurodollar Rate on such Other Term Loans and (y) if
such Other Term Loans are initially made at a discount or the Lenders making the
same receive a fee directly or indirectly from the Borrower or any Subsidiary
for doing so (the amount of such discount or fee, expressed as a percentage of
the Other Term Loans, being referred to herein as “OID”), the amount of such OID
divided by the lesser of (A) the Weighted Average Life to Maturity of such Other
Term Loans and (B) four; provided that in determining the margin above the
Eurodollar Rate or the Base Rate, if the Eurodollar Rate or the Base Rate in
respect of any Other Term Loans includes a floor different from the applicable
floor in respect of the Eurodollar Rate or the Base Rate applicable to the
Tranche BB-2 Term Loans, such differential amount shall be equated to interest
margin for purposes of determining Yield Differential) exceeds the Applicable
Margin then in effect for Tranche BB-2 Term Loans that are Eurodollar Loans by
more than 50 basis points (the amount of such excess above 50 basis points being
referred to herein as the “Yield Differential”), then the Applicable Margin then
in effect for

 

A-71

--------------------------------------------------------------------------------


 

Tranche BB-2 Term Loans shall automatically be increased by the Yield
Differential, effective upon the making of the Other Term Loans.

 

The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Assumption Agreement.  Each of the parties
hereto hereby agrees that, upon the effectiveness of any Incremental Assumption
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitment or the Incremental Revolving Commitments and the Incremental
Term Loans or the Incremental Revolving Loans evidenced thereby, and the
Administrative Agent and the Borrower may revise this Agreement to evidence such
amendments.

 

(c)   Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Commitment shall become effective under this Section 2.32
unless on the date of such effectiveness, (i) the conditions set forth in
Section 4.2(a) (provided that, if such extension of credit is used to finance a
Permitted Acquisition, then the only representations and warranties that will be
required to be true and correct in all material respects as a condition to
funding on the applicable extension of credit date shall be (x) the Specified
Representations and (y) such of the representations and warranties made by or on
behalf of the applicable acquired company or business (or the seller thereof) in
the applicable acquisition agreement as are material to the interests of the
Lenders, but only to the extent that the Borrower or any Subsidiary Guarantor
has the right to terminate the obligations of the Borrower or any Subsidiary
Guarantor under such acquisition agreement or not consummate such acquisition as
a result of the inaccuracy of such representations or warranties in such
acquisition agreement) and 4.2(b) (provided that, if such extension of credit is
used to finance a Permitted Acquisition, then such Incremental Term Lenders or
Incremental Revolving Lender, as applicable, may agree that Section 4.2(b) shall
not apply to such extension of credit (unless the Default or Event of Default
arises from Section 7(a) or (f))) shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Responsible Officer, (ii) the Borrower would be in compliance with
the covenants set forth in Section 6.1 and the Consolidated Senior Secured
Leverage Ratio would be less than or equal to 4.00 to 1.00 as of the most
recently completed Fiscal Quarter ending prior to such transaction for which the
financial statements and certificates required by Sections 5.1 and 5.2(a) have
been delivered, after giving effect to such Incremental Term Loan Commitments
transaction and to any other event occurring after such period as to which pro
forma recalculation is appropriate as if such events had occurred as of the
first day of such period, and assuming that (X) the Incremental Revolving
Commitments are fully drawn and (Y) the cash proceeds of any Incremental
Revolving Loans and Incremental Term Loans are not netted from Consolidated

 

A-72

--------------------------------------------------------------------------------


 

Total Debt for purposes of calculating such Consolidated Senior Secured Leverage
Ratio, (iii) except as otherwise specified in the applicable Incremental
Assumption Agreement, the Administrative Agent shall have received (with
sufficient copies for each of the Incremental Lenders) legal opinions, board
resolutions and other closing certificates reasonably requested by the
Administrative Agent and consistent with those delivered on the Restatement
Funding Date under Section 4.1, (iv) the Administrative Agent and each
applicable Lender shall have received all fees and expenses owed in respect of
such Incremental Term Loan Commitments or Incremental Revolving Commitment and
(v) the terms and documentation in respect of such Incremental Term Loan
Commitments or Incremental Revolving Commitment, to the extent not consistent
with this Agreement, shall be reasonably satisfactory to the Administrative
Agent.

 

(d)   Each of the parties hereto hereby agrees that the Administrative Agent
may, in consultation with the Borrower, take any and all action as may be
reasonably necessary to ensure that all Incremental Term Loans (other than Other
Term Loans), when originally made, are included in each borrowing hereunder of
outstanding Tranche A Term Loans or Tranche BB-2 Term Loans, as applicable, on a
pro rata basis.  This may be accomplished by requiring each outstanding
borrowing of Tranche A Term Loans or Tranche BB-2 Term Loans, as applicable,
that are Eurodollar Loans to be converted into Base Rate Loans on the date of
each Incremental Term Loan, or by allocating a portion of each Incremental Term
Loan to each outstanding borrowing of Tranche A Term Loans or Tranche BB-2 Term
Loans, as applicable, that are Eurodollar Loans on a pro rata basis.  Any
conversion of Tranche A Term Loans or Tranche BB-2 Term Loans that are
Eurodollar Loans to Base Rate Loans required by the preceding sentence shall be
subject to Section 2.19.  If any Incremental Term Loan is to be allocated to an
existing Interest Period for a borrowing of Tranche A Term Loans or Tranche BB-2
Term Loans that are Eurodollar Loans, then the interest rate thereon for such
Interest Period and the other economic consequences thereof shall be as set
forth in the applicable Incremental Term Loan Assumption Agreement.  In
addition, to the extent any Incremental Term Loans are not Other Term Loans, the
scheduled amortization payments under Section 2.3(a) or 2.3(b), as applicable,
required to be made after the making of such Incremental Term Loans shall be
ratably increased by the aggregate principal amount of such Incremental Term
Loans and shall be further increased for all Lenders on a pro rata basis to the
extent necessary to avoid any reduction in the amortization payments to which
the Tranche A Term Lenders or Tranche BB-2 Term Lenders, as applicable, were
entitled before such recalculation.

 

(e)   The Loans and Commitments extended or established pursuant to this
Section 2.32 shall constitute Loans and Commitments

 

A-73

--------------------------------------------------------------------------------


 

under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the guarantees and security interests created by the
Security Documents.  The Loan Parties shall take any actions reasonably required
by the Administrative Agent to ensure or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
Uniform Commercial Code or otherwise after giving effect to the extension or
establishment of any such Loans or any such Commitments.

 

(f)   On any Increased Amount Date on which Incremental Revolving Commitments
are effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Revolving Credit Lenders shall assign to each of the Incremental
Revolving Lenders, and each of the Incremental Revolving Lenders shall purchase
from each of the Revolving Credit Lenders, at the principal amount thereof
(together with accrued interest), such interests in the Revolving Credit Loans
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Credit
Loans will be held by existing Revolving Credit Lenders and Incremental
Revolving Lenders ratably in accordance with their Revolving Credit Commitments
after giving effect to the addition of such Incremental Revolving Commitments to
the Revolving Commitments, (b) each Incremental Revolving Commitment shall be
deemed for all purposes a Revolving Credit Commitment and each Loan made
thereunder shall be deemed, for all purposes, a Revolving Credit Loan and
(c) each Incremental Revolving Lender shall become a Lender with respect to the
Incremental Revolving Commitment and all matters relating thereto.

 

SECTION 3.  REPRESENTATIONS AND WARRANTIES

 

To induce the Agents, the Issuing Lender and the Lenders to enter into this
Agreement and to make the Loans and to issue or participate in Letters of
Credit, the Borrower hereby represents and warrants to each Agent, the Issuing
Lender and each Lender that:

 

3.1   Financial Condition.  (a)  The unaudited pro forma consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at June 30, 2014 and
related pro forma consolidated statements of income and cash flows of the
Borrower and its consolidated Subsidiaries (collectively, the “Pro Forma
Financial Statements”), copies of which have heretofore been furnished to each
Lender, have been prepared giving effect (as if such events had occurred on such
date) to (i) the Loans and other extensions of credit to be made hereunder on
the Closing Date and the use of proceeds thereof and (ii) the payment of fees
and expenses in connection with the foregoing.  The Pro Forma Financial
Statements have been prepared based on the information available to the Borrower
as of the date of delivery thereof, and presents fairly in all material respects
on a pro forma basis the estimated financial condition of Borrower and its
consolidated Subsidiaries as at June 30, 2014 (in the case of such balance

 

A-74

--------------------------------------------------------------------------------


 

sheet) or at the beginning of such period (in the case of such other financial
statements), assuming that the events specified in the preceding sentence had
actually occurred at such date.

 

(b)   The audited consolidated balance sheets of the Borrower as at December 31,
2011, December 29, 2012 and December 28, 2013, and the related consolidated
statements of income and of cash flows for the fiscal years ended on such dates,
reported on by and accompanied by an unqualified report from KPMG LLP, present
fairly in all material respects the consolidated financial condition of the
Borrower as at such date, and the consolidated results of its operations and its
consolidated cash flows for the respective fiscal years then ended.  The
unaudited consolidated balance sheet of the Borrower as at May 1, 2014, and the
related unaudited consolidated statements of income and cash flows for the
17-week period ended on such date, present fairly in all material respects the
consolidated financial condition of Borrower as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
17-week period then ended (subject to normal year-end audit adjustments).  All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein and subject, in the case of any such unaudited financial
statements to normal year endyear-end audit adjustments and the absence of
notes).  The Borrower and its Subsidiaries do not have any material Guarantee
Obligations, contingent liabilities and liabilities for taxes, or any long-term
leases or unusual forward or long-term commitments, including, without
limitation, any interest rate or foreign currency swap or exchange transaction
or other obligation in respect of derivatives, that are not reflected in the
most recent financial statements referred to in this paragraph.  During the
period from March 31, 2014 to and including the date hereofFirst Amendment
Effective Date there has been no Disposition by the Borrower of any material
part of its business or Property (other than any Disposition permitted by
Section 6.5).

 

3.2   No Change Since December 28, 2013, there has not been any event, change,
condition or development that has had or could reasonably be expected to have a
Material Adverse Effect.

 

3.3   Corporate Existence; Compliance with Law.  Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate or
business trust power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation or business trust and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification and (d) is in compliance with all
Requirements of Law except, in the case of each of

 

A-75

--------------------------------------------------------------------------------


 

the foregoing clauses (c) and (d), to the extent that the failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

3.4   Corporate Power; Authorization; Enforceable Obligations.  Each Loan Party
has the corporate or business trust power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and, in the
case of the Borrower, to consummate the Transactions and to borrow and obtain
other extensions of credit hereunder.  Each Loan Party has taken all necessary
corporate action or other organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the borrowings and other extensions of
credit on the terms and conditions of this Agreement and to grant the security
interests and Liens as provided in the Loan Documents, and, in the case of each
Subsidiary Guarantor, to guarantee the Obligations of the Borrower on the terms
and conditions of the applicable Loan Documents and to grant the security
interests and Liens as provided in the Loan Documents.  No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
consummation of the Transactions, the borrowings and other extensions of credit
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the other Loan Documents, except
(i) consents, authorizations, filings and notices described in Schedule 3.4,
which consents, authorizations, filings and notices have been obtained or made
and are in full force and effect, (ii) the filings referred to in Section 3.19
and (iii) consents, notices and filings which the failure to make or obtain
could not reasonably be expected to have a Material Adverse Effect.  Each Loan
Document has been duly executed and delivered on behalf of each Loan Party party
thereto.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

3.5   No Legal Bar.  The execution, delivery and performance of this Agreement
and the other Loan Documents, the consummation of the Transactions, the issuance
of Letters of Credit, borrowings hereunder and the use of the proceeds thereof
will not violate any Requirement of Law or any Contractual Obligation of the
Borrower or any of its Subsidiaries and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents).  No Requirement of Law
or Contractual Obligation applicable on the Restatement to the Borrower or any
of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect.

 

3.6   No Material Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
the Borrower, threatened by or against the Borrower or any of its Subsidiaries
or against any of their respective properties or revenues (a) with respect to
this Agreement or any other Loan Document or the Transactions contemplated
hereby or thereby, or (b) that could reasonably be expected to have a Material
Adverse Effect.

 

A-76

--------------------------------------------------------------------------------


 

3.7   No Default.  Neither the Borrower nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect.  No
Default or Event of Default has occurred and is continuing.

 

3.8   Ownership of Property; Liens.  Each of the Borrower and each of its
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its real property, subject only to Liens and other matters permitted by
Section 6.3, and good title to, or a valid leasehold or other property interest
in, all its other Property, and none of such Property is subject to any Lien
except as permitted by Section 6.3.

 

3.9   Intellectual Property.  To the knowledge of the Borrower, the Borrower and
each of its Subsidiaries owns, or is licensed to use, all Intellectual Property
necessary and material for the conduct of its business as currently conducted. 
To the knowledge of the Borrower, except as indicated on Schedule 3.9, no
material claim has been asserted and is pending by any Person alleging that the
use of any Intellectual Property by the Borrower and its Subsidiaries infringes
on the intellectual property rights of any Person in any material respect nor
does the Borrower know of any valid basis for any such claim.

 

3.10   Taxes.  Each of the Borrower and each of its Subsidiaries has timely
filed or caused to be filed all Federal, state and other material tax returns
that are required to be filed (all such Tax returns being true and correct in
all material respects) and has timely paid all Taxes payable, collectible or
remittable by it and any assessments made against it or any of its Property and
all other material Taxes, fees or other charges imposed on it or any of its
Property by any Governmental Authority (other than any the amount or validity of
which are either currently being contested in good faith by appropriate
proceedings or with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or its Subsidiaries, as the case may be);
and as of the Restatement Effective Date no Tax Lien has been filed, and, to the
knowledge of the Borrower, no claim is being asserted, with respect to any such
Tax, fee or other charge.

 

3.11   Federal Regulations.  No part of the proceeds of any Loans and no Letters
of Credit will be used for “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U as now
and from time to time hereafter in effect or for any purpose that violates the
provisions of the Regulations of the Board.  If requested by any Lender, the
Issuing Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent, the Issuing Lender and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1 referred to in Regulation U.

 

3.12   Labor Matters.  There are no strikes or other labor disputes against the
Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect.  Hours worked by and payment made to
employees of the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect.  All payments due from the Borrower

 

A-77

--------------------------------------------------------------------------------


 

or any of its Subsidiaries on account of employee health and welfare insurance
that (individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Borrower or the relevant Subsidiary.

 

3.13   ERISA.  Each of the Borrower and its ERISA Affiliates is in compliance in
all material respects with the applicable provisions of ERISA and the Code and
the regulations and published interpretations thereunder.  No material liability
to the PBGC (other than required premium payments), or, except in the ordinary
course, any Plan or any trust established thereunder, has been or is expected to
be incurred by the Borrower or any of its ERISA Affiliates with respect to any
Plan.  No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events, resulted or could reasonably be
expected to result, in material liability of the Borrower or any of its ERISA
Affiliates. The present value of all benefit liabilities under each Plan (based
on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the last annual valuation date applicable
thereto, exceed by more than $10,000,000 the fair market value of the assets of
such Plan.  None of the Borrower nor any Subsidiary has any material liability
with respect to any Foreign Pension Plan.

 

3.14   Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) which limits its ability to incur Indebtedness.

 

3.15   Subsidiaries.  (a)  The Subsidiaries listed on Schedule 3.15 constitute
all the Subsidiaries of the Borrower as of the Restatement Effective Date.
Schedule 3.15 sets forth as of the Restatement Effective Date the name and
jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party.

 

(b)   As of the Restatement Effective Date, no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options, equity compensation awards granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary.

 

3.16   Use of Proceeds.  The proceeds of the Tranche BB-2 Term Loans shall be
used by the Borrower solely (a) first, to consummate the Acquisition and
(b) thereafter, to pay costs and expenses incurred in connection therewithon the
First Amendment Effective Date solely to refinance and repay all outstanding
Tranche B Term Loans.  The proceeds of the Revolving Credit Loans and the
Incremental Revolving Loans shall be used by the Borrower solely for general
corporate purposes (including Permitted Acquisitions) and as working capital. 
The Letters of Credit shall be used by the Borrower solely for general corporate
purposes.  The proceeds of the Incremental Term Loans shall be used by the
Borrower solely for general corporate purposes (including Permitted
Acquisitions).

 

A-78

--------------------------------------------------------------------------------


 

3.17   Environmental Matters.  Other than exceptions to any of the following
that could not, individually and in the aggregate, reasonably be expected to
have a Material Adverse Effect:

 

(a)   the Borrower and its Subsidiaries:  (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current operations or for any
property owned, leased, or otherwise operated by any of them; (iii) are, and
within the period of all applicable statutes of limitation have been, in
compliance with all of their Environmental Permits; and (iv) reasonably believe
that:  each of their Environmental Permits will be timely renewed and complied
with; any additional Environmental Permits that may be required of any of them
will be timely obtained and complied with; and compliance with any Environmental
Law that is or is expected to become applicable to any of them will be timely
attained and maintained.

 

(b)   Materials of Environmental Concern are not present at, on, under, in, or
about any real property now or, to the knowledge of the Borrower and its
Subsidiaries, formerly owned, leased or operated by the Borrower or any of its
Subsidiaries, or, to the knowledge of the Borrower and its Subsidiaries, at any
other location (including, without limitation, any location to which Materials
of Environmental Concern have been sent for re-use or recycling or for
treatment, storage, or disposal) which could reasonably be expected to (i) give
rise to liability of the Borrower or any of its Subsidiaries under any
applicable Environmental Law or otherwise result in costs to the Borrower or any
of its Subsidiaries, or (ii) interfere with the Borrower’s or any of its
Subsidiaries’ continued operations.

 

(c)   There is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) under or relating to any
Environmental Law to which the Borrower or any of its Subsidiaries is, or to the
knowledge of the Borrower or any of its Subsidiaries will be, named as a party
that is pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened.

 

(d)   Neither the Borrower nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party under or relating to the federal Comprehensive Environmental Response,
Compensation, and Liability Act or any similar Environmental Law, or with
respect to any Materials of Environmental Concern.

 

(e)   Neither the Borrower nor any of its Subsidiaries has entered into or
agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.

 

(f)   Neither the Borrower nor any of its Subsidiaries has assumed or retained,
by contract, any liabilities of any kind, fixed or contingent, known or unknown,
under any Environmental Law or with respect to any Material of Environmental
Concern.

 

3.18   Accuracy of Information, etc.  No written statement or written
information (other than projections, other forward-looking information,
information of a

 

A-79

--------------------------------------------------------------------------------


 

general economic or general industry nature and pro forma financial information)
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document, certificate or written statement
furnished to the Agents, the Arrangers, the Issuing Lender or the Lenders or any
of them, by or on behalf of any Loan Party for use in connection with the
transactions contemplated by or pursuant to this Agreement or the other Loan
Documents, taken as a whole, contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances under which such statements were made.  The projections, other
forward-looking information with respect to the Borrower and its Subsidiaries
and the pro forma financial information contained in the materials referenced
above are based upon good faith estimates and assumptions believed by management
of the Borrower to be reasonable at the time made, it being recognized by the
Lenders that such projections and pro forma financial information as it relates
to future events are not to be viewed as fact and that actual results during the
period or periods covered by such projections, other forward-looking information
and pro forma financial information may differ from the projected and pro forma
results set forth therein by a material amount.

 

3.19   Security Documents.  The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Lenders,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof.  In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when any stock certificates representing
such Pledged Stock are delivered to the Administrative Agent together with stock
powers endorsed to the Collateral Agent or in blank, and in the case of the
other Collateral described in the Guarantee and Collateral Agreement, when
financing statements in appropriate form are filed in the offices specified on
Schedule 3.19(a)-1 as of the Closing Date, (which financing statements have been
duly completed and delivered to the Collateral Agent) and such other filings as
are specified on Schedule 3 to the Guarantee and Collateral Agreement (all of
which filings have been duly completed), the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and the proceeds
thereof, as security for the Secured Obligations (as defined in the Guarantee
and Collateral Agreement), in each case prior and superior in right to any other
Person (except, in the case of Collateral other than Pledged Stock, Liens
permitted by Section 6.3).  Schedule 3.19(a)-2 lists each UCC Financing
Statement (other than any naming the Collateral Agent as secured party) that
(i) names any Loan Party as debtor and (ii) will remain on file after the
Closing Date.

 

3.20   Solvency.  The Borrower and its Subsidiaries, on a consolidated basis,
are, and immediately after the consummation of the Acquisition and the other
Transactions to occur on the Restatement Funding Date and immediately following
the making of each Loan or other extension of credit hereunder and after giving
effect to the application of the proceeds of each Loan or other extension of
credit hereunder, will be and will continue to be, Solvent.

 

3.21   Anti-Terrorism Laws; Sanctions; Anti-Corruption Laws.  To the extent
applicable, each Loan Party is in compliance, in all material respects, with the
(i) Trading with the Enemy Act, and each of the Anti-

 

A-80

--------------------------------------------------------------------------------


 

Terrorism Laws, (ii) the Anti-Corruption Laws and (iii) applicable Sanctions. 
None of the Loan Parties nor any of their respective Subsidiaries nor, to the
knowledge of the Borrower, any director, officer, agent, employee or Affiliate
of any of the Loan Parties or any of their respective Subsidiaries, is a
Sanctioned Person that is, or is owned or controlled by Sanctioned Persons or
are located, organized or resident in a Sanctioned Country. The Loan Parties
will not directly or indirectly use the proceeds of the Loans or the Letters of
Credit or otherwise make available such proceeds to (i) any Sanctioned Person or
whose government is a Sanctioned Country, or (ii) in any other manner that would
result in a violation of Sanctions by any Person (including any person
participating in the Loans, whether as underwriter, advisor, investor, or
otherwise).  No part of the proceeds of the Loans will be used by the Borrower
or any of its Subsidiaries, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the Anti-Corruption Laws.

 

SECTION 4.  CONDITIONS PRECEDENT

 

4.1   Conditions to Restatement Funding Date.  The agreement of each Lender to
make its extension of credit on the Restatement Funding Date is subject to the
satisfaction, prior to or concurrently with the making of any extensions of
credit on the Restatement Funding Date, of the following conditions precedent:

 

(a)   Loan Documents.  The Administrative Agent shall have received (i) the
Amendment Agreement, executed and delivered by a duly authorized officer of the
Borrower, (ii) this Agreement, executed and delivered by a duly authorized
officer of the Borrower, (iii) a Reaffirmation Agreement, executed and delivered
by a duly authorized officer of the Borrower and each Subsidiary Guarantor and
(v) each Note signed by the Borrower (to the extent requested prior to the
Closing Date).

 

(b)   Financial Statements and Pro Forma Financial Statements.  The
Administrative Agent shall have received (i) unaudited income statements for the
Acquired Business for each of Seller’s fiscal years ended May 31, 2015, May 25,
2014 and May 26, 2013 (each in local currency), (ii) an unaudited statement of
Inventory owned by Seller or any of the Seller Parties (as defined in the
Acquisition Agreement) that is used or held for use exclusively in the operation
or conduct of the Acquired Business at May 31, 2015, (iii) a pro forma
consolidated balance sheet and related pro forma consolidated statements of
income and cash flows of the Borrower as of and for the 12-month period ending
on the last day of the most recently completed four-fiscal quarter period for
which financial statements have been delivered by Borrower pursuant to
Section 5.1, prepared after giving effect to the Transactions and any other
transactions for which pro forma effect may be given under Section 1.3 as if the
Transactions and other transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
other financial statements), (iv) at least 20 calendar days prior to the
Restatement Funding Date, an unaudited Statement of

 

A-81

--------------------------------------------------------------------------------


 

Inventory and an unaudited Statement of Profit Before Overheads for any interim
period or periods of the Acquired Business ended after the date of the most
recent unaudited Statement of Inventory and unaudited Statement of Profit Before
Overheads; which, in each case, shall be in a form consistent with the forecasts
previously provided to the Administrative Agent and (v) with respect to the
Borrower, each of the financial statements required to be furnished to the
Administrative Agent under Section 5.1.

 

(c)   No Indebtedness.  After giving effect to the Transactions to occur on the
Restatement Funding Date, the Borrower and its Subsidiaries shall have
outstanding no Indebtedness or preferred Capital Stock other than (A) the Loans
and other extensions of credit hereunder, (B) the Senior Notes, and (C) the
other Indebtedness permitted to be incurred pursuant to Section 6.2.

 

(d)   Representations and Warranties.  The (i) Specified Acquisition Agreement
Representations shall be true and correct as required by the terms of the
definition thereof and (ii) the Specified Representations shall be true and
correct in all material respects; provided that in the case of any Specified
Representation which expressly relates to a given date or period, such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be.

 

(e)   Fees and Expenses.  The Arrangers and the Agents shall have received all
fees and other compensation required to be paid (including pursuant to any
engagement or fee letters entered into between the Borrower and any Arranger or
Agent on or prior to the Restatement Funding Date), and all costs and expenses
payable hereunder or under any other Loan Document for which invoices have been
presented (including reasonable fees, disbursements and other charges of counsel
to the Arrangers and the Agents), on or before the Restatement Funding Date.

 

(f)   Lien Searches.  The Administrative Agent shall have received the results
of a recent lien search in each relevant jurisdiction with respect to the
Borrower and its Subsidiaries, and such search shall reveal no liens on any of
the assets of the Borrower or its Subsidiaries except for liens permitted by
Section 6.3 or liens to be discharged on or prior to the Closing Date pursuant
to documentation satisfactory to the Administrative Agent.

 

(g)   Restatement Funding Date Certificate.  The Administrative Agent and the
Arrangers shall have received a certificate of each Loan Party, dated the
Restatement Funding Date, substantially in the form of Exhibit C, with
appropriate insertions and attachments.

 

(h)   Legal Opinion.  The Administrative Agent and the Arrangers shall have
received the legal opinion of Dechert LLP, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit E.

 

(i)   Filings, Registrations and Recordings.  Each document (including, without
limitation, any Uniform Commercial Code financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent or the Collateral Agent to be filed, registered or recorded in order to
create in favor of the Collateral Agent, for

 

A-82

--------------------------------------------------------------------------------


 

the benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens and other matters expressly permitted by Section 6.3), shall be
in proper form for filing, registration or recordation.

 

(j)   Solvency.  The Administrative Agent and the Arrangers shall have received
a certificate executed by the chief financial officer of the Borrower, in the
form attached as Exhibit H hereto, which shall document the solvency of the
Borrower and its Subsidiaries, on a consolidated basis, after giving effect to
the Transactions contemplated hereby.

 

(k)   Pledged Stock; Stock Powers.  The Collateral Agent shall have received the
certificates representing the shares of Capital Stock pledged pursuant to the
Guarantee and Collateral Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof.

 

(l)   Transactions.  Substantially concurrently with the initial funding of the
Tranche B Term Loans, the Acquisition shall have been consummated in accordance
with the terms of the Acquisition Agreement (without any amendment, modification
or waiver thereof or any consent thereunder which is materially adverse to the
Lenders, the Arrangers, the Co-Syndication Agents or the Co-Documentation Agents
without the prior written consent of the Arrangers, the Co-Syndication Agents
and the Co-Documentation Agents (such consent not to be unreasonably withheld,
conditioned or delayed) (it being understood and agreed that any decrease in the
purchase price in excess of 10% shall be deemed to be a modification which is
materially adverse to the Lenders and the Arrangers, the Co-Syndication Agents
and the Co-Documentation Agents)).

 

(m)   Closing Date Material Adverse Effect.  Except as otherwise contemplated by
the Acquisition Agreement, since the date of the Acquisition Agreement, there
has been no development, change, event or occurrence that, individually or in
the aggregate, has had, or is reasonably likely to have, an Acquired Business
Material Adverse Effect.

 

(n)   USA PATRIOT Act.  No later than five (5) Business Days in advance of the
Restatement Funding Date (to the extent requested at least ten (10) days prior
to the Restatement Funding Date), the Administrative Agent shall have received,
on behalf of the Arrangers and Lenders, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act.

 

(o)   Agency Fee Letter.  The Administrative Agent and the Borrower shall have
entered into a fee letter in connection with the fees to be paid to the
Administrative Agent in connection with such capacity.

 

4.2   Conditions to Each Extension of Credit.  The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including,
without limitation, its initial extension of credit) is subject to the
satisfaction of the following conditions precedent:

 

A-83

--------------------------------------------------------------------------------


 

(a)   Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to this Agreement or any other
Loan Document shall be true and correct in all material respects (except to the
extent any such representation and warranty itself is qualified by
“materiality”, “Material Adverse Effect” or similar qualifier, in which case, it
shall be true and correct in all respects) on and as of such date as if made on
and as of such date (unless stated to relate to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except to the extent any such representation and warranty itself is
qualified by “materiality”, “Material Adverse Effect” or similar qualifier, in
which case, it shall have been true and correct in all respects) as of such
earlier date); provided that, if such extension of credit is an Incremental Term
Borrowing or Incremental Revolving Loan used to finance a Permitted Acquisition,
then the only representations and warranties that will be required to be true
and correct in all material respects as a condition to funding on the date of
the applicable Incremental Term Borrowing or applicable Incremental Revolving
Loan shall be (x) the Specified Representations and (y) such of the
representations and warranties made by or on behalf of the applicable acquired
company or business (or the seller thereof) in the applicable acquisition
agreement as are material to the interests of the Lenders, but only to the
extent that the Borrower or any Subsidiary Guarantor has the right to terminate
the obligations of the Borrower or any Subsidiary Guarantor under such
acquisition agreement or not consummate such acquisition as a result of the
inaccuracy of such representations or warranties in such acquisition agreement.

 

(b)   No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the making of the extensions
of credit requested to be made on such date; provided that if the Lenders
providing an Incremental Term Loan or Incremental Revolving Loan to finance a
Permitted Acquisition have agreed to a “funds certain” provision, then no
Default or Event of Default shall have occurred and be continuing under
Section 7(a) or (f).

 

(c)   Borrowing Request.  The Administrative Agent shall have received a notice
of borrowing as and when required by Sections 2.2 and/or Section 2.5, as
applicable, which notice shall (i) confirm compliance with clauses (a) and
(b) of this Section 4.2 and (ii) set forth all information required by
Section 2.2 and/or Section 2.5, as applicable.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 4.2 have been satisfied.

 

SECTION 5.  AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Revolving Credit Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender, the Issuing Lender or any Agent hereunder, the
Borrower shall and shall cause each of its Subsidiaries to:

 

A-84

--------------------------------------------------------------------------------


 

5.1   Financial Statements.  Furnish to the Administrative Agent (who will
furnish such information to the Lenders):

 

(a)   as soon as available, but in any event within 90 days (or such earlier
date as required by the SEC) after the end of each fiscal year of the Borrower,
a copy of the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures as of the end of the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by KPMG, L.L.P. or other
independent certified public accountants of nationally recognized standing; and

 

(b)   as soon as available, but in any event not later than 45 days (or such
earlier date as required by the SEC) after the end of each of the first three
quarterly periods of each fiscal year of the Borrower, the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures as of the end of and for the corresponding period in the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments);

 

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

 

5.2   Certificates; Other Information.  Furnish to the Administrative Agent and
each Lender (other than any Excluded Lenders), or, in the case of clause (e), to
the relevant Lender:

 

(a)   concurrently with the delivery of any financial statements pursuant to
Section 5.1, (i) a certificate of a Responsible Officer stating that, to such
Responsible Officer’s knowledge, each Loan Party during such period has observed
or performed all of its covenants and other agreements, and satisfied every
condition, contained in this Agreement and the other Loan Documents to which it
is a party to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (ii) in the case of quarterly or
annual financial statements, (A) a Compliance Certificate containing all
information and calculations necessary for determining compliance by the
Borrower and its Subsidiaries with the provisions of this Agreement referred to
therein as of the last day of the Fiscal Quarter or fiscal year of the Borrower,
as the case may be, which Compliance Certificate shall, in connection with each
delivery of financial statements pursuant to Section 5.1(a), (y) in the case of
annual financial statements, show in reasonable detail the calculations used in
determining Excess Cash Flow for the most recently completed fiscal year of the
Borrower and (z) if the Available Amount was applied during such period, show
the Available Amount as of the end of such period, and (B) to the extent not
previously disclosed to the Administrative Agent, a listing of any material
Intellectual Property acquired by any Loan Party since the date of the most
recent list delivered pursuant to this clause (B);

 

A-85

--------------------------------------------------------------------------------


 

(b)   as soon as available, and in any event no later than 90 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, and
the related consolidated statements of projected cash flow, projected changes in
financial position and projected income) (collectively, the “Projections”);

 

(c)   within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that the Borrower
may make to, or file with, the SEC;

 

(d)   as soon as possible and in any event within five days of obtaining
knowledge thereof:  (i)  a description of any development, event, or condition
that, individually or in the aggregate with other developments, events or
conditions, could reasonably be expected to result in the payment by the
Borrower and its Subsidiaries, in the aggregate, of a Material Environmental
Amount; and (ii) any notice that any Governmental Authority may deny any
application for an Environmental Permit sought by, or revoke or refuse to renew
any Environmental Permit held by, any Loan Party which could reasonably be
expected to have a Material Adverse Effect; and

 

(e)   promptly, such additional financial and other information as any Lender
(other than any Excluded Lender) may from time to time reasonably request.

 

5.3   Payment of Obligations.  Pay and discharge promptly when due all material
Taxes, assessments and governmental charges or levies imposed upon it or in
respect of its income, profits or property, before the same shall become
delinquent or in default, and pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all other
material obligations of whatever nature, except, in each case, where (a) the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings, (b) such contest effectively suspends the enforcement
of any Lien on the Borrower’s Property securing such obligations and
(c) reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrower or its Subsidiaries, as the case may be.

 

5.4   Conduct of Business and Maintenance of Existence, etc. 
(a)  (i)  Preserve, renew and keep in full force and effect its corporate
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 6.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

5.5   Maintenance of Property; Insurance.  (a) Keep all Property and systems
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted and (b) maintain with financially sound and
reputable insurance companies insurance on all its Property in at least such
amounts and against at least such risks

 

A-86

--------------------------------------------------------------------------------


 

(but including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business.

 

5.6   Inspection of Property; Books and Records; Discussions.  (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Agent or any Lender accompanying any Agent upon
reasonable notice to visit and inspect any of its properties and examine and
make abstracts from any of its books and records at any reasonable time during
normal business hours and upon reasonable advance notice and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of the Borrower and its Subsidiaries with officers
and employees of the Borrower and its Subsidiaries and with its independent
certified public accountants (with reasonable notice to the chief financial
officer of the Borrower (provided that the Borrower or such Subsidiaries may, at
their option, have one or more employees or representatives present at any
discussion with any such accountants)); provided that, absent the existence of
an Event of Default, inspections pursuant to this Section 5.6 shall be limited
to one time per fiscal year.

 

5.7   Notices.  Promptly, and in any event within five Business Days of
obtaining knowledge thereof, give notice to each Agent and each Lender of:

 

(a)   the occurrence of any Default or Event of Default;

 

(b)   any (i) default or event of default under any Contractual Obligation of
the Borrower or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which may exist at any time between the Borrower or any of its
Subsidiaries and any Governmental Authority that, in either case, could
reasonably be expected to have a Material Adverse Effect;

 

(c)   any litigation or proceeding affecting the Borrower or any of its
Subsidiaries in which the amount involved is $10,000,000 or more and not covered
by insurance or in which injunctive or similar relief is sought;

 

(d)   the occurrence of any ERISA Event or Foreign Benefit Event that, alone or
together with any other ERISA Events or Foreign Benefit Events that have
occurred, resulted or could reasonably be expected to result, in liability of
the Borrower and the Subsidiaries in an aggregate amount exceeding $10,000,000;

 

(e)   any amendment or other modification of any of the documents described in
Section 6.9(b) or (c); and

 

(f)   any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Subsidiary proposes to take
with respect thereto.

 

A-87

--------------------------------------------------------------------------------


 

5.8   Environmental Laws.  (a)  Comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply in all material
respects with and maintain, and ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws.

 

(b)   Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, or
contest such orders and directives by appropriate legal means.

 

5.9   Additional Collateral, etc.  (a)  With respect to any Property acquired
after the Closing Date by the Borrower or any of its Subsidiaries (other than
(v) any real property (or interest therein), (w) any Intellectual Property to
the extent creation of a security interest therein would be contractually
prohibited (other than to the extent that any such prohibition would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform
Commercial Code of any relevant jurisdiction or any other applicable law or
principles of equity), (x) any Property described in paragraph (b) of this
Section, (y) any Property subject to a Lien expressly permitted by
Section 6.3(g) and (z) Property acquired by a Foreign Subsidiary) as to which
the Collateral Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, promptly (i) execute and deliver to the Administrative Agent and
the Collateral Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent or the Collateral Agent
deems necessary or advisable to grant to the Collateral Agent, for the benefit
of the Secured Parties, a security interest in such Property and (ii) take all
actions necessary or advisable to grant to the Collateral Agent, for the benefit
of the Secured Parties, a perfected first priority security interest in such
Property (subject to Liens permitted by Section 6.3), including without
limitation, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent or the Collateral Agent.

 

(b)   With respect to any new Subsidiary of the Borrower (other than a Foreign
Subsidiary or a Foreign Subsidiary Holding Company) created or acquired after
the Closing Date (which, for the purposes of this paragraph, shall include any
existing Subsidiary that ceases to be a Foreign Subsidiary or a Foreign
Subsidiary Holding Company), by the Borrower or any of its Subsidiaries,
promptly (i) execute and deliver to the Administrative Agent and the Collateral
Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent or the Collateral Agent deems necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by the Borrower or any of its Subsidiaries,
(ii) deliver to the Collateral Agent the certificates

 

A-88

--------------------------------------------------------------------------------


 

representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Borrower or such
Subsidiary, as the case may be, (iii) cause such new Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement and (B) to take such actions
reasonably necessary or advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
the Collateral described in the Guarantee and Collateral Agreement with respect
to such new Subsidiary (subject to Liens and other matters permitted by
Section 6.3 and excluding real property and any interests therein, and
Intellectual Property to the extent creation of a security interest therein
would be contractually prohibited), including, without limitation, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent or the Collateral Agent, and (iv) if
reasonably requested by the Administrative Agent or the Collateral Agent,
deliver to the Administrative Agent and the Collateral Agent legal opinions
covering matters consistent with those covered by the opinions delivered by
Dechert LLP or the applicable local counsel, as the case may be, on the Closing
Date relating to the matters described above, which opinions shall be in form
and substance, and from counsel, reasonably satisfactory to the Administrative
Agent and the Collateral Agent.

 

(c)   With respect to any new Foreign Subsidiary and Foreign Subsidiary Holding
Company created or acquired after the Closing Date by the Borrower or any of its
Domestic Subsidiaries, promptly (i) execute and deliver to the Administrative
Agent and the Collateral Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent or the Collateral Agent deems necessary or
advisable in order to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is directly owned by the Borrower or any of
its Domestic Subsidiaries (provided that in no event shall more than 65% of the
total outstanding voting Capital Stock of any such new Foreign Subsidiary or
Foreign Subsidiary Holding Company be required to be so pledged (it being
understood and agreed that 100% of the total non-voting Capital Stock of any
such Subsidiary shall be required to be pledged)), (ii) deliver to the
Collateral Agent the certificates representing such Capital Stock, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the Borrower or such Subsidiary, as the case may be, and take such
other action as may be necessary or, in the opinion of the Administrative Agent
or the Collateral Agent, desirable to perfect the Lien of the Collateral Agent
thereon, and (iii) if requested by the Administrative Agent or the Collateral
Agent, deliver to the Administrative Agent and the Collateral Agent legal
opinions relating to the matters described above, which

 

A-89

--------------------------------------------------------------------------------


 

opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent and the Collateral Agent.

 

(d)   Notwithstanding the foregoing, the requirements of this Section 5.9 shall
not apply to, and the Collateral shall exclude, those assets as to which the
Collateral Agent reasonably determines that the costs (time, expense or
otherwise) of obtaining a security interest in or Lien upon such assets are
excessive in relation to the benefits to the Secured Parties of the security
afforded thereby.

 

5.10   Further Assurances.  From time to time execute and deliver, or cause to
be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent or the
Collateral Agent may reasonably request, for the purposes of implementing or
effectuating the provisions of this Agreement and the other Loan Documents, or
of more fully perfecting or renewing the rights of the Agents, the Issuing
Lender and the Lenders with respect to the Collateral (or with respect to any
additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by the Borrower or any Subsidiary
which may be deemed to be part of the Collateral) pursuant hereto or thereto. 
Upon the exercise by any Agent, the Issuing Lender or any Lender of any power,
right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that such Agent, the
Issuing Lender or such Lender may be required to obtain from the Borrower or any
of its Subsidiaries for such governmental consent, approval, recording,
qualification or authorization.

 

5.11   Ratings.  Use commercially reasonable efforts to (a) cause the Facilities
to be continuously rated by S&P and Moody’s and (b) maintain a corporate rating
from S&P and a corporate family rating from Moody’s, in each case in respect of
the Borrower.

 

5.12   Use of Proceeds.  Use the proceeds of the Loans and request the issuance
of Letters of Credit only for the purposes specified in Section 3.16.  The
Borrower will not request any extension of credit, and the Borrower shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
extension of credit hereunder (a) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

 

SECTION 6.  NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Revolving Credit Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing

 

A-90

--------------------------------------------------------------------------------


 

to any Lender, the Issuing Agent or any Agent hereunder, the Borrower shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly:

 

6.1   Financial Condition Covenants.

 

(a)   Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive Fiscal Quarters ending with any
Fiscal Quarter, commencing with the Fiscal Quarter ending on or around June 30,
2014, to exceed the correlative ratio indicated for such Fiscal Quarter below:

 

Fiscal Quarter Ending

 

Consolidated Leverage 
Ratio

June 30, 2014 through December 31, 2015

 

7.00:1.00

March 31, 2016 through December 31, 2016

 

6.75:1.00

March 31, 2017 and thereafter

 

6.50:1.00

 

(b)   Consolidated Interest Coverage Ratio.  Permit the Consolidated Interest
Coverage Ratio as at the last day of any period of four consecutive Fiscal
Quarters ending with any Fiscal Quarter, commencing with the Fiscal Quarter
ending on or around June 30, 2014, to be less than 1.75 to 1.00.

 

6.2   Limitation on Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)   Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b)   Indebtedness of (i) the Borrower to any Subsidiary, (ii) any Subsidiary
Guarantor to the Borrower or any other Subsidiary, (iii) any Subsidiary that is
not a Subsidiary Guarantor to the Borrower or any Subsidiary Guarantor in an
amount not to exceed the greater of $50,000,000 or 2.00% of Consolidated Total
Assets outstanding at any one time, and (iv) any Subsidiary that is not a
Subsidiary Guarantor to any other Subsidiary that is not a Subsidiary Guarantor;

 

(c)   Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 6.3(g); provided that the aggregate
principal amount of such Indebtedness, plus the aggregate principal amount of
Indebtedness permitted by Section 6.2(h), shall not at any time exceed
$40,000,000 outstanding;

 

(d)   Indebtedness outstanding on the Closing Date and listed on Schedule
6.2(d) and any refinancings, refundings, renewals or extensions thereof (without
any increase in the

 

A-91

--------------------------------------------------------------------------------


 

principal amount thereof or any shortening of the maturity of any principal
amount thereof, except by an amount equal to a reasonable premium or other
similar amount paid, and fees and expenses reasonably incurred, in connection
therewith);

 

(e)   Guarantee Obligations made in the ordinary course of business by (i) the
Borrower or any of its Subsidiaries of obligations of the Borrower or any
Subsidiary Guarantor, (ii) the Borrower or any of its Subsidiaries of
obligations of any Subsidiary that is not a Subsidiary Guarantor in an amount
not to exceed the greater of $50,000,000 or 2.00% of Consolidated Total Assets
outstanding at any time and (iii) any Subsidiary that is not a Subsidiary
Guarantor of the obligations of any other Subsidiary that is not a Subsidiary
Guarantor;

 

(f)   (i)  Indebtedness of the Borrower in respect of the Senior Notes in an
aggregate principal amount not to exceed $700,000,000and the New Senior Notes,
(ii), Guarantee Obligations of any Subsidiary Guarantor in respect of such
Indebtedness, (iii) Indebtedness of the Borrower that refinances the Senior
Notes, the New Senior Notes and Guarantee Obligations of any Subsidiary
Guarantor in respect of such refinancing Indebtedness; provided that (A) the
maturity date of such refinancing Indebtedness shall be no earlier than six
months after the Latest Maturity Date, (B) the terms of such refinancing
Indebtedness, taken as a whole, shall not be materially less favorable to the
Borrower and the Subsidiary Guarantors than the terms of the Senior Notes or the
New Senior Notes and (C) the principal amount of such refinancing Indebtedness
does not exceed the principal amount of Senior Notes or New Senior Notes, as
applicable, refinanced thereby except by an amount equal to a reasonable premium
or other similar amount paid, and fees and expenses reasonably incurred, in
connection therewith and (iv) Indebtedness of the Borrower that refinances
Indebtedness incurred in accordance with clause (iii) above and this clause
(iv) and Guarantee Obligations of any Subsidiary Guarantor in respect of such
refinancing Indebtedness; provided that (A) the maturity date of such
refinancing Indebtedness shall be no earlier than six months after the maturity
date of such Indebtedness incurred in accordance with clause (iii) above,
(B) the terms of such refinancing Indebtedness, taken as a whole, shall not be
materially less favorable to the Borrower and the Subsidiary Guarantors than the
terms of such Indebtedness incurred in accordance with clause (iii) above and
(C) the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness incurred in accordance with clause
(iii) above, except by an amount equal to a reasonable premium or other similar
amount paid, and fees and expenses reasonably incurred, in connection therewith;

 

(g)   Indebtedness of the Borrower or its Subsidiaries incurred to finance the
acquisition (including, without limitation, by way of merger) of Capital Stock
of any Person engaged in, or assets used or useful in, a business permitted
pursuant to Section 6.15; provided that (i) such Indebtedness does not mature or
have scheduled amortization or payments of principal prior to the date that is
91 days after the Latest Maturity Date at the time such Indebtedness is
incurred, (ii) both immediately prior and after giving effect to the incurrence
thereof, no Default or Event of Default shall exist or would result therefrom,
(iii) the Borrower shall be in pro forma compliance with the financial covenants
set forth in Section 6.1 after giving effect to such incurrence of Indebtedness
(determined on the assumption that such incurrence of Indebtedness had occurred
on the first day of the relevant period measured by such covenants), (iv) such
Indebtedness is not also incurred by or guaranteed by any Subsidiaries of the
Borrower

 

A-92

--------------------------------------------------------------------------------


 

other than the Subsidiary Guarantors and is not incurred by or guaranteed by any
other Person and (v) if such Indebtedness is secured, (A) such Indebtedness is
secured by the Collateral (or a portion thereof) on a second lien, subordinated
basis to the Obligations and is not secured by any property or assets of the
Borrower or any of its Subsidiaries other than the Collateral (or a portion
thereof), (B) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent; provided that such
differences are not more favorable to the investors in such secured
Indebtedness) and (C) an agent or representative acting on behalf of the holders
of such Indebtedness shall have executed and delivered the Second Lien
Intercreditor Agreement or an accession thereto in form and substance
satisfactory to the Administrative Agent;

 

(h)   Indebtedness secured by Liens permitted by Section 6.3(l); provided that
the aggregate principal amount of such Indebtedness, plus the aggregate
principal amount of Indebtedness permitted by Section 6.2(c), shall not at any
time exceed $40,000,000 outstanding;

 

(i)   Indebtedness of the Borrower or its Subsidiaries arising from the honoring
by a bank or other financing institution of a check, draft or similar instrument
inadvertently drawn against insufficient funds in the ordinary course of
business;

 

(j)   Indebtedness of the Borrower or its Subsidiaries arising from agreements
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred in connection with the disposition of any
business, assets or a Subsidiary, other than the guaranties of Indebtedness
incurred by any Person acquiring all or any portion of such business, assets or
Subsidiary for the purpose of financing such acquisition; provided, however,
that: (i) such Indebtedness is not reflected on the balance sheet of the
Borrower or any of its Subsidiaries (contingent obligations referred to in a
footnote to financing statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this clause (i)) and (ii) the maximum assumable liability in respect of all such
Indebtedness shall at no time exceed the gross proceeds including non-cash
proceeds (the Fair Market Value of such non-cash proceeds being measured at the
time received and without giving effect to any subsequent changes in value)
actually received by the Borrower and its Subsidiaries in connection with such
disposition;

 

(k)   subordinated Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount at any time outstanding not to exceed $5,000,000
issued to directors, officers or employees of the Borrower or any of its
Subsidiaries in connection with the redemption or purchase of Capital Stock that
is not secured by any assets of the Borrower or any of its Subsidiaries, does
not require cash payments prior to the stated maturity of the Senior Notes or
the New Senior Notes and contains subordination terms reasonably acceptable to
the Administrative Agent;

 

(l)   Indebtedness of the Borrower consisting of outstanding Permitted Foreign
Currency Letters of Credit, the Dollar Equivalent of which shall not exceed
$20,000,000 in aggregate principal amount as of the most recent Calculation
Date;

 

(m)   Credit Agreement Refinancing Indebtedness; and

 

A-93

--------------------------------------------------------------------------------


 

(n)   other Indebtedness, not included in clauses (a) through (m) above, not to
exceed the greater of $50,000,000 or 2.00% of Consolidated Total Assets in an
aggregate principal amount (or accreted value, as applicable) at any time
outstanding.

 

6.3   Limitation on Liens.  Create, incur, assume or suffer to exist any Lien
upon any of its Property, whether now owned or hereafter acquired, except for:

 

(a)   Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

 

(b)   Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlord’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than 30
days or that are being contested in good faith by appropriate proceedings;

 

(c)   Liens (other than any Lien imposed by ERISA or any rule or regulation
promulgated thereunder) incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance, and
other types of social security;

 

(d)   Liens to secure the performance of statutory obligations, surety or appeal
bonds, performance bonds, deposits to secure the performance of bids, trade
contracts, government contracts, warranty requirements, leases or licenses or
other obligations of a like nature or incurred in the ordinary course of
business (including, without limitation, landlord Liens on leased real
property);

 

(e)    survey exceptions, easements or reservations of, or rights of others for,
licenses, rights-of-way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real property that were not incurred in connection with Indebtedness and that do
not in the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;

 

(f)   Liens in existence on the date hereofClosing Date listed on Schedule
6.3(f), securing Indebtedness permitted by Section 6.2(d), provided that no such
Lien shall at any time encumber any additional Property after the Closing Date
and that the amount of Indebtedness secured thereby shall not be increased
(except by an amount equal to a reasonable premium or other similar amount paid,
and fees and expenses reasonably incurred, in connection therewith);

 

(g)   Liens securing Indebtedness of the Borrower or any other Subsidiary
incurred pursuant to Section 6.2(c) to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens shall not at any time encumber any Property other than the Property
financed by such Indebtedness and (iii) the amount of Indebtedness secured
thereby shall not be increased;

 

A-94

--------------------------------------------------------------------------------


 

(h)   Liens created pursuant to the Security Documents;

 

(i)   any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

 

(j)   judgment liens securing judgments not constituting (or which would
otherwise create) an Event of Default;

 

(k)   licenses of Intellectual Property in the ordinary course of business;

 

(l)   liens on fixed assets existing at the time such fixed assets are acquired
in connection with a Permitted Acquisition and not created in contemplation
thereof;

 

(m)   deposits in an aggregate amount not to exceed $5,000,000 at any one time
outstanding made in the ordinary course of business to secure liability to
insurance carriers;

 

(n)   Liens in favor of customs and revenue authorities to secure payment of
customs duties in connection with the importation of goods in the ordinary
course of business and other similar Liens arising in the ordinary course of
business;

 

(o)   Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

(p)   leases or subleases granted to third Persons not interfering with the
ordinary course of business of the Borrower or any of its Subsidiaries;

 

(q)   Liens on assets of a Subsidiary of the Borrower that is not a Subsidiary
Guarantor securing Indebtedness of that Subsidiary; provided that such
Indebtedness was permitted to be incurred by Section 6.2;

 

(r)   Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Subsidiaries in the ordinary course of business;

 

(s)   Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 6.2(g) to finance the acquisition (including, without
limitation, by way of merger) of Capital Stock of any Person; provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition of such Capital Stock, (ii) such Liens do not at any time encumber
any Property other than the Capital Stock of such acquired Person and (iii) the
amount of Indebtedness secured thereby does not exceed $50,000,000;

 

(t)   Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 6.2(g) or (m); provided that such Liens shall at all times
be subject to the Second Lien Intercreditor Agreement; and

 

A-95

--------------------------------------------------------------------------------


 

(u)   Liens not otherwise permitted by this Section 6.3, so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate Fair Market Value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds the greater of
$25,000,000 or 1.00% of Consolidated Total Assets at any one time.

 

6.4   Limitation on Fundamental Changes.  Enter into any merger, consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

 

(a)   any Subsidiary may be merged or consolidated with or into the Borrower
(provided that the Borrower shall be the continuing or surviving corporation) or
with or into any Subsidiary Guarantor (provided that such Subsidiary Guarantor
shall be the continuing or surviving corporation);

 

(b)   any Subsidiary that is not a Subsidiary Guarantor may be merged or
consolidated with or into any other Subsidiary that is not a Subsidiary
Guarantor;

 

(c)   any Subsidiary may Dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any Subsidiary Guarantor; and

 

(d)   any Subsidiary that is not a Subsidiary Guarantor may Dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to any other
Subsidiary that is not a Subsidiary Guarantor.

 

6.5   Limitation on Disposition of Property.  Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

 

(a)   the Disposition of obsolete or worn out property in the ordinary course of
business;

 

(b)   the sale of inventory and the Disposition of cash and Cash Equivalents in
the ordinary course of business;

 

(c)   Dispositions permitted by Section 6.4;

 

(d)   the sale or issuance of any Subsidiary’s Capital Stock to (i) the Borrower
or any Subsidiary Guarantor or (ii) a Subsidiary that is not a Subsidiary
Guarantor to the extent permitted by Section 6.8;

 

(e)   the Disposition of other assets in any fiscal year of the Borrower that
contributed, in the aggregate, not more than 20% of Consolidated EBITDA for the
prior fiscal year; provided that in the case of each such Disposition, the
Borrower shall be in pro forma compliance with the financial covenants set forth
in Section 6.1 after giving effect to such Disposition (determined on the
assumption that such Disposition and the repayment of any Indebtedness resulting
therefrom had occurred on the first day of the relevant period measured by such
covenants);

 

A-96

--------------------------------------------------------------------------------


 

(f)   any Disposition constituting a Recovery Event; and

 

(g)   Dispositions of Intellectual Property that in the exercise of its
reasonable business judgment, the Borrower has determined are not of material
value to the business of the Borrower and its Subsidiaries, taken as a whole.

 

6.6   Limitation on Restricted Payments.  Declare or pay any dividend (other
than dividends payable solely in common stock of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of the Borrower or any
Subsidiary, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of the Borrower or any Subsidiary, or enter into any
derivatives or other transaction with any financial institution, commodities or
stock exchange or clearinghouse (a “Derivatives Counterparty”) obligating the
Borrower or any Subsidiary to make payments to such Derivatives Counterparty as
a result of any change in market value of any such Capital Stock (collectively,
“Restricted Payments”), except: (a) any Subsidiary may declare and make
Restricted Payments to the Borrower, any Subsidiary Guarantor or any other
Person that owns Capital Stock of such Subsidiary on a pro rata basis; (b) so
long as no Default or Event of Default has occurred and is continuing or would
result therefrom, and the Borrower would be in compliance with the covenants set
forth in Section 6.1 for the applicable period for which the financial
statements and certificates required by Section 5.1(a) or (b) and
Section 5.2(a) have been delivered or are available, after giving pro forma
effect to such Restricted Payment and to any other event occurring after such
period as to which pro forma recalculation is appropriate, the Borrower may
declare and make Restricted Payments during any Fiscal Quarter if, at the time
such Restricted Payment is made, such Restricted Payment, together with all
other Restricted Payments made pursuant to this clause (b) during such Fiscal
Quarter, does not exceed an aggregate amount equal to the Available Amount at
such time; and (c) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower may declare and make
Restricted Payments (i) in exchange for Capital Stock of the Borrower (other
than Disqualified Stock), (ii) to be used for the repurchase, redemption or
other acquisition or retirement for value of any Capital Stock of the Borrower
held by any current or former officer, director or employee of the Borrower
pursuant to any equity subscription agreement, stock option plan or any other
management or employee benefit plan or agreement, shareholders’ agreement or
similar agreement; provided that the aggregate price paid for all such
repurchased, redeemed, acquired or retired Capital Stock may not exceed
$10,000,000 in any fiscal year of the Borrower (provided that the Borrower may
carry over and make in a subsequent fiscal year, commencing with 2013, in
addition to the amounts permitted for such fiscal year, up to $2,000,000 of
unutilized capacity under this clause (c)(ii) attributable to the immediately
preceding fiscal year); provided, further, that such amount in any fiscal year
may be increased by an amount not to exceed the Net Cash Proceeds received by
the Borrower or any of its Subsidiaries (to the extent contributed to the
Borrower) from sales of Capital Stock (other than Disqualified Stock) of the
Borrower to officers, directors or employees of the Borrower or any of its
Subsidiaries that occur after the Closing Date (provided that the Borrower may
elect to apply all or any portion of the aggregate increase contemplated by this
proviso in any fiscal year); provided, further, that cancellation of
Indebtedness owing to the Borrower from members of management of the Borrower or
any Subsidiary in connection with a repurchase of Capital Stock

 

A-97

--------------------------------------------------------------------------------


 

of the Borrower will not be deemed to constitute a Restricted Payment, (iii) to
be used for the repurchase of Capital Stock deemed to occur upon the exercise of
stock options to the extent such Capital Stock represent a portion of the
exercise price of those stock options, (iv) to holders of its Capital Stock in
lieu of the issuance of fractional shares of its Capital Stock and (v) to be
used for the acquisition of any shares of Disqualified Stock of the Borrower in
exchange for other shares of Disqualified Stock of the Borrower or with the net
cash proceeds from an issuance of Disqualified Stock by the Borrower within 10
Business Days of such issuance, in each case to the extent such issuance is not
prohibited under Section 6.2 hereto and, Section 4.09 of the Senior Note
Indenture and applicable provision under the New Senior Note Indenture.

 

6.7   [Reserved.]

 

6.8   Limitation on Investments.  Make after the Closing Date any advance, loan,
extension of credit (by way of guaranty or otherwise) or capital contribution
to, or purchase any Capital Stock, bonds, notes, debentures or other debt
securities of, or any assets constituting an ongoing business from, or make any
other investment in, any other Person (all of the foregoing, “Investments”),
except:

 

(a)   extensions of trade credit in the ordinary course of business;

 

(b)   investments in Cash Equivalents;

 

(c)   Investments arising in connection with the incurrence and lending of
Indebtedness permitted by Sections 6.2(b) and (e);

 

(d)   loans and advances to employees of the Borrower or any Subsidiaries of the
Borrower in the ordinary course of business (including, without limitation, for
travel, entertainment and relocation expenses) in an aggregate amount for the
Borrower and its Subsidiaries not to exceed $5,000,000 at any one time
outstanding;

 

(e)   Permitted Acquisitions;

 

(f)   (i) Investments (other than those relating to the incurrence of
Indebtedness permitted by Section 6.8(c)) by the Borrower or any of its
Subsidiaries in the Borrower or any Person that, prior to such investment, is a
Subsidiary Guarantor; (ii) Investments by any Subsidiary that is not a
Subsidiary Guarantor to any other Subsidiary that is not a Subsidiary Guarantor;
and (iii) Investments by the Borrower or any Subsidiary Guarantor in any
Subsidiary that is not a Subsidiary Guarantor in an amount not to exceed the
greater or $50,000,000 or 2.00% of Consolidated Total Assets;

 

(g)   any Investments received (i) in compromise or resolution of
(x) obligations of trade creditors or customers that were incurred in the
ordinary course of business of the Borrower or any of its Subsidiaries,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer or (y) litigation,
arbitration or other disputes with Persons who are not Affiliates; or (ii) in
satisfaction of judgments;

 

A-98

--------------------------------------------------------------------------------


 

(h)   loans by the Borrower in an aggregate principal amount not exceeding
$5,000,000 to employees of the Borrower or its Subsidiaries to finance the sale
of the Borrower’s Capital Stock by the Borrower to such employees;

 

(i)   receivables owing to the Borrower or any Subsidiary if created or acquired
in the ordinary course of business and payable or dischargeable in accordance
with customary trade terms;

 

(j)   any Investment in any Person to the extent such Investment consists of
prepaid expenses, negotiable instruments held for collection and lease, utility
and workers’ compensation, performance and other similar deposits made in the
ordinary course of business by the Borrower of any of its Subsidiaries;

 

(k)   Investments obtained as consideration for a Disposition of property
permitted under Section 6.5 in an aggregate amount not to exceed 25% of the
total aggregate consideration received from all Dispositions of property
permitted under Section 6.5 during the term hereof;

 

(l)    Investments consisting of Hedging Obligations;

 

(m)   the Acquisition;

 

(n)   Investments in an amount that does not exceed the Available Amount
immediately prior to the time of the making of such Investment; provided that no
Default or Event of Default has occurred and is continuing or would result
therefrom; and

 

(o)   other Investments in any Person having an aggregate Fair Market Value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (o) or clause (i)(ii) of the definition of
“Permitted Acquisition” that are at the time outstanding, not to exceed an
amount equal to the sum of (i) $200,000,000 plus (ii) any amount attributable to
Excluded Issuances after the Closing Date less the amount of any such Excluded
Issuances that have been used after the Closing Date to make any Investments
pursuant to this clause (o) or to finance any Permitted Acquisition; provided
that, if an Investment made pursuant to this clause (o) is made in any Person
that is not a Subsidiary at the date of the making of such Investment and such
Person becomes a Subsidiary after such date, such Investment will thereafter be
deemed to have been made pursuant to clause (f) above and shall cease to have
been made pursuant to this clause (o).

 

6.9   Limitation on Optional Payments and Modifications of Debt
Instruments, etc.  (a)   Make any distribution, whether in cash, property,
securities or a combination thereof, other than regular scheduled payments of
principal and interest as and when due (to the extent not prohibited by
applicable subordination provisions), in respect of, or pay, or commit to pay,
or directly or indirectly redeem, repurchase, retire or otherwise acquire for
consideration, or set apart any sum for the aforesaid purposes, any Indebtedness
except (A) the payment of the Indebtedness created hereunder, (B) refinancings
of Indebtedness to the extent such refinancings are permitted by Section 6.2,
(C) any refinancing, repayment, redemption, repurchase, retirement or other
acquisition for consideration of Indebtedness, in an amount that does not exceed
the Available Amount immediately prior to the time of such

 

A-99

--------------------------------------------------------------------------------


 

refinancing, repayment, redemption, repurchase, retirement or other acquisition
for consideration; provided that no Default or Event of Default has occurred and
is continuing or would result therefrom and (D) the payment of secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (b) amend, modify or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Senior Notes or, the Senior Note
Indenture or, the New Senior Notes or the New Senior Note Indenture, or the
indenture or instruments governing any Indebtedness that refinances the Senior
Notes or the New Senior Notes in a manner materially adverse to the Agents or
the Lenders or in a manner which imposes terms, conditions, covenants or
obligations on the Loan Parties which are materially more restrictive on such
Loan Parties or (c) amend, modify or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, the certificate of
incorporation, by-laws, limited liability company agreement, operating
agreement, partnership agreement or similar organizational document of the
Borrower or any of its Subsidiaries in any manner materially adverse to the
Agents or the Lenders.

 

6.10   Limitation on Transactions with Affiliates.  Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Borrower or any
Subsidiary Guarantor) unless such transaction is (a) otherwise not prohibited
under this Agreement and (b) upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate. 
Notwithstanding the foregoing, the Borrower and its Subsidiaries may enter into
the transactions set forth on Schedule 6.10.

 

6.11   Limitation on Sales and Leasebacks.  Enter into any sale and leaseback
transaction; provided that the Borrower or any Subsidiary may enter into a sale
and leaseback transaction if:

 

(a)    the Borrower or such Subsidiary, as applicable, could have (i) incurred
Indebtedness in an amount equal to the Attributable Debt relating to such sale
and leaseback transaction under Section 6.2 and (ii) incurred a Lien to secure
such Indebtedness pursuant to Section 6.3;

 

(b)   the gross cash proceeds of that sale and leaseback transaction are at
least equal to the Fair Market Value of the property that is the subject of that
sale and leaseback transaction; and

 

(c)   the transfer of assets in that sale and leaseback transaction is permitted
by Section 6.5.

 

6.12   Limitation on Changes in Fiscal Periods.  Permit the fiscal year of the
Borrower to end on a day other than the Saturday nearest to December 31 or
change the Borrower’s method of determining Fiscal Quarters.

 

A-100

--------------------------------------------------------------------------------


 

6.13   Limitation on Negative Pledge Clauses.  Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Borrower or any of its Subsidiaries to create, incur, assume or suffer to exist
any Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, to secure the Obligations or, in the case of any Subsidiary Guarantor,
its obligations under the Guarantee and Collateral Agreement, other than
(a) this Agreement and the other Loan Documents, (b) any agreements governing
any purchase money Liens or Capital Lease Obligations otherwise permitted hereby
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby), (c) customary non-assignment provisions in
licenses or sublicenses by the Borrower and its Subsidiaries in the ordinary
course of business (in which case such prohibition or limitation shall only be
effective against the Intellectual Property subject thereto), (d) customary
provisions in joint venture agreements and similar agreements that restrict
transfers of assets of, or equity interests in, such joint venture,
(e) agreements governing Indebtedness permitted by Sections 6.2(g), (h) and
(m) (provided that, in the case of such agreements governing Indebtedness
permitted by Section 6.2(h), such prohibition or limitation shall be effective
only against the property acquired thereby) and (f) agreements entered into by a
Subsidiary that is not a Subsidiary Guarantor governing Liens permitted by
Section 6.3(m) or the Indebtedness secured thereby (in which case such
prohibition or limitation shall only be effective against the assets of such
Subsidiary subject to such Lien).

 

6.14   Limitation on Restrictions on Subsidiary Distributions.  Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay or subordinate any Indebtedness
owed to, the Borrower or any other Subsidiary, (b) make Investments in the
Borrower or any other Subsidiary or (c) transfer any of its assets to the
Borrower or any other Subsidiary, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) any restrictions existing under the New Senior Note Indenture,
the New Senior Note Indenture and any agreements governing Indebtedness
permitted by Sections 6.2(f), to the extent such restrictions are no more
restrictive than those in the Senior Note Indenture or the New Senior Note
Indenture, (iii) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary,
(iv) customary net worth provisions contained in real property leases entered
into in by any Loan Party so long as such net worth provisions would not
reasonably be expected to impair materially the ability of the Loan Parties to
meet their ongoing obligations under this Agreement or any of the other Loan
Documents, and (v) with respect to clause (c) only, (i) customary non-assignment
provisions in licenses or sublicenses by the Borrower and its Subsidiaries in
the ordinary course of business (in which case such prohibition or limitation
shall only be effective against the Intellectual Property subject thereto),
(ii) customary provisions in joint venture agreements and similar agreements
that restrict transfers of assets of, or equity interests in, such joint
venture, (iii) agreements governing Indebtedness permitted by Sections 6.2(g),
(h) and (m) (provided that, in the case of such agreements governing
Indebtedness permitted by Section 6.2(h), such prohibition or limitation shall
be effective only against the property acquired thereby), (iv) agreements
entered into by a Subsidiary that is not a Subsidiary Guarantor governing Liens
permitted by Section 6.3(m) or the Indebtedness secured thereby (in which case
such prohibition or limitation shall only be effective against the assets of
such Subsidiary subject to such Lien) and (v) any

 

A-101

--------------------------------------------------------------------------------


 

agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby).

 

6.15   Limitation on Lines of Business.  Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Borrower and its Subsidiaries are engaged on the date of this Agreement or that
are reasonably related thereto.

 

SECTION 7.  EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)   the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

 

(b)   any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other written statement furnished by it at any time
under or in connection with this Agreement or any other Loan Document shall
prove to have been inaccurate in any material respect on or as of the date made
or deemed made or furnished; or

 

(c)   any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.4(a) (with respect to the
Borrower only), Section 5.7(a) or Section 6, or Section 5.6 of the Guarantee and
Collateral Agreement; or

 

(d)   any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days; or

 

(e)   the Borrower or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Indebtedness (including, without limitation, any
Guarantee Obligation, but excluding the Loans and Reimbursement Obligations) on
the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided that a default,
event or condition described in clause (i), (ii) or (iii) of this paragraph
(e) shall not at any time constitute an Event of Default

 

A-102

--------------------------------------------------------------------------------


 

unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $40,000,000; or

 

(f)   (i) the Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future Debtor Relief Law,
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (B) seeking appointment of a receiver,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or the Borrower or any of its Subsidiaries
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against the Borrower or any of its Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against the Borrower or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any of its Subsidiaries shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) the Borrower or any of its Subsidiaries
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

 

(g)   there shall occur an ERISA Event, a Foreign Benefit Event or any other
similar event or condition with respect to a Plan or Multiemployer Plan (other
than in the ordinary course of business) that could result in liability of the
Borrower or any Subsidiary that, in the sole judgment of the Required Lenders,
when taken together with all other such ERISA Events, Foreign Benefit Events or
other similar events or conditions, resulted or could reasonably be expected to
result in a Material Adverse Effect; or

 

(h)   one or more judgments or decrees shall be entered against the Borrower or
any of its Subsidiaries involving for the Borrower and its Subsidiaries taken as
a whole a liability (not paid or fully covered by insurance as to which the
relevant insurance company has not disputed or denied coverage (but only to the
extent of the dispute or denial of coverage)) of $40,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 30 days from the entry thereof; or

 

(i)   any of the Security Documents or any other material Loan Document shall
cease, for any reason (other than in accordance with their respective terms), to
be in full force and effect, or any Loan Party or any Affiliate of any Loan
Party shall so assert, or any Lien created or purported to be created by any of
the Loan Documents shall cease to be, or shall be asserted by any Loan Party not
to be, at any time a valid and perfected Lien on a material portion of the
Collateral purported to be secured thereby (except Liens released in accordance
with the terms of the Loan Documents); or

 

A-103

--------------------------------------------------------------------------------


 

(j)   the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert (except, in each
case, in accordance with its terms or guarantees released in accordance with the
terms of the Loan Documents); or

 

(k)   any subordinated Indebtedness of the Borrower and its Subsidiaries the
outstanding principal amount of which exceeds in the aggregate $40,000,000 shall
cease (or any Loan Party or an Affiliate of any Loan Party shall so assert), for
any reason, to be validly subordinated to the Obligations as provided in the
agreements evidencing such subordinated Indebtedness; or

 

(l)   (i) a “Change of Control” as defined in the Senior Note Indenture (or in
any document or agreement governing or evidencing refinancing Indebtedness in
respect of all or any portion of the Senior Notes) or in the New Senior Note
Indenture (or in any document or agreement governing or evidencing refinancing
Indebtedness in respect of all or any portion of the New Senior Notes) shall
occur or (ii) a Specified Change of Control shall occur;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Credit Commitments shall immediately terminate and
the Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including, without
limitation, all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) shall immediately become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken:  (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Credit Commitments to be
terminated forthwith, whereupon the Revolving Credit Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit. 
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents.  After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).

 

A-104

--------------------------------------------------------------------------------


 

SECTION 8.  THE AGENTS; THE ARRANGERS

 

8.1   Appointment.  Each of the Issuing Lender and each Lender hereby
irrevocably designates and appoints the Administrative Agent and the Collateral
Agent (for purposes of this Section 8, the Administrative Agent and the
Collateral Agent are referred to collectively as the “Agents”) as its agent
under this Agreement and the other Loan Documents, and each of the Issuing
Lender and each Lender irrevocably authorizes each Agent, in such capacity, to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Agents, the Issuing Lender and the Lenders, and neither the Borrower nor
any other Loan Party shall have rights as a third-party beneficiary of any of
such provisions.  It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent or the Collateral Agent, as applicable, is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law.  Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.  Without limiting the
generality of the foregoing, the Agents are hereby expressly authorized to
(i) execute any and all documents (including releases and the Security
Documents) with respect to the Collateral and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the Security Documents and (ii) negotiate, enforce or the
settle any claim, action or proceeding affecting the Lenders in their capacity
as such, at the direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender.

 

The Person serving as the Administrative Agent and/or the Collateral Agent
hereunder or under any other applicable Loan Document shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not an Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as an Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof (subject to securities law and other
Requirements of Law) as if it were not an Agent hereunder and without any duty
to account therefor to the Lenders.

 

8.2   Delegation of Duties.  Each Agent may perform any, and all of its duties
and exercise its rights and powers, under this Agreement and the other Loan
Documents by or through agents, sub-agents or attorneys-in-fact appointed by it
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties.  Each Agent and any such agent, sub-agent or attorney-in-fact may
perform any and all its duties and exercise its rights and powers by or through
their respective Related Parties.  The exculpatory provisions of Section 8.3
shall apply to any such agent, sub-agent and attorney-in-fact and to the Related
Parties of each Agent and any such agent, sub-agent and attorney-in-fact, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as Agent.  No Agent shall be responsible
for the negligence or misconduct of any agents, sub-

 

A-105

--------------------------------------------------------------------------------


 

agents or attorneys-in-fact except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that such Agent
acted with gross negligence or willful misconduct in the selection of such
agent, sub-agent or attorney-in-fact.

 

8.3   Exculpatory Provisions.  No Agent shall have any duties or obligations
except those expressly set forth in the Loan Documents, and each Agent’s duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, no Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall (a) be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing, (b) have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that such Agent is instructed in writing to
exercise by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided for herein or
in the other Loan Documents); provided that no Agent shall be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable law,
and (c) except as expressly set forth in the Loan Documents, no Agent shall have
any duty to disclose, nor shall it be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the Person serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity.  No Agent shall be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 7) or in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by a final non-appealable judgment.  No Agent
shall be responsible for or have any duty to inspect the properties, books or
records of any Loan Party or to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report, statement or
other document referred to or provided for, or received by any Agent under or in
connection with, this Agreement or any other Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default or
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Section 4 or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.

 

8.4   Reliance by Administrative Agent.  Each Agent shall be entitled to rely,
and shall not incur any liability for relying, upon any instrument, writing,
resolution, notice, request, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, made
or otherwise authenticated by the proper Person or Persons.  Each Agent may also
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Lender, each Agent may presume that such condition is

 

A-106

--------------------------------------------------------------------------------


 

satisfactory to such Lender or the Issuing Lender unless such Agent shall have
received notice to the contrary from such Lender or the Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit.  Each Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.  The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent.  Each Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense (other than any liability or
expense arising from its gross negligence or willful misconduct) that may be
incurred by it by reason of taking or continuing to take any such action.  Each
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders or, in the case of the Collateral Agent, if so specified by the
applicable Security Document, such other requisite number or percentage of
Secured Parties), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans, the Commitments and L/C Obligations.

 

8.5   Notice of Default.  No Agent shall be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder unless such Agent
has received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders.

 

8.6   Non-Reliance on Agents and Other Lenders.  Each of the Issuing Lender and
each Lender expressly acknowledges that none of the Agents nor any of their
respective Related Parties have made any representations or warranties to it and
that no act by any Agent hereafter taken, including any review of the affairs of
a Loan Party or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by such Agent to the Issuing Lender or any Lender. 
Each of the Issuing Lender and each Lender represents to each Agent that it has,
independently and without reliance upon any Agent or any Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
respective Affiliates and made its own decision to make its Loans and other
extensions of credit hereunder and enter into this Agreement.  Each of the
Issuing Lender and each Lender also represents that it will, independently and
without reliance upon any Agent or any Lender or any of their respective Related
Parties, and based on such documents and information as it shall deem
appropriate at the time, it will, independently and without reliance upon any
Agent or any Lender or any of their respective Related parties, continue to make
its own credit analysis, appraisals and decisions in taking or not taking action
under or based upon this Agreement or any other Loan Document, any related
agreement or any document furnished hereunder or thereunder, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition

 

A-107

--------------------------------------------------------------------------------


 

and creditworthiness of the Loan Parties and their respective Affiliates. 
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, no Agent shall
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any Affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

8.7   Indemnification.  The Lenders agree to indemnify the Administrative Agent
in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Revolving Credit Commitments shall have terminated
and the Loans shall have been paid in full, ratably in accordance with such
Aggregate Exposure Percentages immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (including, without limitation, at any time following the
payment of the Loans) be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of, the Revolving
Credit Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or willful misconduct.  The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder.

 

8.8   Administrative Agent in Its Individual Capacity.  The Person serving as
the Administrative Agent and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with any Loan Party as though
the Person serving as the Administrative Agent were not the Administrative Agent
hereunder.  With respect to its Loans made or renewed by it and with respect to
any Letter of Credit issued or participated in by it, the Person serving as the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Person serving as the Administrative Agent in its individual
capacity.

 

8.9   Successor Agents.  Each Agent may resign at any time upon 10 days’ written
notice to the Lenders, the Issuing Lender and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right to appoint from among the
Lenders a successor Agent, which successor Agent shall (unless an Event of
Default under Section 7(a) or Section 7(f) with respect to the Borrower shall
have occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor Agent shall succeed to the rights, powers and duties of the resigning
Agent, and the term “Administrative Agent” and/or “Collateral Agent”, as
applicable, shall mean

 

A-108

--------------------------------------------------------------------------------


 

such successor Agent effective upon such appointment and approval, and the
resigning Agent’s rights, powers and duties as Agent shall be terminated,
without any other or further act or deed on the part of such resigning Agent or
any of the parties to this Agreement or any holders of the Loans.  If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 10 days after the resigning Agent gives notice
of its resignation, then the resigning Agent may, on behalf of the Lenders and
the Issuing Lender, appoint a successor Agent which shall be a financial
institution with an office in New York, New York, or an Affiliate of any such
financial institution.  If no successor Agent has been appointed pursuant to the
immediately preceding sentence by the 10th day after the date such notice of
resignation was given by such Agent, such Agent’s resignation shall become
effective (and such Agent shall be relieved from its duties and obligations
hereunder) and the Required Lenders shall thereafter perform all the duties of
such Agent hereunder and/or under any other Loan Document until such time, if
any, as the Required Lenders appoint a successor Administrative Agent and/or
Collateral Agent, as the case may be.  Any such resignation by such Agent
hereunder shall also constitute, to the extent applicable, its resignation as
the Issuing Lender, in which case such resigning Agent (a) shall not be required
to issue any further Letters of Credit hereunder and (b) shall maintain all of
its rights as Issuing Lender with respect to any Letters of Credit issued by it
prior to the date of such resignation.  Upon the acceptance of its appointment
as Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Agent, and the resigning Agent shall be discharged from its duties and
obligations hereunder (if not already discharged therefrom as provided above). 
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Section 8 and Section 9.5 shall continue in effect for the benefit of such
resigning Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while acting as
Agent.

 

8.10   Authorization to Release Liens; Other Actions Relating to Security
Documents.  The Secured Parties irrevocably authorize the Collateral Agent, at
its option and in its discretion, (a) to release any Lien on any property
granted to or held by the Collateral Agent under any Loan Document (i) upon
termination of all Commitments and payment in full of all Obligations (other
than contingent obligations in respect of which no assertion of liability
(whether oral or written) and no claim or demand for payment (whether oral or
written) has been made (and, in the case of Obligations for indemnification, no
notice for indemnification has been issued by the indemnitee) at such time) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit that have been cash collateralized or backstopped in a manner reasonably
acceptable to the relevant Issuing Lender and the Administrative Agent),
(ii) that is sold or otherwise disposed of or to be sold or otherwise disposed
of as part of or in connection with any sale or other disposition permitted
under the Loan Documents, or (iii) subject to Section 9.1, if approved,
authorized or ratified in writing by the Required Lenders; (b) to subordinate
any Lien on any property granted to or held by the Collateral Agent under any
Loan Document to the holder of any Lien on such property that is permitted by
Section 6.3(g); and (c) to release any Subsidiary Guarantor from its obligations
under the Guarantee and Collateral Agreement or any other Security Document if
such Person ceases to be a Subsidiary Guarantor as a result of a transaction
permitted under the Loan Documents.  Upon request by the Collateral Agent at any
time, the Required Lenders will confirm in writing the Collateral Agent’s
authority to release or subordinate its interest in

 

A-109

--------------------------------------------------------------------------------


 

particular types or items of property, or to release any Subsidiary Guarantor
from its obligations under the Guarantee and Collateral Agreement pursuant to
this paragraph.  The Collateral Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the other Secured Parties for any failure to monitor or
maintain any portion of the Collateral.

 

8.11   The Arrangers; the Co-Syndication Agents; the Co-Documentation Agents. 
Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Arrangers, each of the Co-Syndication Agents
and each of the Co-Documentation Agents are named as such for recognition
purposes only, and in their respective capacities as such shall have no duties,
responsibilities or liabilities with respect to this Agreement or any other Loan
Document; it being understood and agreed that each of the Arrangers, each of the
Co-Syndication Agents and each of the Co-Documentation Agents shall be entitled
to all indemnification and reimbursement rights in favor of the Agents provided
herein and in the other Loan Documents.  Without limiting the foregoing, none of
the Arrangers, the Co-Syndication Agents or the Co-Documentation Agents in their
respective capacities as such shall, by reason of this Agreement or any other
Loan Document, have any fiduciary relationship in respect of any Lender, the
Issuing Lender, any Loan Party or any other Person.

 

8.12   Certain Proceedings.  In case of the pendency of any proceeding under any
Debtor Relief Law or any other judicial proceeding relative to any Loan Party,
each Agent (irrespective of whether the principal of any Loan shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether such Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Lender and
the Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Issuing Lender and the Agents and
their respective agents, sub-agents and counsel and all other amounts due the
Lenders, the Issuing Lender and the Agents under Section 9.5) allowed in such
judicial proceeding and (b) to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same and, in
either case, any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and each other Secured Party to make such payments to
such Agent and, in the event that such Agent shall consent to the making of such
payments directly to the Lenders, to pay to such Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of such Agent and
its agents, sub-agents and counsel, and any other amounts due such Agent under
Sections 9.5.

 

8.13   Withholding Taxes.  To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender or the Issuing
Lender an amount equivalent to any applicable withholding Tax.  If any payment
has been made to any Lender or the Issuing Lender by the Administrative Agent
without the

 

A-110

--------------------------------------------------------------------------------


 

applicable withholding Tax being withheld from such payment and the
Administrative Agent has paid over the applicable withholding Tax to the
Internal Revenue Service, any other Governmental Authority, or the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender or the Issuing Lender or any Tax is attributable to a
Lender’s failure to maintain a Participant Register pursuant to Section 9.6(b),
such Lender or the Issuing Lender, as applicable, shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred. The indemnity under this
Section 8.13 shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount so paid or
payable by the Administrative Agent.  Such certificate shall be conclusive of
the amount so paid or payable absent manifest error. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under any Loan Document or otherwise payable by
the Administrative Agent to the Lender from any other source against any amount
due to the Administrative Agent under this Section 8.13.

 

SECTION 9.  MISCELLANEOUS

 

9.1   Amendments and Waivers.  Neither this Agreement or any other Loan
Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 9.1.  Subject
to the provisions of the immediately following sentence, the Required Lenders
and each Loan Party party to the relevant Loan Document may, or (with the
written consent of the Required Lenders) the Administrative Agent and each Loan
Party party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents (including amendments and restatements hereof or thereof) for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (b) waive, on such terms and conditions as may be
specified in the instrument of waiver, any of the requirements of this Agreement
or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive, waive or excuse the principal
amount or extend the final scheduled date of maturity or any amortization
payment of any Loan or Reimbursement Obligation, or reduce the stated rate of
any interest (other than the waiver of default interest) or fee payable
hereunder or extend the scheduled date of any payment thereof or modify the
definition of Interest Period to permit an Interest Period greater than six
months in duration, or increase the amount or extend the expiration date of the
Revolving Credit Commitment of any Lender, in each case without the consent of
each Lender directly affected thereby; (ii) amend, modify or waive any provision
of this Section 9.1 (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Loans and the
Commitments on the Closing Date, which technical amendments shall, for the
avoidance of doubt, be subject to the consent of the Required Lenders) or reduce
any percentage specified in the definition of Required Lenders (it being
understood that, with the written consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
extensions of Loans and

 

A-111

--------------------------------------------------------------------------------


 

Commitments are included on the Closing Date), consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the value of the Subsidiary
Guarantors’ guarantee obligations under the Guarantee and Collateral Agreement,
in each case without the consent of all Lenders; (iii) amend, modify or waive
any provision of Section 8 without the consent of the Administrative Agent;
(iv) amend, modify or waive any provision of Section 2.16 without the consent of
each Lender directly affected thereby; (v) amend, modify, or waive any provision
of Sections 2.23 through 2.30 without the consent of the Issuing Lenders;
(vi) extend the expiration date of any Letter of Credit to a date later than the
fifth Business Day prior to the Revolving Credit Termination Date without the
consent of each Lender (including the Issuing Lender) unless such Letter of
Credit has been cash collateralized or backstopped in a manner reasonably
acceptable to the relevant Issuing Lender; (vii) reduce the percentage specified
in the definition of Majority Facility Lenders with respect to any Facility
without the consent of all Lenders under such Facility; (viii) alter the
required application of any repayments or prepayments as between Facilities
pursuant to Sections 2.9 and 2.10 without the consent of Majority Facility
Lenders with respect to each Facility being allocated a lesser repayment or
prepayment as a result thereof (it being understood, however, that additional
extensions of credit being given substantially the same treatment as the Loans
and Commitments on the Closing Date shall be permitted by vote of the Required
Lenders and the Required Lenders may waive, in whole or in part, any prepayment
or commitment reductions so long as the application, as among the various
Facilities and as among the Lenders of each such Facility, of any such
prepayment or commitment reduction which is still required to be made is not
altered); (ix) impose any additional restrictions on any Lender’s ability to
assign any of its rights or obligations hereunder (including any amendment to
Section 9.6) (other than, for the avoidance of doubt, any supplement to the
Excluded Lender list in compliance herewith) without the prior written consent
of the Lenders adversely affected thereby); or (x) amend or modify the
definition of “Qualified Counterparty,” “Specified Hedge Agreement” or “Secured
Obligations” (as defined in the Guarantee and Collateral Agreement) in each case
in a manner adverse to any Qualified Counterparty with Secured Obligations (as
defined in the Guarantee and Collateral Agreement) then outstanding without the
written consent of such Qualified Counterparty; provided, however, that,
notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to consent to any such

agreement, other than any such agreement which amends, modifies or otherwise
affects the rights or obligations of a Defaulting Lender differently than the
rights or obligations of the other Lenders or increases or extends the
Commitment or decreases the principal amount of, or extends the maturity of any
scheduled principal payment date or date for the payment of any interest on any
Loan of any such Defaulting Lender.  Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans and L/C Obligations.  In the case of any waiver, the
Loan Parties, the Lenders and the Administrative Agent shall be restored to
their former position and rights hereunder and under the other Loan Documents,
and any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.  Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided that delivery of an executed signature page of any such
instrument by facsimile

 

A-112

--------------------------------------------------------------------------------


 

transmission shall be effective as delivery of a manually executed counterpart
thereof.  Notwithstanding the foregoing, (A) the waiver of any condition set
forth in Section 4.2 as to any extension of credit under any Facility may be
effected solely with the written consent of the Majority Facility Lenders under
such Facility and (B) any other amendment or waiver solely affecting one
Facility and not any other Facility may be effected solely with the consent of
the Majority Facility Lenders under such affected Facility.

 

9.2   Notices.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except for electronic communications
provided for below), all notices, requests, demands and other communications to
or upon the respective parties hereto to be effective shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:

 

The Borrower:

 

B&G Foods, Inc.
Four Gatehall Drive, Suite 110
Parsippany, NJ 07054
Attention: Chief Financial Officer
Telecopy: 973-630-6550
Telephone: 973-401-6500

 

 

 

with a copy to:

 

B&G Foods, Inc.
Four Gatehall Drive, Suite 110
Parsippany, NJ 07054
Attention: General Counsel
Telecopy: 973-630-6550
Telephone: 973-401-6500

 

A-113

--------------------------------------------------------------------------------


 

The Administrative Agent or the Collateral Agent:

 

Notices (other than Requests for Extensions of Credit):
Barclays Bank PLC
Bank Debt Management Group
745 Seventh Avenue
New York, NY 10019
Attn: Christopher Lee
Tel: + 1 212 526 0732
Facsimile: 212-526-5115
Email: Christopher.r.lee@barclays.com



For Payments and Requests for Extensions of Credit:
Barclays Bank PLC
Loan Operations
1301 Avenue of the Americas
New York, NY 10019
Attn: Agency Services — B&G Foods; Contact Name Michele Sirigos
Tel: +1 212-320 - 6136
Facsimile: 917-522-0569
Email: xrausloanops5@barclays.com

 

 

 

Issuing Lender:

 

As notified by such Issuing Lender to the Administrative Agent and the Borrower

 

 

 

Lenders:

 

To the applicable Lender as set forth in an administrative questionnaire
delivered to the Administrative Agent or on Schedule I to the lender addendum to
which such Lender is a party or, in the case of a Lender which becomes a party
to this Agreement pursuant to an Assignment and Assumption, in such Assignment
and Assumption.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in the immediately following paragraph, shall be effective as provided
in said paragraph.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic

 

A-114

--------------------------------------------------------------------------------


 

communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (b) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (a), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses
(a) and (b) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.  Each Lender agrees to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s e-mail address to which the foregoing notices may be sent by
electronic transmission and that the foregoing notice may be sent to such e-mail
address.

 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

 

Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).  The
Platform is provided “as is” and “as available.”  The Administrative Agent and
its Related Parties do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Borrower or the other Loan
Parties, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that any Loan Party provides to the Administrative Agent pursuant
to any Loan Document or the transactions contemplated therein which is
distributed to the Administrative Agent or any Lender by means of electronic
communications pursuant to this Section, including through the Platform.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Lender materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b)certain of
the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the

 

A-115

--------------------------------------------------------------------------------


 

Borrower or its securities) (each, a “Public Lender”).  The Borrower hereby
agrees that (i) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (iii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor;” and (iv) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless the Borrower notifies the Administrative Agent promptly that
any such document contains material non-public information: (1) the Loan
Documents and (2) notification of changes in the terms of the Facilities.

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

 

Nothing herein shall prejudice the right of any Agent or any Lender to give any
notice or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

 

9.3   No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of any Agent, the Issuing Lender or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right,

 

A-116

--------------------------------------------------------------------------------


 

remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege.  The
rights, remedies, powers and privileges herein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

9.4   Survival of Representations and Warranties.  All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the documents, certificates, statements or instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Agents,
the Lenders and the Issuing Lender and shall survive the making by the Lenders
of the Loans and the issuance of Letters of Credit by the Issuing Lender,
regardless of any investigation made by the Agents, the Lenders or the Issuing
Lender or on their behalf, and shall continue in full force and effect as long
as the principal of or any accrued interest on any Loan or any fee or other
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid or any Letter of Credit is outstanding (other than Letters of Credit
that have been cash collateralized or backstopped in a manner reasonably
acceptable to the relevant Issuing Lender and the Administrative Agent) and so
long as the Commitments have not been terminated.  The provisions of Sections
2.17, 2.18, 2.19 and 9.5 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the expiration of any Letter of Credit, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of any Agent, the
Issuing Lender or any Lender.

 

9.5   Payment of Expenses.  The Borrower agrees (a) to pay or reimburse the
Administrative Agent, the Collateral Agent, the Arrangers and the Issuing
Lender, upon presentation of a reasonably detailed statement for all their
reasonable and documented out-of-pocket costs and expenses, including, without
limitation, the reasonable fees and disbursements and other charges of a single
New York counsel (provided that, if the Administrative Agent, the Collateral
Agent, the Arrangers and the Issuing Lender (or any of the foregoing) is advised
by counsel that there are actual or perceived conflicts of interest, the
Borrower will be required to pay for one additional counsel for each affected
party) and appropriate local or special counsel, incurred in connection with the
Transactions, the syndication of the Commitments and with the development,
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, and any amendment, supplement, waiver or
modification of the provisions hereof or thereof (whether or not the
transactions hereby or thereby contemplated shall be consummated), and any other
documents prepared in connection herewith or therewith, and the consummation of
the transactions contemplated hereby and thereby, including, without limitation,
(i) all charges related to the Platform and (ii) all reasonable expenses
incurred by the Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, (b) to pay or reimburse the Administrative Agent, the Collateral
Agent, the Issuing Lender and the Lenders (other than any Excluded Lenders),
upon presentation of a reasonably detailed statement, for all their documented
costs and expenses, including, without limitation, the fees, disbursements and
other charges of counsel, incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents (provided that the Administrative Agent, the Collateral
Agent and any Issuing Lender that is an Affiliate of any such Agent shall engage
a single New York counsel unless such Agents and such Issuing Lender (or any of
the foregoing)

 

A-117

--------------------------------------------------------------------------------


 

is advised by counsel that there are actual or perceived conflicts of interest,
in which case the Borrower will be required to pay for one additional New York
counsel for each affected party), (c) to pay, and indemnify and hold harmless
the Administrative Agent, the Collateral Agent, each Arranger, the Issuing
Lender, each Co-Syndication Agent, each Co-Documentation Agent and each Lender
(other than any Excluded Lenders) from any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, (d) to
pay, and indemnify and hold harmless the Administrative Agent, the Collateral
Agent, each Arranger, the Issuing Lender, each Co-Syndication Agent, each
Co-Documentation Agent and each Lender (other than any Excluded Lender) and each
Related Party of any of the foregoing Persons (each, an “Indemnitee”) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, claims, judgments, suits, costs, expenses or disbursements of any kind
or nature whatsoever (including, without limitation, the reasonable fees,
disbursements and other charges of a single New York counsel (provided that, if
the Indemnitees (or any of them) are advised by counsel that there are actual or
perceived conflicts of interest, the Borrower will be required to pay for one
additional counsel for each affected party) and appropriate local or special
counsel) arising out of, in connection with, as a result of or with respect to
(i) the execution, delivery, enforcement, performance or administration of this
Agreement, any other Loan Document or any such other documents or instruments,
the performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions and the other
transactions contemplated hereby or thereby (including the syndication of the
Facilities), (ii) the use of proceeds of the Loans or the use of the Letters of
Credit, (iii) any actual or alleged presence or release of Materials of
Environmental Concern on any property currently or formerly owned or operated by
the Borrower or any of its Subsidiaries, or the violation of, noncompliance with
or liability under, any Environmental Law applicable to the operations of the
Borrower, any of its Subsidiaries or any of the Properties or (iv) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by the Borrower, any other Loan Party or
any of their respective Affiliates) (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
non-appealable judgment of a court of competent jurisdiction to have resulted
from (i) the gross negligence or willful misconduct of such Indemnitee or (ii) a
dispute solely among Indemnitees (other than any claim, litigation,
investigation or proceeding against an Indemnitee in its capacity as Arranger,
the Administrative Agent or other similar role) that does not involve any action
or inaction by the Borrower or its affiliates and (e) to pay or reimburse the
Administrative Agent for any loss, cost or expense arising from any assignment
to an Excluded Lender, except to the extent such losses, costs, or expenses are
found by a final and non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Administrative Agent.  No Indemnitee shall be liable for any damages arising
from the use by unauthorized persons of information or other materials sent
through electronic, telecommunications or other information transmission systems
that are intercepted by such persons, except to the extent such damages are

 

A-118

--------------------------------------------------------------------------------


 

found by a final and non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee.  Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries so to
waive, all rights for contribution or any other rights of recovery with respect
to all claims, demands, penalties, fines, liabilities, settlements, damages,
costs and expenses of whatever kind or nature, under or related to Environmental
Laws, that any of them might have by statute or otherwise against any
indemniteeIndemnitee.  All amounts due under this Section 9.5 shall be payable
promptly upon (but in any event not later than 30 days after) written demand
therefor.  Statements payable by the Borrower pursuant to this Section shall be
submitted with reasonable supporting detail to the Borrower’s chief financial
officer, at the address of the Borrower set forth in Section 9.2, or to such
other Person or address as may be hereafter designated by the Borrower in a
written notice to the Administrative Agent (which shall promptly notify each
Lender).  The agreements in this Section 9.5 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or the Issuing
Lender.  The agreements in Section 9.5 of the Existing Credit Agreement shall
remain operative and in full force and effect regardless of the execution of
this Agreement.

 

In no event shall any Indemnitee be liable on any theory of liability for any
special, indirect, consequential or punitive damages (including any loss of
profits, business or anticipated savings).  The Borrower hereby waives, releases
and agrees (and shall cause each other Loan Party to waive, release and agree)
not to sue upon any such claim for any special, indirect, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

 

To the extent that the Borrower fails to pay any amount required to be paid by
it to the Administrative Agent, the Collateral Agent or the Issuing Lender under
the immediately preceding paragraph, each Lender severally agrees to pay to the
Administrative Agent, the Collateral Agent or the Issuing Lender, as the case
may be, such Lender’s Aggregate Exposure Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought and
determined as if no Lender were a Defaulting Lender) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Collateral Agent or the Issuing Lender in
its capacity as such.

 

9.6   Successors and Assigns; Participations and Assignments.  (a)  This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the Administrative Agent, all future holders of the Loans and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement or any other Loan
Document without the prior written consent of the Administrative Agent and each
Lender (and any attempted such assignment or transfer without such consents
shall be null and void).

 

A-119

--------------------------------------------------------------------------------


 

(b)   Any Lender may without the consent of, or notice to, the Borrower, any
Agent, the Issuing Lender or any Lender, in accordance with applicable law, at
any time sell to one or more banks, financial institutions or other Persons
(other than a natural person, an Excluded Lender and, except as expressly
permitted under Section 9.6(i), other than to the Borrower or any of the
Borrower’s Subsidiaries or Affiliates) (each, a “Participant”) participations in
all or any portion of such Lender’s rights and/or obligations under this
Agreement and the other Loan Documents (including all or any portion of the
Commitments and Loans owing to such Lender); provided that (i) such Lender’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Agents, the Issuing Lender and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents.  For the
avoidance of doubt, each Lender shall be responsible for the indemnity under the
last paragraph of Section 9.5 with respect to any payments made by such Lender
to its Participant(s).  Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce the obligations of the Borrower relating to the Loans or
Reimbursement Obligations and to approve any amendment, modification or waiver
of any provision of any Loan Document, or any consent to any departure by any
Loan Party therefrom; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the applicable Participant,
agree to any amendment, modification, waiver or consent to any provisions of the
Loan Documents to the extent that such amendment, modification, waiver or
consent would forgive, waive or excuse the principal amount or extend the final
scheduled date of maturity of any Loan or Reimbursement Obligation, or reduce
the stated rate of any interest (other than the waiver of default interest) or
fee payable hereunder, release all or substantially all of the Collateral or
release all or substantially all of the value of the Subsidiary Guarantors from
their guarantee obligations under the Guarantee and Collateral Agreement, in
each case to the extent subject to, or related to, such participation.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.17, 2.18 and 2.19 (subject to the requirements and limitations set
forth therein, including the requirements under Section 2.18(e) (it being
understood that the documentation under Section 2.18(e) shall be delivered to
the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.21 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 2.17,
2.18 or 2.19, with respect to any participation, than its participating

 

A-120

--------------------------------------------------------------------------------


 

Lender would have been entitled to receive, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.7 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.16 as though it were a Lender.  For the avoidance of
doubt, no assignments (including assignments of additional Term Loans) may be
made to an Excluded Lender.  Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain at one or more of its offices a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other rights or obligations under
the Loan Documents (each such register, a “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of any
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Loans or other rights or
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Loan or other right or
obligation is in registered form under Section 5f.103-1(c) of the U.S. Treasury
Regulations provided that if any Participant requests compensation under
Section 2.17, 2.18 and 2.19, such Participant shall provide to the Borrower and
the Administrative Agent any documentation reasonably requested by the Borrower
or the Administrative Agent.  The entries in a Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, (i) the Administrative Agent  (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register and (ii) no participations (including additional participations in Term
Loans) may be made to an Excluded Lender.

 

(c)   Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.6, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
Information or other information designated by the Borrower as confidential,
each such assignee or participant or proposed assignee or participant shall
execute an agreement whereby such assignee or participant shall agree (subject
to customary exceptions) to preserve the confidentiality of such confidential
information on terms no less restrictive than those applicable to the Lenders
pursuant to Section 9.14.

 

(d)   Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any

 

A-121

--------------------------------------------------------------------------------


 

time and from time to time assign to any Person (other than a natural person, an
Excluded Lender and, except as expressly permitted under Section 9.6(i), other
than to the Borrower or any of the Borrower’s Subsidiaries or Affiliates) (an
“Assignee”), with the consent of the Issuing Lender, the Administrative Agent
and the Borrower (which, in each case, shall not be unreasonably withheld or
delayed), all or any part of its rights and obligations under this Agreement
pursuant to an Assignment and Assumption, executed by such Assignee and such
Assignor (and, where the consent of the Borrower or any other Person is required
pursuant to the foregoing provisions, by the Borrower and each such other
Person) and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided that (i) no such consent of the Issuing
Lender need be obtained with respect to any assignment of the Term Loans and
(ii) no such consent of the Borrower (A) shall be required (x) if such
assignment is made to another Lender or any Affiliate or Approved Fund or
Control Investment Affiliate thereof, (y) after the occurrence and during the
continuance of an Event of Default under Sections 7(a) or (f) or (z) in the case
of assignments during the primary syndication of the Commitments and Loans, to
Persons identified by the Administrative Agent to the Borrower prior to the
Closing Date, and (B) shall be deemed to have been given if the Borrower has not
responded within five Business Days of a request for such consent; provided,
further, that no such assignment to an Assignee (other than any Lender or any
Affiliate or Approved Fund thereof) shall be in an aggregate principal amount of
less than $2,500,000 with respect to Revolving Credit Loans or Revolving Credit
Commitments and $1,000,000 with respect to Term Loans (other than in the case of
an assignment of all of a Lender’s interests under this Agreement), unless
(i) otherwise agreed by the Borrower and the Administrative Agent or (ii) such
assignment is one of two or more assignments being made simultaneously by or to
affiliated Assignees or Approved Funds, the sum of the aggregate principal
amounts of which is at least $2,500,000 with respect to Revolving Credit Loans
or Revolving Credit Commitments and $1,000,000 with respect to Term Loans.  Upon
such execution, delivery, acceptance and recording, from and after the effective
date determined pursuant to such Assignment and Assumption, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
with a Revolving Credit Commitment and/or Loans and other interests as set forth
therein, and (y) the Assignor thereunder shall, to the extent provided in such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of an Assignor’s
rights and obligations under this Agreement, such Assignor shall cease to be a
party hereto except as to Sections 2.17, 2.18, 2.20 and 9.5 in respect of the
period prior to such effective date).   Notwithstanding anything to the contrary
contained herein, no such assignment shall be made (1) to the Borrower or any of
the Borrower’s

 

A-122

--------------------------------------------------------------------------------


 

Subsidiaries or Affiliates except as expressly permitted under Section 9.6(i) or
(2) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (2).

 

(e)   The Administrative Agent shall, solely for this purpose acting as an agent
of the Borrower, maintain at its address referred to in Section 9.2 a copy of
each Assignment and Assumption delivered to it and a register (the “Register”)
for the recordation of the names and addresses of the Lenders and the Revolving
Credit Commitment of, and principal amount and stated interest of the Revolving
Extensions of Credit and Term Loans owing to, each Lender from time to time. 
The entries in the Register shall be conclusive, in the absence of manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register as the owner of the Revolving
Extensions of Credit, Term Loans and any Notes evidencing the Loans recorded
therein for all purposes of this Agreement.  Any assignment of any Loan, whether
or not evidenced by a Note, shall be effective only upon appropriate entries
with respect thereto being made in the Register (and each Note shall expressly
so provide).  Any assignment or transfer of all or part of a Loan evidenced by a
Note shall be registered on the Register only upon surrender for registration of
assignment or transfer of the Note evidencing such Loan, accompanied by a duly
executed Assignment and Assumption; thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the designated Assignee (to the
extent requested by such designated Assignee), and the old Notes shall be
returned by the Administrative Agent to the Borrower marked “canceled”.  The
Register shall be available for inspection by the Borrower or any Lender (with
respect to any entry relating to such Lender’s Revolving Extensions of Credit
and Term Loans) at any reasonable time and from time to time upon reasonable
prior notice.

 

(f)   Upon its receipt of an Assignment and Assumption executed by an Assignor
and an Assignee (and, in any case where the consent of any other Person is
required by Section 9.6(d), by each such other Person), together with payment to
the Administrative Agent of a registration and processing fee of $3,500 (which
fee may be waived or reduced in the sole discretion of the Administrative Agent)
and an Administrative Questionnaire completed in respect of the Assignee (unless
the Assignee shall already be a Lender hereunder) and all applicable tax forms,
the Administrative Agent shall (i) promptly accept such Assignment and
Assumption and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Borrower.  On or prior to such effective date, the
Borrower at its own expense, upon request, shall execute and deliver to the
Administrative Agent (in exchange for the Notes of the assigning Lender) a new
Note to the order of

 

A-123

--------------------------------------------------------------------------------


 

such Assignee in an amount equal to the Revolving Credit Commitment and/or
applicable Term Loans, as the case may be, assumed or acquired by it pursuant to
such Assignment and Assumption and, if the Assignor has retained a Revolving
Credit Commitment and/or Term Loans, as the case may be, upon request, new
Notes, as the case may be, to the order of the Assignor in an amount equal to
the Revolving Credit Commitment and/or applicable Term Loans, as the case may
be, retained by it hereunder.  Such new Note or Notes shall be dated the Closing
Date and shall otherwise be in the form of the Note or Notes replaced thereby.

 

(g)   Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(h)   Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan, (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Granting Lender shall be obligated to make such Loan pursuant
to the terms hereof and (iii) the Granting Lender’s and the Borrower’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, the Granting Lender shall remain solely responsible for the
performance thereof, and the Borrower, the Lenders and the Agents shall continue
to deal solely and directly with such Granting Lender in connection with such
Granting Lender’s rights and obligations under this Agreement and the other Loan
Documents.  The making of a Loan by an SPC hereunder shall utilize the Revolving
Credit Commitment of the Granting Lender to the same extent, and as if, such
Loan were made by such Granting Lender.  Each party hereto hereby agrees that no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender).  In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other indebtedness of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States

 

A-124

--------------------------------------------------------------------------------


 

or any state thereof.  In addition, notwithstanding anything to the contrary in
this Section 9.6(g), any SPC may (A) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender, or with the prior written consent of the Borrower
and the Administrative Agent (which consent shall not be unreasonably withheld)
to any financial institutions providing liquidity and/or credit support to or
for the account of such SPC to support the funding or maintenance of Loans, and
(B) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC; provided that
non-public information with respect to the Borrower may be disclosed only with
the Borrower’s consent which will not be unreasonably withheld.  In the event
that the consent of all or any portion of the Lenders is required pursuant to
any provision of any Loan Document at a time when any Loan is held by any SPC,
such SPC and the Granting Lender that would otherwise have been obligated to
make such Loan shall agree between themselves as to which of them shall be
entitled to grant or withhold any consent applicable to such Loan, but such
Granting Lender shall communicate with the Administrative Agent and the Borrower
as to the giving or withholding of such consent, and the parties to the Loan
Documents shall be entitled to rely conclusively on the advice by such Granting
Lender as to whether such consent is being granted or withheld.

 

(i)   Notwithstanding the foregoing, there shall be no assignments or
participations to the Borrower or any of its Subsidiaries or Affiliates, except
pursuant to and in accordance with the following:  any Lender may assign all or
a portion of its Term Loans to the Borrower or any of its Subsidiaries if
(A) such assignment is made pursuant to a bid made in the open market to all
Lenders through the Administrative Agent, (B) such assignment is not financed
with the proceeds of any Revolving Credit Loans, (C) after giving effect to such
purchase, the amount of unrestricted cash and Cash Equivalents of the Borrower
and its Subsidiaries at such time is greater than the outstanding amount of all
Revolving Credit Loans and L/C Obligations then outstanding and (D) any Term
Loans so purchased shall be immediately cancelled.  Upon any purchase of Term
Loans pursuant to this clause (i), the remaining scheduled repayments of the
Term Loans shall be reduced on a pro rata basis by the principal amount of the
Term Loans so purchased and cancelled.

 

(j)   None of the Lenders, the Arrangers or the Agents shall have any
responsibility or liability for monitoring the list or identities of, or
enforcing provisions relating to, Excluded Lenders. Upon request by any Lender,
the Administrative Agent shall be permitted to disclose to such Lender the
identity of the Excluded Lenders.  Each Lender hereby

 

A-125

--------------------------------------------------------------------------------


 

acknowledges and agrees that the information disclosed to it by the
Administrative Agent pursuant to the immediately preceding sentence shall be
subject in all respects to the provisions set forth in Section 9.14.

 

9.7   Adjustments; Set-off.  (a)  Subject to the express provisions of this
Agreement which require, or permit, differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders, and other than with
respect to any substituted Lender in accordance with Section 2.22 or as required
or permitted under Section 2.20, 9.6(i) or 9.21, if any Lender (a “Benefited
Lender”) shall at any time receive any payment of all or part of the Obligations
owing to it, or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 7(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owed to such other Lender, such Benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owed to each such other Lender, or shall provide such
other Lenders with the benefits of any such collateral, as shall be necessary to
cause such Benefited Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, however, that (i) if all
or any portion of such excess payment or benefits is thereafter recovered from
such Benefited Lender, such purchase shall be rescinded, and the purchase price
and benefits returned, to the extent of such recovery, but without interest, and
(ii) the provisions of this Section 9.7 shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or Commitments
to any assignee or participant, other than to the Borrower or any of its
Subsidiaries or Affiliates (as to which the provisions of this Section 9.7 shall
apply), made pursuant to and in accordance with the express provisions of this
Agreement.  The Borrower expressly consents to the foregoing arrangements and
agrees that any Lender holding a participation in a Loan or Reimbursement
Obligation deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender had
made a Loan directly to the Borrower in the amount of such participation.

 

(b)   In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, while an Event of Default shall be continuing, upon any amount
becoming due and payable by the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrower.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of

 

A-126

--------------------------------------------------------------------------------


 

such setoff and application; provided, further, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (i) all amounts so
set-off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.31 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of set-off.

 

9.8   Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement or of a
Lender Addendum by facsimile transmission or in electronic (e.g., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
hereof.  The words “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

9.9   Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9.10   Integration.  This Agreement and, the other Loan Documents, and any
separate letter agreements with respect to fees payable to the Agents, represent
the entire agreement of the Borrower, the Agents, the Arrangers, the Issuing
Lender and the Lenders with respect to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof.  Nothing in this Agreement or
in the other Loan Documents, expressed or implied, is intended to confer upon
any Person (other than the parties hereto and thereto, their respective
successors and assigns permitted hereunder (including any Affiliate of the
Issuing Lender that issues any Letter of Credit) and, to the extent expressly
contemplated hereby or thereby, the Related Parties of each of the
Administrative Agent, the Collateral Agent, the Issuing Lender and the Lenders)
any rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.

 

9.11   GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT, AND ANY CLAIM,
CONTROVERSY, DISPUTE OR

 

A-127

--------------------------------------------------------------------------------


 

CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY
SET FORTH IN SUCH OTHER LOAN DOCUMENTS), SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  EACH LETTER
OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE
LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES
ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST
RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED,
BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO
MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.

 

9.12   Submission To Jurisdiction; Waivers.  The Borrower hereby irrevocably and
unconditionally:

 

(a)   submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York, the courts of the
United States of America for the Southern District of New York, and appellate
courts from any thereof;

 

(b)   consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c)   agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)   agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)   agrees that it shall not assert, and hereby waives, to the maximum extent
not prohibited by law, any right it may have to claim or recover in any legal
action or proceeding referred to in this Section or in Section 9.5 any special,
exemplary, indirect, punitive or consequential damages.

 

9.13   No Fiduciary Duty.  The Administrative Agent, the Collateral Agent, each
Co-Syndication Agent, each Co-Documentation Agent, each Arranger, each Lender
and their respective Affiliates (collectively, solely for purposes of this
Section 9.13,

 

A-128

--------------------------------------------------------------------------------


 

the “Lender Parties”), may have economic interests that conflict with those of
the Loan Parties, their respective stockholders and/or their respective
Affiliates.  Each Loan Party agrees that nothing in this Agreement, any of the
other Loan Documents or any of the transactions contemplated hereby or thereby
(or the process leading thereto) will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender
Party, on the one hand, and such Loan Party, its stockholders or its Affiliates,
on the other.  The Loan Parties acknowledge and agree that (a) the transactions
contemplated by the Loan Documents (including, without limitation, the exercise
of rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Loan Parties,
on the other, and (b) in connection therewith and with the process leading
thereto, (i) no Lender Party has assumed an advisory or fiduciary responsibility
in favor of any Loan Party, its stockholders or its Affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender Party has advised, is currently advising or will advise any Loan Party,
its stockholders or its Affiliates on other matters) or any other obligation to
any Loan Party except the obligations expressly set forth in the Loan Documents
and (ii) each Lender Party is acting solely as principal and not as the agent or
fiduciary of any Loan Party, its management, stockholders, creditors or any
other Person.  Each Loan Party acknowledges and agrees that (A) it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
the negotiation, execution and delivery of this Agreement and the other Loan
Documents, the transactions contemplated by the Loan Documents and the process
leading thereto, and (B) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Arrangers, the Agents, the Issuing Lender and the Lenders or among the
Borrower and any of the foregoing.  Each Loan Party agrees that it will not
claim that any Lender Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Loan Party, in connection
with such transaction or the process leading thereto.

 

9.14   Confidentiality.  Each of the Agents, the Issuing Lender and each of the
Lenders agrees to keep confidential all information provided to it by any Loan
Party pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent, the Issuing
Lender or any Lender from disclosing any such information (a) to any Arranger,
any Agent, any other Lender or any Affiliate or Approved Fund of any thereof
that agrees to comply with the provisions of this Section 9.14 or with
provisions substantially similar to those included in this Section 9.14, (b) to
any Participant, or Assignee, or pledgee of interests hereunder (each, a
“Transferee”) or prospective Transferee that agrees to comply with the
provisions of this Section 9.14 or with provisions substantially similar to
those included in this Section 9.14, (c) to any of its employees, directors,
trustees, agents, attorneys, accountants and other professional advisors,
including any numbering, administration and settlement service providers, who
are, or are expected to be, engaged in evaluating, approving, structuring or
administering this Agreement or otherwise on a “need-to-know basis” if
reasonably incidental to the administration of this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential, and each Agent, each Issuing Lender and each Lender
shall be responsible for any breach hereof by such Agent’s, such Issuing
Lender’s or such Lender’s, as applicable, employees, directors, trustees,
agents, attorneys,

 

A-129

--------------------------------------------------------------------------------


 

accountants and other professional advisors), (d) to any financial institution
that is a direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 9.14 or with provisions substantially
similar to those included in this Section 9.14), (e) upon the request or demand
of any Governmental Authority (including, without limitation, bank regulatory
authorities) having jurisdiction over it, (f) pursuant to any order of any court
or other Governmental Authority (including, without limitation, bank regulatory
authorities) or as may otherwise be required pursuant to any Requirement of Law,
(g) in connection with any litigation or similar proceeding, (h) that has been
publicly disclosed other than in breach of this Section, (i) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender or (j) in connection with the exercise of any remedy hereunder or
under any other Loan Document; provided that, in the case of disclosure pursuant
to clauses (f) and (g) above (other than in connection with any routine audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority), to the extent not
prohibited by law, such Person agrees to provide prompt written notice thereof
to the Borrower.

 

9.15   Release of Collateral Security and Guarantee Obligations.

 

(a)   Each Secured Party hereby further authorizes the Collateral Agent, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of the Secured Parties with respect to the guarantee contained
in, and the Liens granted (or purported to be granted) upon the Collateral
pursuant to, the Guarantee and Collateral Agreement and the other Security
Documents, and with respect to the exercise by the Collateral Agent (or its
sub-agents or designees) of any rights and remedies with respect to the
Collateral as provided in the Loan Documents; provided that no Agent shall owe
any fiduciary duty, duty of loyalty, duty of care, duty of disclosure or any
other obligation whatsoever to any holder of Borrower Foreign Letter of Credit
Obligations or Borrower Hedge Agreement Obligations (as such terms are defined
in the Guarantee and Collateral Agreement).  Subject to Section 9.1, without
further written consent or authorization from any Secured Party, the
Administrative Agent or the Collateral Agent, as applicable, may execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which the Required Lenders (or such other Lenders as may be
required to give such consent under Section 9.1) have otherwise consented or
(ii) release any Subsidiary Guarantor from its guarantee pursuant to the
Guarantee and Collateral Agreement (including in connection with a transaction
permitted by this Agreement) or with respect to which the Required Lenders (or
such other Lenders as may be required to give such consent under Section 9.1)
have otherwise consented.

 

(b)   Notwithstanding anything contained to the contrary contained in any of the
Loan Documents, the Borrower, the Administrative Agent, the Collateral Agent and
each Secured Party hereby agree that (i) no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce the guarantee
contained in, or the Lien upon the Collateral granted (or purported to be
granted) pursuant to, the Guarantee and Collateral

 

A-130

--------------------------------------------------------------------------------


 

Agreement, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent, on behalf of the
Lenders in accordance with the terms hereof, and all powers, rights and remedies
under the Security Documents may be exercised solely by the Collateral Agent,
and (ii) in the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent or any Lender may be the purchaser or licensor of any or all of
such Collateral at any such sale or other disposition and the Collateral Agent,
as agent for and representative of Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless the Required
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other disposition.

 

(c)   No Permitted Foreign Currency Letter of Credit and no Specified Hedge
Agreement will create (or be deemed to create) in favor of any Foreign Currency
L/C Issuing Lender that is the issuer thereof or Qualified Counterparty that is
a party thereto, as applicable, any rights in connection with the management or
release of any Collateral or of the obligations of any Subsidiary Guarantor
under the Loan Documents except as expressly provided in Section 9.1 and
Section 8.15 of the Guarantee and Collateral Agreement.  By accepting the
benefits of the Collateral, each Foreign Currency L/C Issuing Lender and each
Qualified Counterparty shall be deemed to have appointed the Collateral Agent as
its agent and agreed to be bound by the Loan Documents as a Secured Party,
subject to the limitations set forth in this Section 9.15.

 

(d)   Notwithstanding anything to the contrary contained herein or any other
Loan Document, when all Obligations have been paid in full (other than
contingent obligations in respect of which no assertion of liability (whether
oral or written) and no claim or demand for payment (whether oral or written)
has been made (and, in the case of Obligations for indemnification, no notice
for indemnification has been issued by the indemnitee) at such time), all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding (other than Letters of Credit that have been cash collateralized or
backstopped in a manner reasonably acceptable to the relevant Issuing Lender and
the Administrative Agent), the security interest in all Collateral and the
guarantee obligations provided for in any Loan Document shall automatically
terminate and be released and, upon the request of the Borrower, the Collateral
Agent shall (without notice to, or vote or consent of, any Secured Party) take
such actions as shall be required to release its security interest in all
Collateral, and to release all guarantee obligations provided for in any Loan
Document.

 

9.16   Accounting Changes.  In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made.  Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall

 

A-131

--------------------------------------------------------------------------------


 

continue to be calculated or construed as if such Accounting Change had not
occurred.  “Accounting Change” refers to any change in GAAP or in any other
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC.

 

9.17   [Reserved.]

 

9.18   WAIVERS OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS  BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.18.

 

9.19   Lender Action.  Each Lender and each Issuing Lender agrees that it shall
not take or institute any actions or proceedings, judicial or otherwise, for any
right or remedy against any Loan Party or any other obligor under any of the
Loan Documents (including the exercise of any right of setoff, rights on account
of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, unless expressly provided for herein or in any other Loan Document,
without the prior written consent of the Administrative Agent.  The provisions
of this Section 9.19 are for the sole benefit of the Lenders and the Issuing
Lenders and shall not afford any right to, or constitute a defense available to,
any Loan Party.

 

9.20   USA PATRIOT Act Notice.  Each Lender subject to the USA PATRIOT Act, the
Issuing Lender, the Administrative Agent and the Collateral Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower and each other
Loan Party that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies the Borrower
and each other Loan Party, which information includes the name and address of
the Borrower and other information that will allow such Lender, the Issuing
Lender, the Administrative Agent or the Collateral Agent, as applicable, to
identify the Borrower and each other Loan Party in accordance with the USA
PATRIOT Act.

 

9.21   Loan Modification Offers.  (a)  The Borrower may at any time and from
time to time request that all or a portion of the Tranche A Term Loans, the
Tranche BB-2 Term Loans or Other Term Loans (an “Existing Tranche”) be converted
to extend the scheduled maturity date(s) of any payment or payments of principal
(including at final

 

A-132

--------------------------------------------------------------------------------


 

maturity) with respect to such Tranche A Term Loans, Tranche B Term Loans or
Other Term Loans (any such Tranche A Term Loans, Tranche BB-2 Term Loans or
Other Term Loans which have been so converted, “Extended Term Loans”) and to
provide for other terms consistent with this Section 9.21; provided that no more
than two scheduled maturity dates in respect of any Loans may occur during any
fiscal year of the Borrower.  In order to establish Extended Term Loans, the
Borrower shall provide written notice to the Administrative Agent (who shall
provide a copy of such written notice to each of the Lenders under the
applicable Existing Tranche) (each, a “Loan Modification Offer”) setting forth
the terms and conditions of the Extended Term Loans to be established (which
shall be identical in all material respects to the Tranche A Term Loans, Tranche
BB-2 Term Loans or Other Term Loans, as the case may be, under the Existing
Tranche from which such Extended Term Loans are to be converted except that
(i) all or any of the scheduled amortization payments of principal and payment
at maturity of the Extended Term Loans may be delayed to later dates than the
scheduled amortization payments of principal and payment at maturity of the
Tranche A Term Loans, the Tranche BB-2 Term Loans or Other Term Loans, as the
case may be, of such Existing Tranche, in each case to the extent provided in
such Loan Modification Offer, (ii) the Applicable Margin, the Eurodollar Rate
“floor” set forth in the definition of Eurodollar Rate and/or fees payable with
respect to the Extended Term Loans may be different from the same provisions for
the Tranche A Term Loans or the Tranche BB-2 Term Loans of such Existing
Tranche, in each case, to the extent provided in the Loan Modification Offer,
(iii) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory prepayments hereunder, in each case as specified in the respective
Loan Modification Offer, and (iv) the Loan Modification Offer may provide for
other covenants and terms (A) that apply solely to any period after the latest
final maturity of the Term Loans and Term Loan Commitments in effect on the
effective date of the Loan Modification Offer immediately prior to the
establishment of such Extended Term Loans, or after approval thereof by the
Required Lenders or (B) that are less favorable to the holders of the Extended
Term Loans than the covenants and terms applicable to the Existing Tranche). 
The Borrower shall provide the applicable Loan Modification Offer at least five
Business Days prior to the date on which Lenders are requested to respond.  Each
Lender under the applicable Existing Tranche shall be afforded a pro rata
opportunity to participate in any Loan Modification Offer (subject to notice and
conditions to be agreed by the Borrower and the Administrative Agent in their
reasonable discretion).  No Lender shall have any obligation to agree to have
any of its Term Loans of any Existing Tranche converted into Extended Term Loans
pursuant to any Loan Modification Offer.  Any Lender wishing to have all or a
portion of its Term Loans of the applicable Existing Tranche subject to such
Loan Modification Offer converted into Extended Term Loans (each such Lender, an
“Extending Term Lender”) shall notify the Administrative Agent in writing (an
“Extension Election”) on or prior to the date specified in such Loan
Modification Offer of the amount of its Term Loans of the applicable Existing
Tranche which it has elected to request be converted into Extended Term Loans
(subject to any minimum denomination requirements set forth in such Loan
Modification Offer).  In the event that the aggregate amount of Term Loans of
the applicable Existing Tranche subject to Extension Elections exceeds the
amount of Extended Term Loans requested pursuant to the Extension Request, Term
Loans of the applicable Existing Tranche subject to Extension Elections shall be
converted to Extended Term Loans on a pro rata basis based on the amount of Term
Loans of the applicable Existing Tranche included in each such Extension
Election.

 

A-133

--------------------------------------------------------------------------------


 

(b)  The Borrower and any one or more Revolving Credit Lenders may from time to
time agree that such Revolving Credit Lenders will establish Revolving Credit
Commitments through the conversion of a previously established Revolving Credit
Commitment of any such Revolving Credit Lender to an Extended Revolving Credit
Commitment of such Lender (any Revolving Credit Commitments being established in
accordance with this Section 9.21(b) an “Extended Revolving Credit Commitment”,
which for the avoidance of doubt, shall also be a Revolving Credit Commitment)
by executing and delivering to the Administrative Agent a notice (a “Revolving
Extension Notice”; each Revolving Extension Notice and each Loan Modification
Offer being an “Extension”) specifying (i) the amount of Extended Revolving
Credit Commitments established thereby, (ii) the Revolving Credit Termination
Date for such Extended Revolving Credit Commitments; provided that the Revolving
Credit Termination Date for any Extended Revolving Credit Commitments shall in
no event be earlier than the Revolving Credit Termination Date for the Revolving
Credit Commitments established on the Closing Date and there shall not be more
than three Revolving Credit Termination Dates in effect at any time, (iii) the
Applicable Margin for Revolving Credit Loans and fees in respect of
participations in Letters of Credit pursuant to such Extended Revolving Credit
Commitments and the commitment fee payable with respect to such Extended
Revolving Credit Commitments; provided that (A) in no event shall there be more
than three Applicable Margins in effect in the aggregate for all Revolving
Credit Commitments at any time and (B) either (x) the Applicable Margins for
Revolving Credit Loans, fees in respect of participations in Letters of Credit
and the commitment fee for all Revolving Credit Commitments that have the same
Revolving Credit Termination Date shall be the same (although different upfront
fees may be paid by Borrower) or (y) the maximum number of Revolving Credit
Termination Dates permitted to be in effect at any time shall be reduced by the
number of such different Applicable Margins and fees in excess of one applicable
to Revolving Credit Commitments with the same Revolving Termination Date, and
(iv) whether clause (ii) above shall be amended to provide that future Extended
Revolving Credit Commitments may not have a Revolving Credit Termination Date
prior to the Revolving Credit Termination Date for such Extended Revolving
Credit Commitments.  Except as set forth above, the terms of the Extended
Revolving Credit Commitments shall be identical in all material respects to the
Revolving Credit Commitments established on the Closing Date.  No Lender shall
have any obligation to participate in any increase described in this paragraph
unless it agrees to do so in its sole discretion, provided that all Revolving
Credit Lenders shall be afforded a pro rata opportunity to participate in any
Extensions (subject to notice and conditions to be agreed by Borrower and the
Administrative Agent in their reasonable discretion).  On each date on which
Extended Revolving Credit Commitments are established, each Revolving Credit
Lender shall purchase at par from and/or sell at par to each of the other
Revolving Credit Lenders such portions of the outstanding Revolving Credit
Loans, if any, as may be specified by the Administrative Agent so that,
immediately following such purchases, all Eurodollar Loans and all Base Rate
Loans that are Revolving Credit Loans shall be held by the Revolving Credit
Lenders on a pro rata basis in accordance with their respective Revolving Credit
Percentages.

 

(c)  No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (i) the consent of each Term Lender
agreeing to a Loan Modification Offer as evidenced by its delivery of an
Extension Election, (ii) the consent of each Revolving Credit Lender agreeing to
an Extended Revolving Credit Commitment as evidenced by its execution of a
Revolving Extension Notice and (iii) with respect to the establishment of any
Extended Revolving Credit Commitment, the consent of the Issuing Lender and the

 

A-134

--------------------------------------------------------------------------------


 

Administrative Agent.  All Extended Term Loans, Extended Revolving Credit
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Loan Documents that are secured by the Collateral
on a pari passu basis with all other applicable Obligations under this Agreement
and the other Loan Documents.  The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Revolving Credit Commitments or Term
Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 9.21 (and the
Administrative Agent is hereby directed to enter into any such amendments). 
Without limiting the foregoing, in connection with the establishment of any
Extended Term Loans or Extended Revolving Credit Commitments, the respective
Loan Parties shall (at their sole expense) amend (and the Administrative Agent
is hereby authorized and directed to amend) any applicable Security Document
that has a maturity date prior to the then latest maturity date of any Extended
Term Loans or Extended Revolving Credit Commitments so that such shorter
maturity date is extended to the then latest maturity date (or such later date
as may be advised by counsel to the Administrative Agent).

 

9.22   Usury Savings Clause.  Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate.  If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect.  In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect.  Notwithstanding the foregoing, it is the intention of
the Lenders and the Borrower to conform strictly to any applicable usury laws. 
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.

 

9.23   Effect of Restatement. This Agreement shall, except as otherwise
expressly set forth herein, supersede the Existing Credit Agreement from and
after the Restatement Date and from and after the Restatement Funding Date with
respect to the Loans and Letters of Credit outstanding under the Existing Credit
Agreement as of the Restatement Date and as of the Restatement Funding Date. The
parties hereto acknowledge and agree, however, that (a) this Agreement and all
other Loan Documents executed and delivered herewith

 

A-135

--------------------------------------------------------------------------------


 

do not constitute a novation, payment and reborrowing or termination of the
Obligations (under and as defined in the Existing Credit Agreement) and the
other Loan Documents as in effect prior to the Restatement Date except as
expressly provided for in the Amendment Agreement and as contemplated by
Section 3.16 hereof and (b) such Obligations are in all respects continuing
(except as expressly provided for in the Amendment Agreement and as contemplated
by Section 3.16 hereof) with only the terms being modified as provided in this
Agreement and the other Loan Documents. The parties hereto further acknowledge
and agree that (i) the liens and security interests in favor of the Collateral
Agent for the benefit of the Secured Parties securing payment of the Obligations
(under and as defined in the Existing Credit Agreement) are in all respects
continuing and in full force and effect with respect to all Obligations and
(ii) all references in the other Loan Documents to the Existing Credit Agreement
shall be deemed to refer without further amendment to this Agreement. In
addition, unless specifically amended hereby, each of the Loan Documents and
Exhibits and Schedules to the Existing Credit Agreement shall continue in full
force and effect and, if applicable, in the forms attached to the Existing
Credit Agreement, and with the effect that from and after the Restatement Date
all references therein shall be references to this Agreement.

 

9.24   Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

A-136

--------------------------------------------------------------------------------


 

[Signature Pages Follow]

 

A-137

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Reaffirmation Agreement

 

[See attached.]

 

A-1

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

REAFFIRMATION AGREEMENT

 

REAFFIRMATION AGREEMENT dated as of March 30, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
B&G FOODS, INC., a Delaware corporation (the “Borrower”), B&G FOODS NORTH
AMERICA, INC., a Delaware corporation (“B&GNA”), B&G FOODS SNACKS, INC., a
Delaware corporation (“B&GS”), BEAR CREEK COUNTRY KITCHENS, LLC, a Delaware
limited liability company (“Bear Creek”), PIRATE BRANDS, LLC, a Delaware limited
liability company (“Pirate”), WILLIAM UNDERWOOD COMPANY, a Massachusetts
business trust (“WUC”),  SPARTAN FOODS OF AMERICA, INC., a Delaware corporation
(“Spartan Foods”), and VICTORIA FINE FOODS, LLC, as Delaware limited liability
company (“Victoria”) (the Borrower, B&GNA, B&GS, Bear Creek, Pirate, WUC,
Spartan Foods and Victoria, collectively, the “Reaffirming Parties”) and
BARCLAYS BANK PLC, as Collateral Agent (as defined below).

 

WHEREAS, the Borrower, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”) and Barclays Bank PLC
(“Barclays”), as Administrative Agent for the Lenders and collateral agent  for
the Secured Parties (in such capacity, and together with its successors in such
capacity, the “Collateral Agent”), have entered into the First Amendment to
Credit Agreement, dated as of March 30, 2017 (the “Amendment”), which amends the
Amended and Restated Credit Agreement, dated as of October 2, 2015 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”, and as amended by the Amendment, the “Amended
Credit Agreement”), among the Borrower, the agents and arrangers party thereto
and Barclays, as administrative agent and collateral agent;

 

WHEREAS, each of the Reaffirming Parties is party to one or more of the Loan
Documents (such term and each other capitalized term used but not defined herein
having the meaning assigned to such terms in the Amended Credit Agreement);

 

WHEREAS, each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the Amendment becoming effective and
the consummation of the transactions contemplated thereby; and

 

WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the effectiveness of the Amendment and the consummation of the transactions
contemplated thereby;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

Reaffirmation

 

SECTION 1.01.  Reaffirmation of Security Interests.

 

--------------------------------------------------------------------------------


 

(a)           Each Reaffirming Party hereby acknowledges that it has reviewed
the terms and provisions of the Amendment and consents to (i) the amendment of
the Existing Credit Agreement effected pursuant to the Amendment and (ii) the
transactions contemplated by the Amendment and the Amended Credit Agreement. 
Each Reaffirming Party hereby (i) confirms that each Loan Document to which it
is a party or is otherwise bound and all Collateral encumbered thereby will
continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with the Loan Documents, the payment and performance of
the Obligations, as the case may be, including without limitation the payment
and performance of all such applicable Obligations that are joint and several
obligations of each Grantor (as defined in the Guarantee and Collateral
Agreement) now or hereafter existing, (ii) confirms its respective grant to the
Collateral Agent for the benefit of the Secured Parties of the security interest
in and continuing Lien on all of such Loan Party’s right, title and interest in,
to and under all “Collateral” as defined in the Guarantee and Collateral
Agreement, in each case whether now owned or existing or hereafter acquired or
arising and wherever located, as collateral security for the prompt and complete
payment and performance in full when due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise, of all
applicable Obligations (including all such Obligations as amended, reaffirmed
and/or increased pursuant to the Amendment), subject to the terms contained in
the applicable Loan Documents, (iii) confirms its respective guarantees,
pledges, grants of security interests and other obligations, as applicable,
under and subject to the terms of each of the Loan Documents to which it is a
party, and (iv) acknowledges that the Lenders providing new Tranche B-2 Term
Loans on the date hereof are “Lenders” and, in its capacity as Lenders, “Secured
Parties” for all purposes under the Loan Documents.

 

(b)           Each Reaffirming Party acknowledges and agrees that each of the
Loan Documents to which it is a party or otherwise bound shall continue in full
force and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of the Amendment.

 

ARTICLE II

 

Miscellaneous

 

SECTION 2.01.  Notices.  All notices hereunder shall be given in accordance with
Section 9.2 of the Amended Credit Agreement.

 

SECTION 2.02.  Loan Document.  This Agreement is a Loan Document executed
pursuant to the Amendment and the Amended Credit Agreement and shall (unless
otherwise expressly indicated herein) be construed, administered and applied in
accordance with the terms and provisions thereof.

 

SECTION 2.03.  Effectiveness; Counterparts.  This Agreement shall become
effective on the date when (i) copies hereof which, when taken together, bear
the signatures of each of the Reaffirming Parties and the Collateral Agent shall
have been received by the Collateral Agent (or its counsel) and (ii) the First
Amendment Effective Date has occurred.  This Agreement may not be amended nor
may any provision hereof be waived except pursuant to a writing signed by each
of the parties hereto. This Agreement may be executed by one or more of the
parties to this

 

--------------------------------------------------------------------------------


 

Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. 
Delivery of an executed signature page of this Agreement by facsimile
transmission or in electronic (e.g., “pdf” or “tif”) format shall be effective
as delivery of a manually executed counterpart hereof.

 

SECTION 2.04.  No Novation.  This Agreement shall not extinguish the obligations
for the payment of money outstanding under the Credit Agreement or discharge or
release the priority of any Loan Document or any other security therefor, except
as expressly provided for in the Amendment and as contemplated by Section 3.16
of the Amended Credit Agreement.  Nothing herein contained shall be construed as
a substitution or novation of the obligations outstanding under the Existing
Credit Agreement (except as expressly provided for in the Amendment and as
contemplated by Section 3.16 of the Amended Credit Agreement) or instruments
securing the same, which shall remain in full force and effect, except to any
extent modified hereby or by instruments executed concurrently herewith. 
Nothing in this Agreement shall be construed as a release or other discharge of
the Borrower or any other Loan Party under any Loan Document from any of its
obligations and liabilities under the Existing Credit Agreement or the other
Loan Documents, except as expressly provided for in the Amendment and as
contemplated by Section 3.16 of the Amended Credit Agreement.

 

SECTION 2.05.  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT, AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

SECTION 2.06.  No Amendments.  No amendments to any Loan Document are intended
hereby.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Reaffirming Party and the Collateral Agent, for the
benefit of the Secured Parties, have caused this Agreement to be duly executed
and delivered by their respective authorized officers as of the day and year
first above written.

 

 

 

Reaffirming Parties:

 

 

 

B&G FOODS, INC.

 

 

 

By

 

 

 

 

 

Name:

 

 

Title:

 

 

 

B&G FOODS NORTH AMERICA, INC.

 

 

 

By

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

B&G FOODS SNACKS, INC.

 

 

 

By

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BEAR CREEK COUNTRY KITCHENS, LLC

 

 

 

By

 

 

 

 

 

Name:

 

 

Title:

 

[B&G FOODS, INC. Reaffirmation Agreement Signature Page]

 

--------------------------------------------------------------------------------


 

 

 

 

PIRATE BRANDS, LLC

 

 

 

By

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WILLIAM UNDERWOOD COMPANY

 

 

 

By

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SPARTAN FOODS OF AMERICA, INC.

 

 

 

By

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

VICTORIA FINE FOODS, LLC

 

 

 

By

 

 

 

 

 

Name:

 

 

Title:

 

[B&G FOODS, INC. Reaffirmation Agreement Signature Page]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[B&G FOODS, INC. Reaffirmation Agreement Signature Page]

 

--------------------------------------------------------------------------------